Exhibit 10.1

 

 

 

LOAN AGREEMENT

THE ENTITIES LISTED ON SCHEDULE 1,

collectively, as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

and

CITI REAL ESTATE FUNDING INC.,

a New York corporation

collectively, as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.1.

  Certain Defined Terms      1  

Section 1.2.

  Accounting Terms      33  

Section 1.3.

  Other Definitional Provisions for Loan Documents      33  

ARTICLE II AMOUNTS AND TERMS OF THE LOAN

     33  

Section 2.1.

  The Loan      33  

Section 2.2.

  Interest      34  

Section 2.3.

  Payments      37  

Section 2.4.

  Maturity Date; Extensions      38  

Section 2.5.

  Default Rate      39  

Section 2.6.

  Late Charges      40  

Section 2.7.

  Interest Rate Cap Agreement      40  

Section 2.8.

  Prepayment      42  

Section 2.9.

  Outstanding Balance      44  

Section 2.10.

  Taxes      44  

Section 2.11.

  Funding of the Loan on the Closing Date; Effectiveness of Agreement      48  

Section 2.12.

  Reasonableness of Charges      48  

Section 2.13.

  Release of Individual Properties      49  

ARTICLE III CASH MANAGEMENT

     51  

Section 3.1.

  Clearing Account      51  

Section 3.2.

  Cash Management Accounts      52  

Section 3.3.

  Payments Received Under the Cash Management Agreement      54  

Section 3.4.

  Payments on Behalf of Borrower      54  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     54  

Section 4.1.

  Organization, Powers, Capitalization, Good Standing, Business      55  

Section 4.2.

  Authorization of Borrowing, etc.      55  

Section 4.3.

  Financial Information      56  

Section 4.4.

  Indebtedness      57  

Section 4.5.

  Title to Property      57  

Section 4.6.

  Zoning; Compliance with Laws      57  

Section 4.7.

  Leases; Agreements      58  

Section 4.8.

  Condition of Property      58  

Section 4.9.

  Litigation; Adverse Proceedings      59  

Section 4.10.

  No Bankruptcy or Criminal Proceedings      59  

Section 4.11.

  Payment of Taxes      59  

Section 4.12.

  Employees      60  

Section 4.13.

  Compliance with Other Laws      60  

Section 4.14.

  No Plan Assets      60  

Section 4.15.

  Governmental Regulation      60  

Section 4.16.

  Bank Holding Company      60  

Section 4.17.

  Broker and Financial Advisors      60  

Section 4.18.

  Investments      60  

Section 4.19.

  No Foreign Person      61  

 



--------------------------------------------------------------------------------

Section 4.20.

  No Collective Bargaining Agreements      61  

Section 4.21.

  Brand      61  

Section 4.22.

  Insurance      61  

Section 4.23.

  Anti-Money Laundering and Economic Sanctions      61  

Section 4.24.

  Property Document Representations      62  

ARTICLE V FINANCIAL REPORTING AND BUDGETS

     62  

Section 5.1.

  Financial Statements; Budgets, Notices to Lender; Audit Rights      62  

Section 5.2.

  Breach      66  

Section 5.3.

  Other Reporting Related Matters      66  

Section 5.4.

  Events of Default, etc.      67  

Section 5.5.

  Litigation      67  

Section 5.6.

  Other Information      67  

ARTICLE VI INSURANCE, CASUALTY, CONDEMNATION

     67  

Section 6.1.

  Maintenance of Insurance      67  

Section 6.2.

  Casualty and Condemnation      70  

Section 6.3.

  Costs and Expenses      75  

ARTICLE VII GENERAL COVENANTS

     75  

Section 7.1.

  Existence; Qualification; SPE Bankruptcy Remote Entity      75  

Section 7.2.

  Payment of Taxes, Lien Claims and Utility Charges      76  

Section 7.3.

  Right to Contest Taxes and Lien Claims      76  

Section 7.4.

  Maintenance of the Property      77  

Section 7.5.

  Inspection      78  

Section 7.6.

  Waste      78  

Section 7.7.

  Brand Covenants      79  

Section 7.8.

  Maintenance of Franchises and Licenses; Compliance with Laws and Contractual
Obligations      79  

Section 7.9.

  Leases      80  

Section 7.10.

  Management      81  

Section 7.11.

  Performance of Agreements; Material Contracts      83  

Section 7.12.

  Estoppels      83  

Section 7.13.

  Indebtedness      84  

Section 7.14.

  Debt Cancellation      84  

Section 7.15.

  Liens, Negative Pledges      84  

Section 7.16.

  Grants of Rights, Easements; Recorded Documents      84  

Section 7.17.

  Restriction on Fundamental Changes      85  

Section 7.18.

  Restrictions on Changes of Use      85  

Section 7.19.

  Transactions with Related Persons      85  

Section 7.20.

  ERISA      86  

Section 7.21.

  Further Assurances      86  

Section 7.22.

  Use of Proceeds and Margin Security      87  

Section 7.23.

  Anti-Money Laundering and Economic Sanctions      87  

Section 7.24.

  Adverse Proceedings      87  

Section 7.25.

  Lender’s Expenses      87  

Section 7.26.

  Property Document Covenants      87  

ARTICLE VIII RESERVES

     89  

Section 8.1.

  Taxes and Insurance Reserve      89  

Section 8.2.

  Replacement Reserve      89  

 



--------------------------------------------------------------------------------

Section 8.3.

  Intentionally Omitted      90  

Section 8.4.

  Deferred Maintenance Reserve      90  

Section 8.5.

  Environmental Remediation Reserve      90  

Section 8.6.

  Excess Cash Reserve Funds      91  

Section 8.7.

  Intentionally Omitted      91  

Section 8.8.

  General Matters Pertaining to Reserves      91  

Section 8.9.

  Letters of Credit      93  

ARTICLE IX DEFAULT, RIGHTS AND REMEDIES

     94  

Section 9.1.

  Events of Default      94  

Section 9.2.

  Acceleration and Remedies      97  

Section 9.3.

  Duration of Events of Default      99  

Section 9.4.

  Performance by Lender      99  

Section 9.5.

  Right of Entry      99  

Section 9.6.

  Evidence of Compliance      100  

ARTICLE X SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND
COVENANTS

     100  

Section 10.1.

  SPE Bankruptcy Remote Entity      100  

Section 10.2.

  Independent Director      103  

Section 10.3.

  Recycled Entity      104  

ARTICLE XI RESTRICTIONS ON LIENS AND TRANSFERS

     105  

Section 11.1.

  Restrictions on Transfer and Encumbrance      105  

Section 11.2.

  Permitted Transfers      106  

Section 11.3.

  Permitted Property Transfer (Assumption)      106  

Section 11.4.

  Costs and Expenses      108  

Section 11.5.

  Due on Sale      108  

ARTICLE XII RECOURSE; LIMITATIONS ON RECOURSE

     109  

Section 12.1.

  Limitations on Recourse      109  

Section 12.2.

  Full Springing Recourse      109  

Section 12.3.

  Recourse for Damages      110  

Section 12.4.

  Miscellaneous      112  

Section 12.5.

  Event of Default not Affected by Automatic Stay      112  

Section 12.6.

  Recourse Obligations of Borrower      112  

ARTICLE XIII ASSIGNMENT BY LENDER; PARTICIPATIONS; SECURITIZATION; SEVERED LOAN
DOCUMENTS; ADMINISTRATION

     112  

Section 13.1.

  Assignments and Participations      112  

Section 13.2.

  Effect of Assignment      113  

Section 13.3.

  Securitization      113  

Section 13.4.

  Other Business      115  

Section 13.5.

  Privity of Contract      115  

Section 13.6.

  Severed Loan Documents; Componentization      115  

Section 13.7.

  Cooperation; Securitization Indemnity      116  

Section 13.8.

  Resizing; New Mezzanine Option      120  

Section 13.9.

  REMIC Savings Clause      121  

Section 13.10.

  Reliance on Notice of Mezzanine Loan Default; Mezzanine Monthly Debt Service
Payment Amount      121  

Section 13.11.

  Co-Lenders      122  

 



--------------------------------------------------------------------------------

ARTICLE XIV MISCELLANEOUS

     122  

Section 14.1.

  Expenses and Attorneys’ Fees      122  

Section 14.2.

  Indemnity      123  

Section 14.3.

  Actions Affecting Lender’s Interests      124  

Section 14.4.

  Amendments and Waivers      124  

Section 14.5.

  Retention of Borrower’s Documents      125  

Section 14.6.

  Notices      125  

Section 14.7.

  Survival of Warranties and Certain Agreements      126  

Section 14.8.

  Failure or Indulgence Not Waiver      126  

Section 14.9.

  Marshaling; Payments Set Aside      126  

Section 14.10.

  Severability      126  

Section 14.11.

  Contact with Tenants      126  

Section 14.12.

  Headings      126  

Section 14.13.

  Governing Law      126  

Section 14.14.

  Successors and Assigns      127  

Section 14.15.

  Sophisticated Parties, Reasonable Terms, No Fiduciary Relationship      127  

Section 14.16.

  Reasonableness of Determinations      128  

Section 14.17.

  Limitation of Liability      128  

Section 14.18.

  No Liability for Consents and Approvals      128  

Section 14.19.

  No Duty      128  

Section 14.20.

  Entire Agreement      128  

Section 14.21.

  Construction as Mutually Drafted      128  

Section 14.22.

  Supremacy of Loan Agreement      129  

Section 14.23.

  Consent to Jurisdiction and Service of Process      129  

Section 14.24.

  Waiver of Jury Trial      129  

Section 14.25.

  Contractual Statute of Limitations      130  

Section 14.26.

  Counterparts; Effectiveness      130  

Section 14.27.

  Servicer; Trust Fund Expenses; Rating Agency Costs      130  

Section 14.28.

  Attorney-In-Fact      130  

Section 14.29.

  Time of the Essence      131  

Section 14.30.

  No Third-Party Beneficiaries      131  

Section 14.31.

  Borrower Responsible for Obligations of Borrower Parties      131  

Section 14.32.

  Guaranty and Environmental indemnity Unsecured      131  

Section 14.33.

  Multiple Parties Provisions; Joint and Several Liability      131  

Section 14.34.

  Registration      132  

Section 14.35.

  Contributions and Waivers      133  

Section 14.36.

  Cross-Default; Cross-Collateralization      135  

Section 14.37.

  EU Bail-In Rule      136  

Section 14.38.

  Certain Additional Rights of Lender (VCOC)      136  

 

 



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is dated as of January 24, 2019 (the
“Effective Date”), and entered into by and among THE ENTITIES LISTED ON SCHEDULE
1, each a Delaware limited liability company (together with each of their
successors and assigns as permitted herein, jointly, severally and collectively,
“Borrower” and each sometimes referred to herein individually as an “Individual
Borrower”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “KeyBank”), and CITI REAL ESTATE
FUNDING INC., a New York corporation (together with its successors and assigns,
“Citi”, together with KeyBank, collectively, together with their respective
successors and assigns, “Lender” and each a “Co-Lender).

RECITALS

A. Borrower is the owner of certain real property located in the counties and
states listed on Schedule 1, as more particularly described in the Security
Instruments (as defined in Section 1.1).

B. Borrower desires to obtain a loan from Lender in the principal amount of up
to One Hundred Eighty Million and No/100 Dollars ($180,000,000.00) (the “Loan
Amount”) to refinance the Property (as defined in Section 1.1).

C. Lender is willing to lend to Borrower the Loan Amount on the terms set forth
in this Agreement.

NOW, THEREFORE, in consideration of the making of the Loan by Lender, and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereby covenant, agree, represent and warrant as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Certain Defined Terms. The terms defined below are used in this
Agreement as so defined. Terms defined in the preamble and recitals to this
Agreement are used in this Agreement as so defined.

“AC Laws” is defined in Section 4.23.

“Accounts” means, collectively, the Clearing Accounts, the Cash Management
Account and any other accounts pledged to Lender pursuant to this Agreement or
any other Loan Document.

“Acceptable Counterparty” shall mean a bank or other financial institution which
has a counterparty risk assessment or long-term unsecured debt rating of not
less than (i) “A2” by Moody’s at the time it enters into the applicable Interest
Rate Cap Agreement and (ii) “A3” by Moody’s at all times thereafter; provided
however, that SMBC Capital Markets, Inc. (with an Acceptable SMBC Credit Support
Party as its credit support party) will be an Acceptable Counterparty so long as
the rating of its credit support party (provided such credit support party shall
be an Acceptable SMBC Credit Support Party) is not downgraded, withdrawn or
qualified by Moody’s from the long and short term ratings issued by such rating
agencies below the above rating. As used herein, an “Acceptable SMBC Credit
Support Party” shall mean Sumitomo Mitsui Banking Corporation or a replacement
guarantor that meets the foregoing rating requirements and provides a guaranty
in form and substance reasonably acceptable to Lender and the Rating Agencies
that guaranties all current and future obligations under the Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement or Substitute Interest Rate
Cap Agreement, as applicable.

 

Page 1



--------------------------------------------------------------------------------

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and, following a rated
Securitization, satisfactory in form and substance to the Rating Agencies, and
from counsel reasonably acceptable to Lender and, following a rated
Securitization, the Rating Agencies.

“Additional Interest” is defined in Section 2.8(A).

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person. Where expressions such as “[name of party] or any Affiliate” are
used, the same shall refer to the named party and any Affiliate of the named
party.

“Affiliated Manager” means (i) Sponsor Affiliated Manager, and (ii) any Property
Manager that is an Affiliate of any Borrower Party.

“Aggregate DSCR” means, as of any date of determination, the ratio, as
determined by Lender, of (i) Underwritten Net Cash Flow to (ii) Aggregate
Underwritten Debt Service.

“Aggregate Underwritten Debt Service” means as of any date of determination
thereof, the sum of (i) Underwritten Debt Service plus (ii) the product of
(a) an interest rate for the Mezzanine Loan equal to the sum of (i) the
Mezzanine Strike Price plus (ii) the “Applicable Spread” (as defined in the
Mezzanine Loan Agreement), multiplied by (b) the outstanding principal balance
of the Mezzanine Loan.

“Agreement” means this Loan Agreement (including all schedules, exhibits,
annexes and appendices hereto), as same may be amended or modified from time to
time.

“Allocated Excess Proceeds” shall mean the product of (i) the Excess Proceeds
multiplied by (ii) a fraction, having a numerator equal to the outstanding
principal balance of the Loan on the date of the applicable Property Release and
a denominator equal to the sum of the outstanding principal balance of the Loan
and the outstanding principal balance of the Mezzanine Loan, in each case, on
the date of the applicable Property Release.

“Allocated Loan Amount” shall mean, with respect to each Individual Property,
the designated “Allocated Loan Amount” applicable to such Individual Property,
as set forth on Exhibit C attached hereto.

“Alteration Threshold” shall mean (i) with respect to each Individual Property,
an amount equal to the lesser of $2,500,000 and thirty percent (30%) of the
Allocated Loan Amount for such Individual Property, and (ii) with respect to all
Individual Properties undergoing Alterations, an aggregate amount equal to four
percent (4%) of the outstanding principal balance of the Loan.

“Alternate Index” shall mean a floating rate index (a) that in Lender’s good
faith determination, is commonly accepted by market participants in CMBS loans
as an alternative to LIBOR and (b) that is publicly recognized by the
International Swaps and Derivatives Association, or any successor organization,
as an alternative to LIBOR.

“Alternate Index Determination” is defined in Section 2.2(D)(v).

“Alternate Index Rate” shall mean, with respect to each Interest Period, the per
annum rate of interest of the Alternate Index, determined as of the
Determination Date immediately preceding the commencement of such Interest
Period. Notwithstanding the foregoing, in no event shall the Alternate Index
Rate be less than zero percent.

 

Page 2



--------------------------------------------------------------------------------

“Alternate Rate” shall mean, with respect to each Interest Period and each
Component of the Loan, the per annum rate of interest equal to the greater of
(i) the Alternate Index Rate plus the Alternate Rate Spread for such Component,
and (ii) the Spread for such Component.

“Alternate Rate Condition” is defined in Section 2.2(D)(i).

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at a per annum rate of interest equal to the Alternate Rate for each
Component.

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from (a) a Floating Interest Rate Loan to an Alternate Rate Loan, with
respect to each Component, the difference (expressed as the number of basis
points) between (1) LIBOR plus the Spread applicable to such Component as of the
Determination Date for which LIBOR was last available and (2) the Alternate
Index Rate as of such Determination Date; or (b) a Prime Rate Loan to an
Alternate Rate Loan, with respect to each Component, the difference (expressed
as the number of basis points) between (1) the Prime Index Rate applicable to
such Component in effect for the Interest Period prior to the Interest Period in
which the Alternate Rate is to be applied and (2) the Alternate Index Rate as of
such Determination Date; provided, however, that if such difference is a
negative number, then the Alternate Rate Spread shall be zero percent.

“AML Laws” is defined in Section 4.23.

“Applicable Contribution” is defined in Section 14.35(F).

“Applicable Spread” shall mean (a) the Spread when the Loan is a Floating
Interest Rate Loan,

(b) the Alternate Rate Spread when the Loan is an Alternate Rate Loan, and
(c) the Prime Rate Spread when the Loan is a Prime Rate Loan.

“Approved Accounting Firm” means BDO or a “Big Four” accounting firm.

“Approved Annual Budget” is defined in Section 5.1.

“Approved Architect” is defined in Section 6.2.

“Approved LC Bank” means (a) a depository institution or trust company insured
by the Federal Deposit Insurance Corporation the long-term unsecured debt
obligations of which are rated at least (i) “A+” by S&P (and the short-term
deposits or short-term unsecured debt obligations or commercial paper of which
are rated no less than “A-1” by S&P), (ii) “A+” by Fitch (and the short-term
deposits or short-term unsecured debt obligations or commercial paper of which
are rated no less than “F1” by Fitch) and (iii) “A1” by Moody’s (and the
short-term deposits or short-term unsecured debt obligations or commercial paper
of which are rated no less than “P-1” by Moody’s), and(b) KeyBank National
Association, in its capacity as Letter of Credit issuer, provided that the
applicable ratings of such entity are not reduced below the ratings in effect as
of the Closing Date.

“Approved Capital Expenditures Budget” is defined in Section 5.1.

“Approved Extraordinary Expense” is defined in Section 5.1.

 

Page 3



--------------------------------------------------------------------------------

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
any Rating Agency and (B) additional national providers of Independent Directors
may be deemed added to the foregoing hereunder to the extent approved in writing
by Lender (which approval shall not be unreasonably withheld or delayed) and the
Rating Agencies.

“Approved Operating Budget” is defined in Section 5.1.

“Assignee” is defined in Section 13.2.

“Assignment of Cap” means the Collateral Assignment of Interest Rate Protection
Agreement of even date herewith between Borrower and Lender, and consented to by
the Counterparty.

“Assignment of Management Agreement” shall mean, individually and collectively,
that certain Assignment of Management Agreement among the SST Borrowers, Lender,
Strategic Storage Property Management II, LLC, and Sponsor dated as of the date
hereof, and that certain Assignment of Management Agreement among SSGT
Borrowers, Lender, SS Growth Property Management II, LLC, and Sponsor dated as
of the date hereof, as the same may be amended, restated, replaced, extended,
renewed, supplemented or otherwise modified from time to time.

“Assumed Note Rate” is defined in Section 2.8(A).

“Authorized Officer” means the Chief Financial Officer, President or Chief
Executive Officer of such Individual Borrower or Guarantor (or such other
authorized senior officer of such Individual Borrower or Guarantor as Lender may
reasonably require).

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and all rules and regulations promulgated thereunder.

“BDO” means BDO USA, LLP.

“Benefit Amount” is defined in Section 14.35(D).

“Blackout Period” means the period commencing on the Closing Date and ending on
the earlier of (a) the date which is sixty (60) days following the initial
Securitization of the Loan and (b) the 180th day following the Closing Date.

“Borrower” is defined in the preamble.

“Borrower Parties” means each Individual Borrower, Operating Partnership,
Mezzanine Borrower, and Guarantor.

“Borrower’s Organizational Documents” is defined in Section 10.3.

“Borrower’s TIR Share” shall mean 50% of all Tenant Protection Plan Net Revenue.

“Brand” means (i) the “SmartStop” brand and related trademark names and other
intellectual property and systems that are currently and from time to time after
the Effective Date used by Sponsor Affiliated Manager in connection with the use
and operation of the self-storage properties (including the Property) managed
under the “SmartStop” brand (the “SmartStop Brand”), and (ii) any successor
self-storage brand name approved by Lender pursuant the Assignment of Management
Agreement or Section 7.7 for use at the Property, and related trademark names
and other intellectual property and systems used from time to time in connection
with the use and operation of the Property.

 

Page 4



--------------------------------------------------------------------------------

“Breakage Costs” is defined in Section 2.2(E).

“Broker” means the broker stated on the Information Schedule.

“Business Day” means any day excluding (i) Saturday, (ii) Sunday, (iii) any day
which is a legal holiday under the laws of the State of New York or the State of
California, and (iv) any day on which banking institutions located in either
such state are generally not open for the conduct of regular business.

“Capital Expenditures” means expenditures for capital improvements, furnishings,
fixtures and equipment (whether paid in cash or property or accrued as
liabilities) made by Borrower that, in conformity with GAAP, are required to be
capitalized.

“Cash Management Agreement” means the Cash Management Agreement of even date
herewith by and among Borrower, Property Manager, Deposit Bank and Lender, as
same may be amended or modified, restated, replaced, or supplemented from time
to time.

“Cash Management Period” shall (i) commence upon the occurrence and continuance
of any Cash Trap Event, and (ii) end upon the occurrence of a Cash Trap Event
Cure. Upon Borrower’s written request, upon the occurrence of a Cash Trap Event
Cure, and provided that no other Cash Trap Event exists, Lender agrees to give
notice to Clearing Bank that the Cash Management Period has ended.

“Cash Trap Event” means (a) the occurrence of any Event of Default, (b) a Debt
Yield Trigger, or (c) the receipt by Lender of written notice from Mezzanine
Lender that a Mezzanine Loan Default (other than as a result of an Event of
Default hereunder) has occurred.

“Cash Trap Event Cure” means, in each case provided that no other event that
would cause a Cash Management Period to commence has occurred and is continuing,
(i) in the case of a Cash Trap Event described in clause (a) of the definition
of Cash Trap Event, Lender accepts (in its sole discretion) a cure of the
applicable Event of Default giving rise to such Cash Trap Event and no other
Event of Default exists, (ii) in the case of a Cash Trap Event described clause
(b) of the definition of Cash Trap Event, upon the Lender’s reasonable
determination that the Debt Yield is at least six and three-quarters percent
(6.75%) for two (2) consecutive calendar quarters, as calculated by Lender as of
the end of each calendar quarter on a trailing twelve (12) month basis, and
(iv) in the case of a Cash Trap Event described in clause (c) of the definition
of Cash Trap Event, Mezzanine Lender has delivered to Lender written notice that
such Mezzanine Loan Default has been cured or waived (and no other Mezzanine
Loan Default is then continuing).

“Casualty” means any damage or destruction to any Individual Property, in whole
or in party, by fire or other casualty.

“Casualty Consultant” is defined in Section 6.2.

“Cash Management Account” is defined in Section 3.2.

“Change in Law” mean the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any

 

Page 5



--------------------------------------------------------------------------------

Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Clearing Account(s)” and is defined in Section 3.2.

“Clearing Account Agreement” shall mean each deposit account control agreement
of even date herewith by and among an Individual Borrower, a Clearing Bank and
Lender, as same may be amended or modified, restated, replaced, or supplemented
from time to time.

“Clearing Bank” shall mean, with respect to each Individual Property, the bank
identified as the Clearing Bank with respect to such Individual Property in the
Information Schedule, or any successor or permitted assign Eligible Bank.

“Closing” means the first funding of the Loan contemplated by this Agreement.

“Closing Date” means the date on which the Closing occurs.

“Closing Rent Roll” is defined in Section 4.7.

“Co-Lender” is defined in the preamble.

“Co-Lender Agreements” is defined in Section 13.11(E).

“Collateral” means rights, interests, and property of every kind, real and
personal, tangible and intangible, that are granted, pledged, liened, or
encumbered as security for the Loan or any of the other Obligations, including
without limitation the Property.

“Component” shall mean each component of the Loan as described in a
Componentization Notice and “Components” shall mean, collectively, all such
components of the Loan; provided, that prior to the division of the Loan into
two or more Components, the Loan shall be deemed to consist of a single
Component.

“Component Spread” is defined in Section 13.6(B).

“Componentization Notice” is defined in Section 13.6(B).

“Condemnation” means any temporary or permanent taking of (or affecting) any
Individual Property by any Governmental Authority pursuant to the exercise of
the right of condemnation or eminent domain, and any transfer in lieu or in
settlement of the assertion of any such right or the threat of such assertion.

“Condemnation Proceeds” is defined in Section 6.2(E)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Page 6



--------------------------------------------------------------------------------

“Constituent Owner” shall mean, as to any Person, any Person that owns a direct
or indirect interest in such Person.

“Contractual Obligation,” as applied to any Person, means any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including, without limitation,
the Loan Documents.

“Contribution” is defined in Section 14.35(A).

“Control” shall mean the power to direct the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Converted Interest Rate Cap Agreement” is defined in Section 2.7(F)(i).

“Counterparty” shall mean the counterparty under any Interest Rate Cap
Agreement, Replacement Interest Rate Cap Agreement, or Substitute Interest Rate
Cap Agreement, which counterparty shall be an Acceptable Counterparty.

“Debt Service” means, for any period, scheduled principal (if applicable) and
interest payments hereunder (including, as and to the extent applicable,
interest accruing at the Default Rate).

“Debt Yield” means, as of any date of determination, a fraction, expressed as a
percentage, determined by dividing (i) the Underwritten Net Cash Flow calculated
by Lender as of such date of determination, by (ii) the sum of (A) the
outstanding principal balance of the Loan on such date and (B) the outstanding
principal balance of the Mezzanine Loan as of such date.

“Debt Yield Trigger” means the Debt Yield, as calculated by Lender as of the end
of any calendar quarter or any other date of determination thereof, is less than
six and one-quarter percent (6.25%).

“Deemed Approval Requirements” means, with respect to any applicable matter for
which Lender’s approval is requested, that (a) no Event of Default shall have
occurred and be continuing (either at the date of any notices specified below or
as of the effective date of any deemed approval), (b) Borrower shall have sent
Lender a written request for approval with respect to such matter in accordance
with the applicable terms and conditions hereof, (c) Lender shall have failed to
either approve or deny such request, or request any information and/or
documentation relating to such request as may be required in order to approve or
disapprove such matter within ten (10) Business Days of receipt of the foregoing
initial notice (or within ten (10) Business Days of Lender’s receipt of such
requested information and/or documentation, whichever is later), (d) Borrower
shall have submitted a second request for approval with respect to such matter
in accordance with the applicable terms and conditions hereof, which second
notice shall have been marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER. LENDER’S FAILURE TO RESPOND TO THIS NOTICE WITHIN SUCH TEN (10) BUSINESS
DAY PERIOD MAY RESULT IN LENDER’S APPROVAL OF THE MATTERS DISCUSSED HEREIN BEING
DEEMED GRANTED PURSUANT TO THE LOAN AGREEMENT” and the envelope containing such
second notice shall have been marked “PRIORITY” in bold letters, (e) Lender has
not requested additional information and/or documentation that has not been
received by Lender, and (f) Lender shall have failed to respond to such second
notice with a disapproval or request for additional information and/or
documentation within such ten (10) Business Day period. For purposes of
clarification, Lender requesting additional and/or clarified information, in
addition to approving or denying any request (in whole or in part), shall be
deemed a response by Lender for purposes of the foregoing.

 

Page 7



--------------------------------------------------------------------------------

“Default” means the occurrence of any event hereunder or under the other Loan
Documents which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” is defined in Section 2.5.

“Deferred Maintenance Reserve” is defined in Section 8.4.

“Deferred Maintenance Reserve Funds” is defined in Section 8.4.

“Deposit Bank” shall mean the bank identified as the Deposit Bank in the
Information Schedule, or any successor or permitted assign Eligible Bank.

“Determination Date” means, (i) with respect to any Interest Period that occurs
while the Loan is a Floating Interest Rate Loan, the date that is two (2) London
Business Days prior to the commencement date of such Interest Period or
(ii) with respect to any Interest Period that occurs while the Loan is a Prime
Rate Loan or an Alternate Rate Loan, the date that is two (2) Business Days
prior to the commencement date of such Interest Period.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other similar offering documents or marketing
materials, in each case in preliminary or final form and including any
amendments, supplements, exhibits, annexes and other attachments thereto, used
to offer Securities in connection with a Securitization.

“Division” is defined in Section 10.1.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“EEA Bail-In Action” means the exercise of any EEA Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

“EEA Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EEA Bail-In Legislation
Schedule.

“EEA Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

Page 8



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EEA Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the EEA Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EEA
Bail-In Legislation Schedule.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution, which account is maintained with an
Eligible Bank.

“Eligible Bank” shall mean a depository institution or trust company insured by
the Federal Deposit Insurance Corporation that satisfies the Rating Criteria.

“Environmental Indemnity” means the Environmental Indemnity Agreement of even
date herewith from Borrower and Guarantor to Lender, as same may be amended from
time to time.

“Environmental Laws” shall have the meaning given in the Environmental
Indemnity.

“Environmental Remediation Reserve”, “Environmental Remediation Reserve Funds”
and “Environmental Remediation Reserve Work” are defined in Section 8.5.

“Environmental Reports” means collectively, the Phase I, Phase II, and other
environmental studies pertaining to the Property that have been delivered to
Lender prior to Closing, as listed on the Information Schedule; each
individually, an “Environmental Report.”

“Equity Collateral” is defined in Section 13.8(B).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules and regulations promulgated thereunder.

“Event of Default” is defined in Section 9.1.

“Excess Cash” is defined in Section 3.2.

“Excess Cash Reserve Account” is defined in Section 8.6.

“Excess Cash Reserve Funds” is defined in Section 8.6.

“Excess Interest” is defined in Section 2.2(C).

“Excess Net Proceeds” is defined in Section 6.2(E).

“Excess Proceeds” means, in connection with any Property Release, the greater of
(i) zero and (ii) the difference between (a) eighty percent (80%) of the
proceeds from the sale of the applicable Release Property net of customary and
reasonable closing costs (not to exceed six percent (6%) of the gross sales
price) less (b) the sum of the Minimum Release Amount and the Mezzanine Minimum
Release Amount.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as the same may
be amended, modified or replaced, from time to time.

 

Page 9



--------------------------------------------------------------------------------

“Exchange Act Filing” is defined in Section 5.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.10(D), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 2.10(D) and (d) any withholding Taxes imposed under FATCA.

“Excluded Tenant Insurance Revenue” means the sum of (i) any portion of Tenant
Insurance Revenue retained by or payable to Property Manager, its Affiliate or
either of their respective assignees pursuant to the Management Agreement
(constituting 50% of Tenant Protection Plan Net Revenue) plus (ii) TIP Program
Costs; provided that in no event shall Borrower’s TIR Share be Excluded Tenant
Insurance Revenue.

“Excluded TIR Disbursement” is defined in Section 3.2(B).

“Extension Fee” means, with respect to any Extension Period, a non-refundable
fee equal to 0.25% (25 basis points) of the outstanding principal balance of the
Loan as of the commencement of such Extension Period.

“Extension Period” is defined in Section 2.4(A).

“Extension Options” is defined in Section 2.4(A).

“Extension Strike Price” shall have the meaning set forth in the definition of
“Strike Price” herein.

“Extraordinary Expense” is defined in Section 5.1.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the IRC.

“Financial Statements” has the meaning set forth in Section 5.1.

“Financing Statements” means the Uniform Commercial Code Financing Statements
naming one or more of the Individual Borrowers as debtor, and Lender as secured
party.

“First Extended Maturity Date” means February 9, 2023.

 

Page 10



--------------------------------------------------------------------------------

“First Extension Option” means the first Extension Option provided for in
Section 2.4(A).

“Fiscal Year” is defined in Section 5.1.

“Floating Interest Rate” shall mean, with respect to each Interest Period and
each Component, a fluctuating rate per annum equal to LIBOR plus the Spread for
such Component.

“Foreign Co-Lender” means any Lender that is not that is a “United States
Person” as defined in Section 7701(a)(30) of the IRC.

“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.

“Funding Borrower” is defined in Section 14.35(C).

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gladstone Environmental Report” is defined in Section 7.27(C).

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (Federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Property from whatever source during such period, including, but not limited to,
Rents from Tenants, Receipts, utility charges, escalations, forfeited security
deposits, service fees or charges, license fees, parking fees, and other
pass-through or reimbursements paid by Tenants under the Leases of any nature
but excluding (i) sales, use and occupancy or other taxes on receipts required
to be accounted for by Borrower to any Governmental Authority, (ii) allowances
or compensation for any free rent or other concessions, (iii) refunds and
uncollectible accounts, (iv) proceeds from the sale of furniture, fixtures and
equipment, (v) any proceeds resulting from any Liquidation Event, including,
without limitation, any Insurance or Condemnation Proceeds, (vi) any
disbursements to Borrower from any of the Reserve Funds, (vi) monies paid by
Tenants (whether or not characterized as Rent) for Capital Expenditures,
(vii) capital improvements, (viii) security fees, (viii) interest from time to
time on deposits (including Reserve Funds), (ix) equity capital contributions to
Borrower, (x) sums collected through litigation other than non-payment of rent,
(xi) security deposits prior to forfeiture thereof, and (xi) other non-recurring
items.

“Guaranteed Recourse Obligations of Borrower” is defined in Section 12.6.

“Guaranty” or “Guaranties” means the Guaranty Agreement of even date herewith
executed by Guarantor in favor of Lender.

“Guarantor” means the Person(s) identified as “Guarantor” on the Information
Schedule.

“Guarantor Financial Covenants” shall have the meaning set forth in the
Guaranty.

“Hazardous Material” shall have the meaning given in the Environmental
Indemnity.

 

Page 11



--------------------------------------------------------------------------------

“Improvements” means all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and other
improvements existing or to be constructed upon the land which comprises any
portion of an Individual Property or the Property.

“Indebtedness” or “indebtedness,” means, for any Person, any indebtedness or
other similar obligation for which such Person is obligated (directly or
indirectly, by contact, operation of law or otherwise), including, without
limitation, (i) all indebtedness of such Person for borrowed money, for amounts
drawn under a letter of credit, or for the deferred purchase price of property
for which such Person or its assets is liable, (ii) all unfunded amounts under a
loan agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person by contract and/or as a guaranteed payment
(including, without limitation, any such amounts required to be paid to partners
and/or as a preferred or special dividend, including any mandatory redemption of
shares or interests), (iv) all indebtedness incurred and/or guaranteed by such
Person, directly or indirectly (including, without limitation, contractual
obligations of such Person), (v) all obligations under leases that constitute
capital leases for which such Person is liable, and (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss.

“Indemnified Liabilities” is defined in Section 14.2.

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan or participations in the Loan, (c) any Servicer or prior Servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
enforcement proceeding, (g) any officers, directors, shareholders, partners,
members, employees, Affiliates or subsidiaries of any and all of the foregoing,
and (h) the heirs, legal representatives, successors and assigns of any and all
of the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan.

“Indemnifiable Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Independent Director” is defined in Section 10.2(A).

“Individual Borrower” is defined in the preamble.

“Individual Property” means, individually, any one of the real properties
identified on Schedule 1 hereto and as more particularly described in the
applicable Security Instrument, and with respect to such real property, all
Improvements, Equipment (as defined in the applicable Security Instrument) and
personal property used in connection with or incorporated into such real
property, together with all rights pertaining thereto, all which serves as
Collateral for the Loan and is encumbered by the applicable Security Instrument.

“Information Schedule” shall mean Schedule 1 annexed to this Agreement.

“Intercreditor Agreement” means any intercreditor or similar agreement between
Lender and Mezzanine Lender now or hereafter entered into from time to time, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time.

 

Page 12



--------------------------------------------------------------------------------

“Insolvency Opinion” shall mean (a) that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Sharma, Smith & Gray, P.C. in
connection with Closing of the Loan, and (b) each Additional Insolvency Opinion.

“Insurance or Condemnation Proceeds” means Insurance Proceeds or Condemnation
Proceeds.

“Insurance Premiums” is defined in Section 6.1(B).

“Insurance Proceeds” means the net amount of all insurance proceeds paid as a
result of damage or destruction to any Property.

“Interest Period” shall mean, with respect to each Component, (a) initially, the
period commencing on (and including) the Closing Date and ending on (and
including) February 14, 2019 and (b) thereafter, the period commencing on (and
including) the fifteenth (15th) day of each calendar month during the term of
the Loan and ending on (and including) the fourteenth (14th) day of the
following calendar month. Each Interest Period as set forth in clause (b) above
shall be a full month and shall not be shortened by reason of any payment of the
Loan prior to the expiration of such Interest Period.

“Interest Rate” shall mean, with respect to each Interest Period: (a) an
interest rate per annum equal to (i) for a Floating Interest Rate Loan, the
Floating Interest Rate, determined as of the Determination Date immediately
preceding the commencement of such Interest Period, (ii) for a Prime Rate Loan,
the Prime Rate, determined as of the Determination Date immediately preceding
the commencement of such Interest Period, and (iii) for an Alternate Rate Loan,
the Alternate Rate, determined as of the Determination Date immediately
preceding the commencement of such Interest Period; or (b) when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate.

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto), between an Acceptable Counterparty and Borrower obtained by
Borrower as and when permitted or required pursuant to Section 2.7 hereof. After
delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement and such Replacement Interest Rate Cap Agreement shall be
subject to all requirements applicable to the Interest Rate Cap Agreement.

“Investor” means any investor or potential investor in the Loan (or any portion
thereof or interest therein) in connection with any Secondary Market
Transaction.

“IRC” means the Internal Revenue Code of 1986, and any rule or regulation
promulgated thereunder from time to time, in each case as amended from time to
time.

“IRS” means the Internal Revenue Service or any successor agency replacing the
same.

“Issuer” is defined in Section 13.7(C).

“Knowledge”. Whenever in any of the Loan Documents, or in any document or
certificate given pursuant to any of the Loan Documents, reference is made to
the knowledge of an entity (whether by use of the words “knowledge” or “known,”
or other words of similar meaning, and whether or not the same are capitalized),
such shall be deemed to refer to the knowledge of the individuals who have
material responsibility for policy making, major decisions, or financial affairs
of such entity, and, if it appears in a document or certificate referred to
above, the person signing such document or certificate.

 

Page 13



--------------------------------------------------------------------------------

“Lease” means any lease, tenancy, license, sublease, assignment and/or other
rental or occupancy agreement (including, without limitation, any and all
guarantees of any of the foregoing) heretofore or hereafter entered into
affecting the use, enjoyment or occupancy of the applicable Property or any
portion thereof, including any extensions, renewals, modifications or amendments
thereof.

“Lease Settlement Payments” means all funds received from or on behalf of
Tenants or lease guarantors in connection with any termination of any Lease,
including, but not limited to, any settlement amounts, cancellation fees,
penalties, drawings under letters of credit, and debits to Security Deposits.

“Legal Requirements” shall mean, as amended, with respect to Borrower and the
Property (including any operator thereon), all federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of governmental authorities affecting
Borrower or the Property or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, including, without limitation, all Environmental Laws and
the Americans with Disabilities Act of 1990, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting the Property or any part
thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

“Lender” is defined in the preamble.

“Lender Affiliate” is defined in Section 13.7(C).

“Lender Group” is defined in Section 13.7(C).

“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement that Lender has the right to draw
thereon executed by an officer or authorized signatory of Lender. A Letter of
Credit must be issued by an Approved LC Bank.

“Liabilities” means any losses, claims, damages or liabilities.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up or down, as applicable, to the next
nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S. dollars,
for a one-month period, that appears on Reuters Screen LIBOR01 Page (or the
successor thereto) as of 11:00 a.m., London time, on the related Determination
Date; provided that, (i) if such rate does not appear on Reuters Screen LIBOR01
Page (or the successor thereto) as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts for a comparable loan at the time of such calculation and, if at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations and (ii) if fewer than two such quotations in clause (i)
are so provided, Lender shall request any three major banks in New York City

 

Page 14



--------------------------------------------------------------------------------

selected by Lender to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for the amounts for a comparable loan at the time of such
calculation and, if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. LIBOR shall be determined conclusively by Lender
or its agent absent manifest error. Notwithstanding the foregoing, in no event
shall LIBOR be less than zero percent.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to give any security interest, any mechanics lien and any
stop notice).

“Lien Claims” means all claims (including mechanics liens and claims for labor,
services, materials and supplies) that by law have or may become a Lien upon any
of Collateral or any other property or assets of Borrower, or a Lien against
Loan funds (including stop notices and other claims against Lender pertaining to
disbursement of Loan funds or liability with respect thereto).

“Lien Contest Criteria” is defined in Section 7.3.

“Liquidation Event” means (i) any sale, transfer or other disposition or
liquidation of any property or asset of Borrower of any kind or any portion
thereof, (ii) any sale, transfer or other disposition or liquidation of the
Property or any portion thereof (including any foreclosure sale), (iii) any
Casualty to the Property or any property or asset of any kind or any portion
thereof, (iv) any Condemnation of the Property or any property or asset of any
kind or any portion thereof or (v) any refinancing of the Property or any
property or asset of Borrower of any kind or any refinancing of the Loan .

“LLC Agreement” is defined Section 10.1(B).

“Loan” is defined in Section 2.1.

“Loan Amount” means One Hundred Eighty Million and No/100 Dollars
($180,000,000.00).

“Loan Assignees” is defined in Section 14.34(B).

“Loan Documents” means all documents to which any Borrower Party is a party and
that is accepted by Lender for the purposes of evidencing, securing,
guaranteeing and/or perfecting the Loan. The Loan Documents include, but are not
limited to, this Agreement, the Note, the Security Instruments, the Assignment
of Management Agreement, the Guaranty, the Cash Management Agreement, each
Clearing Account Agreement, the Environmental Indemnity, the Assignment of Cap,
the Post-Closing Letter, and the Financing Statements. For the avoidance of
doubt, the Mezzanine Loan Documents and Intercreditor Agreement are not deemed
to be Loan Documents.

“Loan Party” means each Individual Borrower and each Guarantor.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

“Loss” or “Losses” means, with respect to any Person, all liabilities,
obligations, losses, damages, fines, penalties, actions, proceedings, judgments,
suits, claims, debts, costs, expenses, charges, fees, Taxes, awards, amounts
paid in settlement, demands, and disbursements of any kind or nature whatsoever
(including attorneys’ fees) of or suffered or incurred by such Person in
connection with or relating to the

 

Page 15



--------------------------------------------------------------------------------

Loan, the Property, or any other collateral for the Loan (but not including
(a) special, speculative, exemplary, or punitive damages, or (b) consequential
damages in the nature of alleged “lost profits” or “lost opportunities”, in each
case with respect to the foregoing clauses (a) and (b) except to the extent that
a party seeking indemnification of such amount has paid or is required to pay
such measure of damages other than as a result of (and to the extent of) its own
willful misconduct or fraud).

“Management Agreement” means individually or collectively (as the context may
require), each management agreement entered into by and between Borrower and
Property Manager, pursuant to which Property Manager is to provide management
and other services with respect to the Property or any portion thereof, or, if
the context requires, a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement pursuant to a
Replacement Management Agreement.

“Management Fee” means all compensation paid or payable to Property Manager
pursuant to the terms of the Management Agreement. “Management Fee” does not
include reimbursement to Property Manager for expenses incurred at any
Individual Property for such Individual Property, but does include
reimbursements for Property Manager’s overhead, for employees of Property
Manager who have duties that are not exclusive to the applicable Individual
Property, and for other items which are allocated among more than one property
which is owned or managed by Property Manager or its affiliates. In no event
shall “Management Fee” include any tenant payments of Tenant Insurance Revenue.

“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition of any Individual Borrower (or Borrower collectively) or Guarantor,
(b) the use, value or operation of any Individual Property (or the Property
collectively), (c) Net Operating Income, (d) the ability of any Individual
Borrower (or Borrower collectively) to perform any of its material obligations
under any Loan Documents, or (e) the perfection or priority of the lien,
enforceability, legality, validity or binding effect of any of the Security
Instruments or other Loan Documents. In determining whether any individual event
would result in a Material Adverse Effect, notwithstanding that such event does
not of itself have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other than
occurring events and existing conditions would result in a Material Adverse
Effect.

“Material Action” shall mean with respect to any Person, any action to
consolidate or merge such Person with or into any other Person, or sell all or
substantially all of the assets of such Person, or to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against such Person or file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate such Person.

“Material Contract” means (a) any agreement providing for goods or services
(including without limitation any brokerage or leasing agreements other than
Leases) for the benefit of any one or more Individual Borrowers or the Property
or any Individual Property of a total value in excess of $50,000 annually for
each Individual Property, or (b) any agreement between any one or more
Individual Borrowers and another Borrower Party or Affiliate of any Borrower
Party, not terminable within thirty (30) days without penalty or premium;
provided that (x) elevator service contracts entered into in the ordinary course
of business at the applicable Individual Properties and (y) any agreements with
aggregators (terminable within thirty (30) days without penalty or premium)
shall be excluded from this definition.

 

Page 16



--------------------------------------------------------------------------------

“Material Alteration” shall mean any alteration of the Improvements or
Equipment, the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall any (i) Required Repairs, or (ii) alterations
performed as part of a Restoration, constitute a Material Alteration.

“Material Lease” means any Lease or proposed Lease that (a) provides for a use
by the tenant thereunder other than exclusively for self-storage purposes and
with monthly rent payments in excess of $5,000.00, (b) when made, would cause
the Tenant thereunder or its Affiliates to lease or pay base rents, in the
aggregate, of (i) more than twenty percent (20%) of the leasable space or
aggregate base rents at any Individual Property, or (ii) more than one percent
(1%) of the aggregate leasable space or aggregate base rents at all the
Individual Properties in the aggregate, (c) contains any option, offer, right of
first refusal or other similar entitlement to acquire or encumber all or any
portion of the Property (which shall exclude such rights to lease additional
space in an Individual Property), (d) is made with an Affiliate of any Borrower
Party, or (e) is not entered into in the ordinary course of business for the
Property.

“Maturity Date” means (1) the Stated Maturity Date, provided that (a) in the
event of the exercise by Borrower of the First Extension Option pursuant to
Section 2.4(A), the Maturity Date shall be the First Extended Maturity Date, and
(b) in the event of the exercise by Borrower of the Second Extension Option
pursuant to Section 2.4(A), the Maturity Date shall be the Second Extended
Maturity Date, or (2) such earlier date on which the unpaid principal amount of
the Note becomes due and payable resulting from acceleration of the Obligations
by Lender.

“Maximum Rate” is defined in Section 2.2(C).

“Member” is defined Section 10.1(B).

“Mezzanine Account” means the bank account into which Lender will deposit
amounts payable by Mezzanine Borrower to Mezzanine Lender hereunder, pursuant to
a written notice delivered by Mezzanine Lender to Lender, which Mezzanine
Account may be changed by Mezzanine Lender from time to time by delivering
written instructions to Lender containing the wiring instructions for the new
Mezzanine Account, provided, that, any such notice shall be delivered to Lender
at least five (5) Business Days prior to the first Payment Date in which
Mezzanine Lender requests Mezzanine Debt Service to be deposited into the new
Mezzanine Account.

“Mezzanine Borrower” means, collectively and/or individually (as the context
requires), (i) SST II Mezz Borrower, (ii) SST II TRS Mezz Borrower, and
(iii) SSGT TRS Mezz Borrower.

“Mezzanine Debt Service” means, with respect to any particular date or period,
the aggregate scheduled interest payments due on the Mezzanine Loan under the
Mezzanine Loan Documents on such date or during such period, as the case may be.

“Mezzanine Lender” means KeyBank and Citigroup Global Markets Realty Corp., a
New York Corporation, together with their respective successors and assigns.

“Mezzanine Loan” means that certain loan made on the date hereof by Mezzanine
Lender to Mezzanine Borrower in the original principal amount of $55,000,000.00.

“Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement dated as
of the date hereof between Mezzanine Lender and Mezzanine Borrower, as the same
may be restated, amended, replaced, supplemented, or otherwise modified from
time to time.

 

Page 17



--------------------------------------------------------------------------------

“Mezzanine Loan Default” means an “Event of Default” under the Mezzanine Loan as
defined in the applicable Mezzanine Loan Documents.

“Mezzanine Loan Documents” means the “Loan Documents” as defined in the
Mezzanine Loan Agreement.

“Mezzanine Minimum Release Amount” means the “Minimum Release Amount” as defined
in the Mezzanine Loan Agreement.

“Mezzanine Property Release” means a “Property Release” as defined in the
Mezzanine Loan Agreement.

“Mezzanine Strike Price” means the “Strike Price” as defined in the Mezzanine
Loan Agreement.

“Mezzanine Monthly Debt Service Payment Amount” shall mean, on each Payment
Date, the “Monthly Debt Service Payment Amount” as defined in the Mezzanine Loan
Agreement for the related Interest Period.

“Mezzanine Release Amount” means the “Release Amount” as defined in the
Mezzanine Loan Agreement.

“Minimum Release Amount” means, in connection with a Property Release, the
product of the Allocated Loan Amount for the applicable Release Property
multiplied by 125%; provided, however, in the event the Release Property is to
be transferred or conveyed to an Affiliate of Borrower or Guarantor, then the
“Minimum Release Amounts” shall be the product of the Allocated Loan Amount for
the applicable Release Property multiplied by 135%.

“Misrepresentation” is defined in Section 9.1(H).

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount of interest which accrues on each Component of the Loan for the related
Interest Period.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income From Operations
for such period.

“Net Proceeds Account” is defined in Section 6.2.

“Net Proceeds Deficiency” is defined in Section 6.2.

“Net Proceeds Threshold” shall mean (i) with respect to each Individual
Property, an amount equal to the lesser of (a) $2,500,000 and (b) thirty percent
(30%) of the Allocated Loan Amount for such Individual Property in the case of a
Casualty, and fifteen percent (15%) of the Allocated Loan Amount in the case of
a Condemnation, and (ii) with respect to all Individual Properties undergoing
Restorations, an aggregate amount equal to four percent (4%) of the outstanding
principal balance of the Loan.

“New Mezzanine Borrower” is defined in Section 13.8(B).

“New Mezzanine Loan” is defined in Section 13.8(B).

 

Page 18



--------------------------------------------------------------------------------

“New Mezzanine Option” is defined in Section 13.8(B).

“Note” is defined in Section 2.1.

“Note A-1” is defined in Section 2.1.

“Note A-2” is defined in Section 2.1.

“Obligations” means the Loan and all other obligations, liabilities and
indebtedness of every nature of Borrower from time to time owed to Lender under
the Loan Documents, including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable, including any of
the same accruing before, after or irrespective of the filing of a proceeding
under the Bankruptcy Code by or against Borrower.

“OFAC” is defined in Section 4.23.

“O&M Plan” is defined in Section 7.27.

“Operating Expenses” shall mean all costs and expenses of Borrower relating to
the operation, maintenance and management of the Property, including, without
limitation, utilities, repairs, insurance, property taxes and assessments,
advertising expenses, payroll and related taxes, equipment lease payments, and
any management fee, reasonable travel expenses, the costs of any insurance
required by the terms of this Agreement, and all amounts paid into Reserves on a
recurring basis (and excluding any amounts into Reserves as of the Closing Date
or otherwise on a one-time basis); provided, however, that “Operating Expenses”
shall exclude (i) costs and expenses to the extent paid from Reserves,
(ii) non-cash items such as depreciation and amortization, (iii) Debt Service
and Mezzanine Debt Service, (iv) income taxes or other charges in the nature of
income taxes, (v) Capital Expenditures, (vi) any expenses incurred in connection
with the making of the Loan or any Liquidation Event, (vii) any item of expense
that would otherwise be considered Operating Expenses pursuant to the foregoing
provision but is paid directly by any Tenant, and (viii) expenses reasonably
determined by Lender to be non-recurring; and provided further that all costs
and expenses comprising “Operating Expenses” shall be subject to reasonable
adjustments by Lender to normalize such costs and expenses (including, without
limitation, seasonal adjustments) and in no event shall “Operating Expenses”
include any payments to any Affiliate of Borrower.

“Operating Partnership” means the Person identified as the “Operating
Partnership” on the Information Schedule.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

Page 19



--------------------------------------------------------------------------------

“Participant” is defined in Section 14.34(C).

“Participant Register” is defined in Section 14.34(C).

“Patriot Act” is defined in Section 4.23.

“Payment Date” shall mean, with respect to any Component, the ninth (9th) day of
each calendar month during the term of the Loan, until and including the
Maturity Date. The parties hereto acknowledge that the first Payment Date shall
be March 9, 2019.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor
governmental agency replacing the same.

“Permitted Encumbrances” means (i) the Security Instruments and the other Liens
of the Loan Documents in favor of Lender, (ii) the items shown in Schedule B to
each Title Policy as of Closing, (iii) Liens for property taxes and assessments
not then delinquent, (iv) Liens arising after the date hereof which are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted in accordance with Section 7.3, (v) Leases in existence as
of the Closing Date or entered into thereafter in accordance with this
Agreement, (vi) equipment leases or financing, subject to the provisions and
limitation of Section 7.13(B), and (vii) any other Lien to which Lender may
expressly consent in writing.

“Permitted Indebtedness” is defined in Section 7.13.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(ii)    Federal Housing Administration debentures;

(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations),

 

Page 20



--------------------------------------------------------------------------------

and the Resolution Funding Corp. (debt obligations); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest long term and short term rating categories by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest long term and short term rating categories and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest long term
and short term rating categories by each Rating Agency (or, if not rated by all
Rating Agencies, rated by at least one Rating Agency in the highest long term
and short term rating categories and otherwise acceptable to each other Rating
Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities); provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (B) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (C) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term and short term unsecured rating categories; provided, however, that
the investments described in this clause must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated

 

Page 21



--------------------------------------------------------------------------------

by each Rating Agency (or, if not rated by all Rating Agencies, rated by at
least one Rating Agency and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term and
short-term unsecured debt ratings; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest long-term and short-term ratings available
from each Rating Agency (or, if not rated by all Rating Agencies, rated by at
least one Rating Agency and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) for money market funds; and

(ix)    any other security, obligation or investment requested in writing by
Borrower which has been approved as a Permitted Investment in writing by
(a) Lender and (b) each Rating Agency, as evidenced by a written confirmation
that the designation of such security, obligation or investment as a Permitted
Investment will not, in and of itself, result in a downgrade, qualification or
withdrawal of the initial, or, if higher, then current ratings assigned to the
Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Transfers” is defined in Section 11.1.

“Permitted Use” is stated in the Information Schedule.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, joint stock companies,
joint ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and governments and agencies and political subdivisions thereof and their
respective permitted successors and assigns (or in the case of a governmental
Person, the successor functional equivalent of such Person).

“Policy” and “Policies” are defined in Section 6.1(B).

“Post-Closing Letter” means that certain Post-Closing Letter, dated as of the
date hereof, made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Prime Index Rate” shall mean, with respect to each Interest Period, the annual
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate” for the U.S. on the related Determination Date. If The Wall Street
Journal ceases to publish the “Prime Rate,” the Lender shall select

 

Page 22



--------------------------------------------------------------------------------

an equivalent publication that publishes such “Prime Rate,” and if such “Prime
Rates” are no longer generally published or are limited, regulated or
administered by a governmental or quasi-governmental body, then Lender shall
select a comparable interest rate index. Notwithstanding the foregoing, in no
event shall the Prime Index Rate be less than zero percent.

“Prime Rate” shall mean, with respect to each Interest Period and each
Component, the per annum rate of interest equal to the greater of (i) the Prime
Index Rate plus the Prime Rate Spread for such Component, and (ii) the Spread
for such Component.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest equal to the Prime Rate for each Component.

“Prime Rate Spread” shall mean, with respect to each Component, the difference
(expressed as the number of basis points) between (a) LIBOR plus the Spread for
such Component on the date LIBOR was last applicable to the Loan and (b) the
Prime Index Rate on the date that LIBOR was last applicable to the Loan;
provided, however, in no event shall such difference be a negative number.

“Prior Loan” means, collectively, the “Prior Loans” identified in the
Information Schedule.

“Property” means, collectively, each Individual Property.

“Property Condition Report” means each “Property Condition Report” identified on
the Information Schedule.

“Property Documents” shall mean any “covenants, conditions and restrictions”
agreement or similar agreements of record and shown on each Title Policy
relating to the construction, operation or use of any Individual Property,
together with all amendments, modifications or supplements thereto, it being
understood and agreed that neither the Management Agreements, or any utility
easement, or any Lease shall constitute Property Documents.

“Property Manager” means each Person charged with management of any Individual
Property pursuant to a Management Agreement. The Person so identified on the
Information Schedule is currently the Property Manager for each Individual
Property under a separate Management Agreement for each Individual Property.

“Property Release” is defined in Section 2.13.

“Property Release Notice” is defined in Section 2.13(A).

“Qualified Insurer” is defined in Section 6.1(B).

“Qualified Manager” means (a) Sponsor Affiliated Manager, or (b) a property
manager approved by Lender that in the reasonable judgment of Lender, is a
reputable and experienced management organization (which may be an Affiliate of
Borrower) possessing experience in managing properties similar in size, scope,
use and value as the Property, that is not the subject of a bankruptcy or
similar insolvency proceeding; provided, that, if required by Lender, Borrower
shall have obtained (i) a Rating Agency Confirmation with respect to such
property manager and the management of the Property by such property manager and
(ii) if the property manager is an Affiliated Manager, an Additional Insolvency
Opinion. For the avoidance of doubt, the Sponsor Affiliated Manager shall remain
a Qualified Manager in the event of a Self Administration Transaction.

 

Page 23



--------------------------------------------------------------------------------

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the Loan
based on the proportion of the outstanding principal of the Loan advanced by
such Co-Lender to the total outstanding principal amount of the Loan. The
Ratable Share of each Co-Lender on the date of this Agreement after giving
effect to the funding of the Loan on the Closing Date is (i) KeyBank: 50% and
(ii) Citi: 50%.

“Rate Conversion” is defined in Section 2.7(F).

“Rating Agency Confirmation” shall mean, collectively, in connection with or
following a rated Securitization, a written affirmation from each of the Rating
Agencies (obtained at Borrower’s sole cost and expense) that the credit rating
of the Securities given by such Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Rating Agency’s sole and absolute discretion. In the event
that, at any given time, any Rating Agency elects not to consider whether to
grant or withhold such an affirmation, then the term Rating Agency Confirmation
by such Rating Agency shall be deemed instead to require the written reasonable
approval of Lender.

“Rating Agencies” means Fitch, Inc., Moody’s, Morningstar Credit Ratings, LLC,
S&P, DBRS, Inc. and Kroll Bond Ratings or any successor thereto, and any other
nationally recognized statistical rating organization to the extent that any of
the foregoing have been or will be engaged by Lender or its designees in
connection with or in anticipation of a Securitization (each individually, a
“Rating Agency”).

“Rating Criteria” with respect to any Person, shall mean (a) that (i) the
short-term unsecured debt obligations of such Person are rated at least “A-1” by
S&P, P-1” by Moody’s and “F-1+” by Fitch and, if rated by another Rating Agency,
are rated in an equivalent category by such other Rating Agency, if deposits are
held by such Person for thirty (30) days or less, and (ii) the long-term
unsecured debt obligations of such Person are rated at least “A” by S&P, “A” by
Fitch (and the short term unsecured debt obligations of such Person are rated no
less than “F1” by Fitch), “A1” by Moody’s and, if rated by another Rating
Agency, are rated in an equivalent category by such other Rating Agency, if
deposits are held by such Person for a period of more than thirty (30) days, and
(b) KeyBank National Association in its capacity as Clearing Bank or Deposit
Bank, provided that the applicable ratings of such entity are not reduced below
the ratings in effect as of the Closing Date.

“Receipts” means, with respect to the applicable periods set forth in this
Agreement, all gross receipts, Rents (excluding Security Deposits except as set
forth in clause (d) below), revenues, income, fees, payments and consideration
actually collected by Borrower (or by Property Manager on behalf of any
Individual Borrower) from any and all sources in any way, manner or respect
relating to and/or arising from or in connection with the Property or any part
thereof including, without limitation, (a) gross fixed, minimum, guaranteed
percentage, overage and similar rentals and all other sums including, without
limitation, expense reimbursements, payment for services, late fees and
interest, paid by any Tenant or other occupants, licensees or users of the
Property or any part thereof to or for the account or benefit of any Individual
Borrower, (b) amounts paid to or for the account or benefit of any Individual
Borrower, as a result of provisions in Leases permitting the landlord thereunder
to receive or share in receipts from the subleasing of space demised under, or
the assignment of, Leases, (c) payments made by any Tenant in consideration of,
or with respect to, a Lease termination, modification and/or consent,
(d) Tenants’ security and other deposits to the extent they have been applied to
payment of Tenants’ obligations, (e) [intentionally omitted], (f) net proceeds
from refunds obtained as a result of pursuing available legal remedies in
contesting the validity of any impositions or as a result of a reduction of
assessed valuation of any Individual Property, (g) damages or settlement
payments paid by third parties in connection with the Property (other than in
respect of personal injury claims), (h) income, rentals and receipts derived
from any ancillary businesses, licenses and concessions at any Individual
Property, (i) refunds of insurance premiums or any

 

Page 24



--------------------------------------------------------------------------------

other item which would constitute an Operating Expense if paid by Borrower,
(j) deposits paid to or for the account or benefit of any Individual Borrower as
a result of the failure of any sale to take place under any purchase agreement
for the sale of the Property or portion thereof, and (k) all other amounts
payable to Borrower during such period in respect of items which, in accordance
with GAAP, would be included in such Person’s Financial Statements for such
period or any other period as operating income of the Property and which are
reasonably expected to be regularly recurring following the calculation date.
Notwithstanding the foregoing clauses (a) through (k), Receipts shall not
include: (1) any proceeds resulting from any Liquidation Event (including,
without limitation, any proceeds resulting from the Transfer of all or any part
of the Property or the Collateral or any Insurance or Condemnation Proceeds
(other than business interruption or other loss of income insurance)), (2)
unapplied security or other deposits paid by Tenants, or (3) Excluded Tenant
Insurance Revenues (but shall include Borrower’s TIR Share received by
Borrower). Lender’s calculation of Receipts (including the determination of
items that do not qualify as Receipts) shall be binding and conclusive absent
manifest error.

“Register” is defined in Section 14.34(b).

“Registered Loan” is defined in Section 14.34(b).

“Registrar” is defined in Section 14.34(a).

“Registration Statement” is defined in Section 13.7(C).

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Reimbursement Contribution” is defined in Section 14.35(C).

“REIT” shall mean a real estate investment trust within the meaning of
Section 856 of the IRC.

“Related Person” means any Borrower Party and any Affiliate of any Borrower
Party.

“Release Amount” means, with respect to each Release Property, an amount equal
to sum of (i) Minimum Release Amount plus (ii) the Allocated Excess Proceeds, if
any.

“Release Conditions” is defined in Section 2.13.

“Release Date” is defined in Section 2.13(A).

“Release Property” is defined in Section 2.13.

“Relevant Sections” is defined in Section 13.7(C).

“REMIC Opinion” shall mean, as to any matter, an opinion as to the compliance of
such matter with applicable REMIC Requirements (which such opinion shall be, in
form and substance and from nationally recognized tax counsel experienced in
such matters , in each case, acceptable to Lender and acceptable to the Rating
Agencies).

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof and/or interest
therein) as a “qualified mortgage” held by such REMIC Trust, the continued
qualification of such REMIC Trust as such under the IRC, the non-imposition of
any tax on such REMIC

 

Page 25



--------------------------------------------------------------------------------

Trust under the IRC (including, without limitation, taxes on “prohibited
transactions and “contributions”) and any other constraints, rules and/or other
regulations and/or requirements relating to the servicing, modification and/or
other similar matters with respect to the Loan (or any portion thereof and/or
interest therein) that may now or hereafter exist under applicable legal
requirements (including, without limitation under the IRC)).

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRC that holds any interest in all or any
portion of the Loan.

“Rents” means all consideration paid under any Lease by or on behalf of any
Tenant, and all other revenue, income, issues, profits, deposits (including
Security Deposits) and proceeds arising from the Leases or from the from the use
or occupancy of the Property or any portion thereof (including but not limited
to all oil, gas and other mineral royalties, Insurance Proceeds, Condemnation
Proceeds, and proceeds of sale), provided that the payment of the Management Fee
by Borrower to Property Manager shall not be included in the definition of
“Rents,” although the revenue from which such payment is made is included in
such definition. Without limitation, “Rents” includes all payments owing to
Borrower by any Tenant as reimbursement for or on account of operating expenses,
common area maintenance charges, taxes or insurance premiums and Borrower’s TIR
Share received by Borrower; provided, however, that in no event shall “Rents”
include any Excluded Tenant Insurance Revenue.

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements from an Acceptable Counterparty with a
strike price of not less than the Strike Price and on other terms substantially
similar to the Interest Rate Cap Agreement (or as otherwise reasonably
acceptable to Lender) except that the same shall be effective as of the date
required in Section 2.7(C) or if such interest rate protection agreement is
delivered in connection with an extension of the Maturity Date pursuant to
Section 2.8 shall meet the requirements set forth in Section 2.4(A)(iv);
provided that to the extent any such interest rate protection agreements do not
meet the foregoing requirements, a “Replacement Interest Rate Cap Agreement”
shall be such interest rate protection agreements approved in writing by Lender
and the applicable Rating Agencies with respect thereto.

“Replacement Management Agreement” means, collectively, (a) a management
agreement with a Qualified Manager that is reasonably approved by Lender in
writing, which approval, after a Securitization, may be conditioned upon
Lender’s receipt of a Rating Agency Confirmation with respect to such management
agreement, provided, however, that without Lender’s prior consent, in its sole
discretion, the management fee for such Qualified Manager shall not exceed the
fee provided for in the Management Agreement in effect as of the closing of the
Loan, and (b) an assignment of management agreement and subordination of
management fees substantially in the form then used by Lender (or of such other
form and substance reasonably acceptable to Lender), executed and delivered to
Lender by Borrower and such Qualified Manager at Borrower’s expense.

“Replacement Reserve” is defined in Section 8.2.

“Replacement Reserve Funds” is defined in Section 8.2.

“Required Records” is defined in Section 5.2.

“Required Repairs” is defined in Section 8.4.

“Reserve Disbursement Conditions” is defined in Section 8.8.

 

Page 26



--------------------------------------------------------------------------------

“Reserve Funds” shall mean, collectively, all funds deposited into the Reserves,
including, without limitation, the Taxes and Insurance Reserve Funds, the
Deferred Maintenance Reserve Funds, the Environmental Remediation Reserve Funds
and the Replacement Reserve Funds.

“Reserves” means the reserves held by or on behalf of Lender pursuant to this
Agreement or other Loan Document, including without limitation, the reserves
established pursuant to Article VIII. Reserves that are designated on Schedule
8.1 annexed hereto shall be referred to in this Agreement by the respective
names designated therein in the column entitled “Name of Reserve”.

“Resizing Option” is defined in Section 13.8(A).

“Restoration” is defined in Section 6.2.

“Retention Amount” is defined in Section 6.2.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.

“Sanctioned Person” is defined in Section 4.23.

“Sanctions” is defined in Section 4.23.

“Sanctions Authority” is defined in Section 4.23.

“Sanctions Jurisdiction” is defined in Section 4.23.

“Second Extended Maturity Date” means February 9, 2024.

“Second Extension Option” means the second Extension Option provided for in
Section 2.4(A).

“Secondary Market Transaction” means any of (i) the sale, assignment, or other
transfer of all or any portion of the Obligations or the Loan Documents or any
interest therein to one or more Investors or other Persons, including a transfer
in connection with a Securitization, (ii) the sale, assignment, or other
transfer of one or more participation interests in the Obligations or Loan
Documents to one or more Investors or other Persons, or (iii) the transfer or
deposit of all or any portion of the Obligations or Loan Documents to or with
one or more trusts or other entities which may sell certificates or other
instruments to investors evidencing an ownership interest in the assets of such
trust or the right to receive income or proceeds therefrom.

“Securities” (whether or not capitalized) means any stock, shares, voting trust
certificates, bonds, debentures, options, warrants, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as the same may be
amended, modified or replaced, from time to time.

“Securitization” shall mean the grant of participation interests in the Loan or
the issuance of mortgage pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement of the Loan or any portion thereof.

 

Page 27



--------------------------------------------------------------------------------

“Security Deposits” shall mean all security (whether cash, letter of credit or
otherwise) given to any Individual Borrower or any agent or Person acting on
behalf of any Individual Borrower in connection with the Leases.

“Security Instrument” means any mortgage, deed of trust, or deed to secure debt
of even date herewith from Borrower to (or for the benefit of) Lender, covering
the Property securing performance and repayment of the Loan, as same may be
amended or modified from time to time (collectively, the “Security
Instruments”).

“Self Administration Transaction” shall mean a self-managed transaction by the
Guarantor pursuant to which, inter alia, the Guarantor is no longer externally
advised by the Sponsor or its Affiliates and the Guarantor acquires 100% of the
equity interests in the Sponsor Affiliated Manager and/or other Affiliates of
the Sponsor, which may include certain employees of the Sponsor.

“Servicer” means any servicer selected by Lender from time to time in its sole
discretion to service the Loan, including any “master servicer’ and “special
servicer” appointed pursuant to any pooling and servicing agreement or similar
agreement entered into in connection with a Secondary Market Transaction.

“Servicing Agreement” means any servicing agreement between Lender and Servicer.

“Severed Loan Documents” is defined in Section 13.6.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“SmartStop Brand” is defined in the definition of “Brand” above.

“Sole Member” means the Mezzanine Borrower.

“SPE Bankruptcy Remote Entity” shall mean an entity satisfying all of the
requirements set forth on Article X.

“Sponsor” shall mean the Person named as a “Sponsor” on the Information
Schedule.

“Sponsor Advisor” shall mean the Person named as a “Sponsor Advisor” on the
Information Schedule.

“Sponsor Affiliated Manager” shall mean each Person named as a “Sponsor
Affiliated Manager” on the Information Schedule, or either or any of them, or
the applicable one, as the context may require.

“Special Member” is defined Section 10.1(B).

“Spread” shall mean (i) prior to the date the Loan is divided into two or more
Components, 300 basis points (3.00%) per annum, and (ii) from and after the date
the Loan is divided into two or more Components, with respect to each Component,
the Component Spread applicable to such Component set forth in the
Componentization Notice in accordance with and subject to the provisions of
Section 13.6(B).

“Spread Maintenance Date” means the Payment Date in February, 2021.

 

Page 28



--------------------------------------------------------------------------------

“Spread Maintenance Premium” as to any prepayment of principal (or acceleration
of the Loan) for which a Spread Maintenance Premium is due hereunder shall mean
an amount equal to the amount of interest (as determined by Lender) that would
have accrued assuming an interest rate per annum equal to the Applicable Spread
corresponding to the applicable Component(s) on the amount being prepaid from
and after the date of such prepayment through the end of the Interest Period
that includes the Spread Maintenance Date, with no discount to present value.
For purposes of calculating the amounts above, the prepayment of the Loan (or
the amount of the Loan accelerated) will be deemed to have been applied in
reduction of the outstanding principal balances of the Components of the Loan in
accordance with Section 2.8. The total Spread Maintenance Premium shall be the
sum of the Spread Maintenance Premium for each of the applicable Components. For
purposes of clarity, no Spread Maintenance Premium shall be due or payable in
connection with any prepayment made on or after the Spread Maintenance Date.

“SS Growth TRS” means SS Growth TRS, Inc., a Delaware corporation.

“SSGT Borrowers” means those entities described as “SSGT Borrowers” on the
Information Schedule.

“SSGT TRS Mezz Borrower” means SSG TRS Mezz, LLC, a Delaware limited liability
company.

“SST II Mezz Borrower” means SST II Mezz Borrower, LLC, a Delaware limited
liability company.

“SST II TRS Mezz Borrower” means SST II TRS Mezz, LLC, a Delaware limited
liability company.

“SST Borrowers” means those entities described as “SST Borrowers” on the
Information Schedule.

“Stated Maturity Date” means February 9, 2022.

“Statutory Bond Criteria” is defined in Section 7.3.

“Strategic Storage TRS II” means Strategic Storage TRS II, Inc., a Delaware
corporation.

“Strike Price” shall mean:

(a) for the period ending on the Stated Maturity Date, 3.00% per annum; and

(b) during each Extension Period, a per annum rate not more than the rate that
would, when set forth as (i) the Strike Price in the definition of Underwritten
Debt Service and the Mezzanine Strike Price in the definition of Aggregate
Underwritten Debt Service, in each case applicable for purposes of calculating
the Aggregate DSCR, result in the Aggregate DSCR, calculated as of the first day
of such Extension Period, to be equal to or greater than 1.25: 1.00 (the
“Extension Strike Price”).

“Subaccounts” is defined in Section 3.2(A).

“Substitute Interest Rate Cap Agreement” is defined in Section 2.7(G).

“Succeeding Interest Period” is defined in Section 2.8(A).

 

Page 29



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes and impositions (including, without
limitation, all real estate, ad valorem, sales (including those imposed on lease
rentals), use, single business, gross receipts, value added, intangible
transaction privilege, privilege, license or similar taxes), assessments, ground
rents, water, sewer or other rents and charges, excises, levies, fees
(including, without limitation, license, permit, inspection, authorization and
similar fees), imposts, duties, deductions, withholdings (including backup
withholding), and all similar other governmental charges, in each case whether
general or special, ordinary or extraordinary, foreseen or unforeseen (including
all interest, additions to tax and penalties thereon).

“Taxes and Insurance Reserve” is defined in Section 8.1.

“Taxes and Insurance Reserve Funds” is defined in Section 8.1.

“Tenant” means any permitted occupant, tenant, subtenant or licensee of the
Property.

“Tenant Insurance Plan” means any tenant insurance plan, protection plan or
indemnity program.

“Tenant Insurance Revenue” means any revenue from any Tenant Insurance Plan
purchased by a Tenant at any Individual Property.

“Tenant Protection Plan Net Revenue” shall mean Tenant Insurance Revenue, after
deducting TIP Program Costs associated with offering any Tenant Insurance Plan
to Tenants at any Individual Property.

“Terrorism Premium Cap” is defined in Schedule 6.1.

“TIR Disbursement Conditions” is defined in Section3.2(B).

“TIP Program Costs” shall mean the reasonable program costs associated with
offering any Tenant Insurance Plan to Tenants at any Individual Property.

“Title Company” means the title insurance company identified as “Title Company”
on the Information Schedule, or such other national title insurance company as
may be reasonably acceptable to Lender.

“Title Policy” means each mortgagee’s policy or policies of title insurance
pertaining to a Security Instrument issued to Lender by Title Company in
connection with the Closing.

“Transfer” is defined in Section 11.1.

“Transfer and Assumption” is defined in Section 11.3.

“Transferee Borrower” is defined in Section 11.3.

“Transition Cooperation” shall have the meaning set forth in the Assignment of
Management Agreement.

“Transition Period” is defined in Section 7.7.

“TRS Borrowers” means the following Individual Borrowers: (i) SST II TRS
Mortgage, LLC, a Delaware limited liability company (“SST II TRS Borrower”); and
(ii) SSGT TRS Mortgage, LLC, a Delaware limited liability company (“SSGT TRS
Borrower”).

 

Page 30



--------------------------------------------------------------------------------

“Trust Fund Expenses” means, without duplication: (i) any fees, out-of-pocket
costs and expenses, advance and/or taxes due or reimbursable to, or payable by,
the Servicer, any special servicer or the trustee or trust advisor under any
Servicing Agreement and the certificate administrator in connection with or
resulting from (a) Lender exercising its rights with respect to the protection
and preservation of the Property or any part thereof in accordance with the
terms of this Agreement, (b) the exercise by Lender of its remedies in
accordance with the terms of the Loan Documents, (c) any request made by
Borrower under the Loan Documents, or (d) any Event of Default; (ii) all
customary special servicing fees, customary work-out and liquidation fees
payable to any Servicer or special servicer under any Servicing Agreement as a
result of an Event of Default under the Loan or the Loan becoming specially
serviced, or any enforcement, refinancing, resolution, liquidation or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” of the Loan Documents, or any insolvency or bankruptcy
proceeding, or any other similar fees that are due and payable to Servicer or
special servicer under any Servicing Agreement; and (iii) fees, out-of-pocket
costs or expenses related to any Rating Agency Confirmation required under the
Loan Documents or in connection with a Borrower request; (iv) interest on
advances by the Servicer, special servicer and/or trustee and costs incurred by
the Servicer, special servicer, trustee or trust advisor in respect of
enforcement of the rights of Lender against Borrower and/or Guarantor (to the
extent not reimbursed from Default Rate interest actually paid by Borrower)
after the occurrence and during the continuance of an Event of Default; and
(v) out-of-pocket costs of all property inspections and/or appraisals of any
Individual Property (or any updates to any existing inspection or appraisal)
required under the Servicing Agreement or that the special servicer may
otherwise reasonably require, provided that except for inspections and/or
appraisals otherwise permitted pursuant to this Agreement, in no event shall
Borrower be required to pay for any such inspections or appraisals prior to the
occurrence of an Event of Default or the Loan becoming a specially serviced
mortgage loan pursuant to the terms of the applicable Servicing Agreement or to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Servicer, any special servicer or the trustee or trust
advisor under any Servicing Agreement.

“Unencumbered Borrower” is defined in Section 2.13.

“Underwritten Debt Service” means as of any date of determination thereof, the
aggregate sum of the products, for all Components, of the (a) an interest rate
for each Component equal to the sum of (i) the Strike Price plus (ii) the
Applicable Spread for such Component, multiplied by (b) the outstanding
principal balance of each such Component.

“Underwritten Group” is defined in Section 13.7(C).

“Underwritten Management Fee” means the “Underwritten Management Fee” identified
in the Information Schedule.

“Underwritten Net Cash Flow” means, for any trailing twelve (12) month period,
Lender’s reasonable calculation of the excess of (A) the sum of (i) rental
income for the applicable period actually paid by Tenants under Leases for such
period Property pursuant to Leases that are in full force and effect (including
the pro rata amounts of rental income for Leases where Tenants prepaid such
rental obligations), and (ii) all amounts other than rental income actually paid
to Borrower for such period in respect of items which would be included in
Borrower’s Financial Statements for such period as operating income of the
Property in accordance with GAAP, including, but not limited to common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries, income generated by from solar energy lease income and other
miscellaneous income derived from self-storage operations, but excluding
(1) sales, use and occupancy or other taxes on receipts required to be accounted
for by Borrower to any Governmental Authority, (2) refunds and uncollectible
accounts, (3) proceeds from the sale of furniture, fixtures and equipment,
(4) any proceeds resulting from any Liquidation Event, including, without

 

Page 31



--------------------------------------------------------------------------------

limitation, any Insurance or Condemnation Proceeds (other than business
interruption or other loss of income insurance), (5) any disbursements to
Borrower from any of the Reserve Funds, (6) unforfeited Security Deposits,
utility and other similar deposits, (7) non-recurring or extraordinary income,
including, without limitation lease termination payments (provided that the pro
rata amounts of rental income for Leases where Tenants prepaid such rental
obligations shall be included as provided in clause (A)(i) above), less
(B) Operating Expenses for such period; provided, that in its calculation of
Underwritten Net Cash Flow and the components thereof, Lender may make
adjustments in its reasonable discretion to take into account:

(a) deferred expenses and to avoid double counting;

(b) a credit loss/vacancy allowance equal to actual trailing 12-month vacancy;

(c) without double counting of “management fees” included in Operating Expenses,
management fees equal to the greater of actual management fees and the
Underwritten Management Fee;

(d) anticipated increases to Taxes and Insurance Premiums;

(e) deduction of normalized capital expenditures equal to $0.12 per rentable
square foot at the Property per annum;

(f) exclusion of rental income attributable to Tenants that are Affiliate of
Borrower;

(g) exclusion of any Excluded Tenant Insurance Revenue;

(h) exclusion of rental income attributable to any Tenant that as of the date of
calculation of Underwritten Net Cash Flow is in default under its Lease beyond
any applicable notice and cure periods;

(i) with respect to Tenants under Leases other than for self-storage units,
exclusion of rental income attributable to any such Tenant that (1) is in
bankruptcy that has not affirmed its Lease in the applicable bankruptcy
proceeding pursuant to a final, non-appealable order of a court of competent
jurisdiction, or (2) has terminated its Lease, or has expressed its intention
(directly, constructively or otherwise) to not renew, terminate, cancel and/or
reject its Lease; and

(j) other adjustments based upon Lender and Rating Agency underwriting criteria.

Lender’s calculation of Underwritten Net Cash Flow (including the determinations
of items that do not qualify as Underwritten Net Cash Flow shall be final absent
manifest error.

“Updated Information” is defined in Section 13.3(B)(i).

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) in connection with or following a
rated Securitization, to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended.

 

Page 32



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” is defined in Section 2.10(D)(ii)(b)(3).

“Zoning Report” shall mean each “Zoning Report” identified in the Information
Schedule.

Section 1.2.    Accounting Terms. For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to such
terms in conformity with GAAP.

Section 1.3.    Other Definitional Provisions for Loan Documents. References to
“Articles,” “Sections,” “Subsections,” “Exhibits” and “Schedules” shall be to
Articles, Sections, Subsections, Exhibits and Schedules, respectively, of the
Loan Document in which such references appear, unless otherwise specifically
provided. Any term defined in any Loan Document, unless the context otherwise
requires, may be used in the singular or the plural depending on the reference.
Whenever the context may reasonably require, any words used in the Loan
Documents that are expressed in any gender shall include the corresponding
masculine, feminine or neuter forms. In each Loan Document, “hereof’ “herein”
“hereto,” “hereunder” and the like mean and refer to the entire text of the Loan
Document in which the same appear, and not merely to the specific article,
section, subsection, paragraph or clause where the same appear. References in
any Loan Document to “writing” include printing, typing, lithography, email and
other means of reproducing words in a visible form; the words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and any reference to any statute or regulation may include any
amendments of same and any successor statutes and regulations. Further, in any
Loan Document, at Lender’s election, (i) any reference to any agreement or other
document may include subsequent amendments, assignments, and other modifications
thereto, and (ii) any reference to any Person may include such Person’s
respective permitted successors and assigns, and in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and
(iii) the word “Property” shall include any portion of the Property (including
any Individual Property or any portion of any Individual Property) and any
interest therein. References to any number of “days” in the Loan Documents shall
refer to calendar days, unless Business Days are expressly specified.

ARTICLE II

AMOUNTS AND TERMS OF THE LOAN

Section 2.1.    The Loan.

(A)    Loan. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower contained herein,
Lender agrees to lend to Borrower, and Borrower agrees to borrow from Lender, a
loan in the amount of the Loan Amount (such loan and the obligation of Borrower
to repay the same together with all interest and other amounts from time to time
owing hereunder may be referred to as the “Loan”).

(B)    Use of Proceeds. The proceeds of the Loan funded at Closing shall be used
to (i) repay any existing indebtedness of Borrower secured by any mortgage
encumbering all or any part of the Property; (ii) pay the fees owing to Lender
and all reasonable costs and expenses incurred by Lender, including the
reasonable legal fees and expenses of counsel to Lender, and the costs and
expenses for title insurance, survey, recordation, and other expenses related to
the Loan approved by Lender, which approval will not be unreasonably withheld;
(iii) establish the Reserves required hereunder and make the initial deposits
therein, (iv) to pay certain costs associated with the merger of certain
Affiliates of Borrower (which shall be deemed equity distributions by Borrower
for such purpose), and (v) to pay such other costs as are listed on the closing
statement for the Loan approved by Lender, and to the extent of any proceeds
remaining after clauses (i) through (v), for such lawful purpose as Borrower
shall designate, provided such purpose does not violate the terms of any Loan
Documents.

 

Page 33



--------------------------------------------------------------------------------

(C)    Note. Contemporaneously with execution and delivery of this Agreement,
Borrower shall execute and deliver to Lender:

(i)    that certain Promissory Note A-1 of even date herewith, in the stated
principal amount of Ninety Million and No/100 Dollars ($90,000,000.00) executed
by Borrower and payable to the order of KeyBank (as the same may hereafter be
amended, supplemented, restated, replaced, increased, extended or consolidated
from time to time, the “Note A-1”); and

(ii)    that certain Promissory Note A-2 of even date herewith, in the stated
principal amount of Ninety Million and No/100 Dollars ($90,000,000.00) executed
by Borrower and payable to the order of Citi (as the same may hereafter be
amended, supplemented, restated, replaced, increased, extended or consolidated
from time to time, the “Note A-2”)

Note A-1 and Note A-2 may be referred to, together with any additional or
replacement promissory notes executed and delivered by Borrower to Lender in
accordance with this Agreement, either individually or collectively, as the
context may require, as the “Note”.

(D)    Security for the Mortgage Loan. Without limitation, the Note and
Borrower’s obligations hereunder and under the other Loan Documents (other than
the Environmental Indemnity) shall be secured by the Security Instrument.

Section 2.2.    Interest.

(A)    Rate of Interest. Interest on the outstanding principal balance of the
Loan shall accrue interest at the Interest Rate applicable to each Component of
the Loan. Except as herein provided with respect to interest accruing at the
Default Rate, subject to Section 2.2(C), interest on each Component outstanding
from time to time, subject to Section 2.2(D), shall accrue at the Floating
Interest Rate from (and including) the Closing Date until (and including) the
Maturity Date. The Floating Interest Rate applicable to an Interest Period shall
be determined by Lender as set forth herein; provided, however, that LIBOR for
the Interest Period commencing on the Closing Date through and including
February 14, 2019 shall be 2.519%. Borrower shall pay to Lender on each Payment
Date the interest accrued on the outstanding principal balance of the Loan for
the related Interest Period.

(B)    Computation of Interest. Interest on the outstanding principal balance of
each Component of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the relevant Interest Period for which such
calculation is being made by (b) a daily rate based on the Interest Rate
applicable to such Component and a three hundred sixty (360) day year by (c) the
outstanding principal balance of such Component. The accrual period for
calculating interest due on each Payment Date shall be the Interest Period in
which such Payment Date occurs.

(C)    Interest Laws. Notwithstanding any provision to the contrary contained
herein or in the Note or the other Loan Documents, Borrower shall not be
required to pay, and Lender shall not be permitted to collect, any amount of
interest in excess of the maximum amount of interest permitted by law (the
“Excess Interest”). If any Excess Interest is provided for, whether in the
Interest Rate, the Default Rate, through any contingency or event, or otherwise,
or is determined by a court of competent jurisdiction to have been provided for
herein or in the Note or in any of the other Loan Documents, then in such event:
(1) the provisions of this subsection shall govern and control; (2) Borrower
shall not be obligated to pay

 

Page 34



--------------------------------------------------------------------------------

any Excess Interest; (3) any Excess Interest that Lender may have received
hereunder shall be, at Lender’s option, to the fullest extent provided by
applicable law: (a) applied as a credit against either or both of the
outstanding principal balance of the Loan or accrued and unpaid interest
thereunder (not to exceed the maximum amount permitted by law), (b) refunded to
the payor thereof, or (c) any combination of the foregoing; (4) the Interest
Rate provided for herein shall be automatically reduced to the maximum lawful
rate allowed from time to time under applicable law (the “Maximum Rate”), and
this Agreement, the Note and the other Loan Documents shall be deemed to have
been and shall be, reformed and modified to reflect such reduction; and
(5) Borrower shall not have any action against Lender for any damages arising
out of the payment or collection of any Excess Interest except for such damages
determined by a court of competent jurisdiction to have been caused by the gross
negligence or willful misconduct of the Lender. Notwithstanding the foregoing,
if for any period of time interest on any Obligation is calculated at the
Maximum Rate rather than the applicable rate under the Note, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on such Obligations shall, to the extent permitted by law, remain at the Maximum
Rate until Lender shall have received or accrued the amount of interest which
Lender would have received or accrued during such period on Obligations had the
rate of interest not been limited to the Maximum Rate during such period. If the
Default Rate shall be finally determined to be unlawful, then the applicable
Interest Rate shall be applicable during any time when the Default Rate would
have been applicable hereunder, provided however that if the Maximum Rate is
greater or lesser than the applicable Interest Rate, then the foregoing
provisions of this paragraph shall apply.

(D)    Determination of Interest Rate.

(i)    In the event that Lender shall have reasonably determined that by reason
of circumstances affecting the interbank Eurodollar market or otherwise LIBOR
cannot be determined as provided in the definition of LIBOR as set forth herein
and the Loan has not been converted to an Alternate Rate Loan in accordance with
Section 2.2(D)(v) below, then Lender shall forthwith give notice thereof by
telephone of such fact, confirmed in writing, to Borrower at least one (1)
Business Day prior to the next succeeding Determination Date. Subject to
Section 2.2(D)(v) below, if such notice is given, the Loan shall be converted,
from and after the first day of the next succeeding Interest Period, to a Prime
Rate Loan bearing interest based on the Prime Rate in effect on each applicable
Determination Date.

(ii)    If, pursuant to the terms of Section 2.2(D)(i) above, the Loan has been
converted to a Prime Rate Loan but thereafter:

(a)    LIBOR can again be determined as provided in the definition of LIBOR as
set forth herein, Lender shall give notice thereof to Borrower and convert the
Prime Rate Loan back to a Floating Interest Rate Loan by delivering to Borrower
notice of such conversion no later than 11:00 a.m. (New York City Time), one
(1) Business Day prior to the next succeeding Determination Date, and the Loan
shall be converted to a Floating Interest Rate Loan, from, after and including
the first day of the next succeeding Interest Period.

(b)    Lender has determined in good faith that LIBOR has been succeeded by an
Alternate Index and such Alternate Index can be determined, then the Prime Rate
Loan shall be converted to an Alternate Rate Loan, in accordance with, and
subject to, the requirements set forth in Section 2.2(D)(v), provided for
purposes of this Section 2.2(D)(ii)(b), all references to “Floating Interest
Rate Loan” in Section 2.2(D)(v) shall be deemed to refer to such converted Prime
Rate Loan.

(c)    Notwithstanding any provision of this Agreement to the contrary, in no
event shall Borrower have the right to elect to convert (i) a Floating Interest
Rate Loan to a Prime Rate Loan or an Alternate Rate Loan, (ii) a Prime Rate Loan
to a Floating Interest Rate Loan or an Alternate Rate Loan or (iii) an Alternate
Rate Loan to a Floating Interest Rate Loan or a Prime Rate Loan.

 

Page 35



--------------------------------------------------------------------------------

(iii)    If, pursuant to the terms of Section 2.2(D)(v) below, the Loan has been
converted to an Alternate Rate Loan but thereafter Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the Alternate Index cannot be ascertained as provided in the
definition thereof, then Lender shall forthwith give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the next succeeding Determination Date. If such notice is given, the
Alternate Rate Loan shall be converted, as of the first day of the next
succeeding Interest Period, to a Prime Rate Loan. If following such conversion
to a Prime Rate Loan, the Alternate Index can again be determined, then Lender
shall give notice thereof to Borrower and convert the Prime Rate Loan back to an
Alternate Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date, and the Prime Rate Loan shall be converted to an
Alternate Rate Loan, from, after and including the first day of the next
succeeding Interest Period. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to elect to convert an
Alternate Rate Loan to a Prime Rate Loan.

(iv)    If the adoption of any requirement of law or any change therein or in
the interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a Floating Interest Rate Loan as contemplated
hereunder, (i) the obligation of Lender hereunder to make a Floating Interest
Rate Loan or to convert a Prime Rate Loan to a Floating Interest Rate Loan shall
be canceled forthwith and (ii) any outstanding Floating Interest Rate Loan shall
be converted automatically to a Prime Rate Loan on the first day of the next
succeeding Interest Period or within such earlier period as required by law.
Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any actual costs incurred by Lender
in making any conversion in accordance with this Agreement, including, without
limitation, any actual and documented interest or fees payable by Lender to
lenders of funds obtained by it in order to make or maintain the Floating
Interest Rate Loan hereunder. Lender’s notice of such costs, as certified to
Borrower, shall be conclusive absent manifest error.

(v)    If at any time the Loan is outstanding as a Floating Interest Rate Loan
and Lender has determined in good faith that LIBOR cannot be determined and
LIBOR has been succeeded by an Alternate Index (an “Alternate Index
Determination”), then the Loan shall be converted from a Floating Interest Rate
Loan to an Alternate Rate Loan, provided that, following any rated
Securitization, such conversion shall be subject to Lender’s receipt of: A) a
REMIC Opinion as to the compliance of such conversion with the REMIC
Requirements, and (B) a Rating Agency Confirmation in connection with such
conversion (clauses (A) and (B), each an “Alternate Rate Condition”). Lender
shall provide Borrower with written notice following the making of an Alternate
Index Determination and, if any rated Securitization has occurred, shall
promptly request the Rating Agency Confirmation described in clause
(B) immediately above in the manner prescribed by the servicing agreement with
respect to the Loan. Lender shall provide notice of (1) prior to any rated
Securitization, the Alternate Index Determination and (2) following any rated
Securitization and upon satisfaction of the Alternate Rate Condition, that the
Alternate Rate Condition has been satisfied by giving notice of such
determination in writing to Borrower at least two (2) Business Days prior to the
next succeeding Determination Date. If such notice is given, the Loan shall be
converted, as of the first day of the next succeeding Interest Period, to an
Alternate Rate Loan in accordance with the terms and provisions hereof.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a Floating Interest Rate Loan to an
Alternate Rate Loan, or to convert an Alternate Rate Loan to a Floating Interest
Rate Loan or a Prime Rate Loan.

 

Page 36



--------------------------------------------------------------------------------

(E)    Breakage Indemnity. Borrower agrees to indemnify Lender and to hold
Lender harmless from any loss or expense which Lender actually sustains or
incurs as a consequence of (i) any default by Borrower in payment of the
principal of or interest on a Floating Interest Rate Loan, including, without
limitation, any such loss or expense arising from interest or fees payable by
Lender to third-party lenders of funds obtained by it in order to maintain a
Floating Interest Rate Loan hereunder, (ii) any prepayment (whether voluntary or
mandatory) of the Floating Interest Rate Loan on a day that (A) is not a Payment
Date or (B) is a Payment Date if Borrower did not give the prior written notice
of such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such actual loss or expense arising from interest or fees
payable by Lender to third-party lenders of funds obtained by it in order to
maintain the Floating Interest Rate Loan hereunder and (iii) the conversion
pursuant to the terms hereof of the Floating Interest Rate Loan to the Prime
Rate Loan or an Alternate Rate Loan on a date other than the Payment Date,
including, without limitation, such actual loss or expenses arising from
interest or fees payable by Lender to third-party lenders of funds obtained by
it in order to maintain a Floating Interest Rate Loan hereunder (the amounts
referred to in clauses (i), (ii) and (iii) are herein referred to collectively
as the “Breakage Costs”); provided, however, Borrower shall not indemnify Lender
from any loss or expense arising from Lender’s willful misconduct or gross
negligence. This provision shall survive payment of the Note in full and the
satisfaction of all other obligations of Borrower under this Agreement and the
other Loan Documents.

Section 2.3.    Payments.

(A)    Monthly Debt Service Payments. On the Closing Date, Borrower shall make a
payment of interest only on the outstanding principal balance of the Loan for
the period commencing on and including the Closing Date through and including
February 14, 2019. On March 9, 2019 and each subsequent Payment Date thereafter
up to and including the Maturity Date, Borrower shall pay to Lender the Monthly
Debt Service Payment Amount. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately succeeding Business Day and with respect to payments of principal of
the Loan due on the Maturity Date, interest shall be payable at the Interest
Rate or the Default Rate, as the case may be, through and including the last day
of the related Interest Period. So long as no Event of Default exists, the
Monthly Debt Service Payment Amount will be applied pro rata and pari passu
between Note A-1 and Note A-2 and, if the Loan has been divided into two or more
Components, so long as no Event of Default exists, each Monthly Debt Service
Payment Amount shall be applied among the Components in the order of priority
specified in the related Componentization Notice with respect to such
Components. During the continuance of an Event of Default, Lender may apply the
Monthly Debt Service Payment Amount to the Note and among the Components in any
order or priority that Lender shall determine in its sole and absolute
discretion.

(B)    Date and Time of Payment. Borrower shall receive credit for payments on
the Loan which are transferred to the account of Lender as provided below (i) on
the day that such funds are received by Lender if such receipt occurs by 3:00
p.m. (New York time) on such day, or (ii) on the next succeeding Business Day
after such funds are received by Lender if such receipt occurs after 3:00 p.m.
(New York time). Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day.

(C)    Manner of Payment. Borrower promises to pay all of the Obligations
relating to the Loan as such amounts become due or are declared due pursuant to
the terms of this Agreement. All payments by Borrower on the Loan or otherwise
under the Loan Documents shall be made without deduction, defense, set off or
counterclaim and in immediately available funds in lawful money of the United
States of America at such place or places, including such account or accounts,
as Lender shall from time to time designate.

 

Page 37



--------------------------------------------------------------------------------

(D)    Change of Payment Date and Interest Period. Lender shall have the right,
to be exercised not more than twice during the term of the Loan, by not less
than thirty (30) days’ written notice to Borrower, to change the Payment Date
for each month thereafter. The amount of interest (or principal and interest)
due on each Payment Date as so rescheduled shall be the same as the amount of
interest (or principal and interest) that shall have been due on each Payment
Date as originally scheduled, except that for the month in which the first
rescheduled Payment Date occurs, the payment due shall be adjusted to reflect
the accrual of interest over the actual number of days elapsed from and
including the prior Payment Date to the first rescheduled Payment Date. If the
Payment Date is changed in accordance with the foregoing, then (i) the period
from the last Payment Date which occurs as originally scheduled to the first
rescheduled Payment Date shall constitute an Interest Period, and
(ii) thereafter, an Interest Period shall begin on each rescheduled Payment Date
and end on the day prior to the rescheduled Payment Date in the following
calendar month, and (iii) at Lender’s option, the Maturity Date shall be changed
within the same month as originally scheduled, to the day having the same
numerical date as the rescheduled Payment Date in the preceding month.

Section 2.4.    Maturity Date; Extensions.

(A)    Borrower’s Extension Rights. Borrower shall have two consecutive options
(each an “Extension Option”) to extend the scheduled Maturity Date for one year
each (each twelve month period, referred to herein as an “Extension Period”), to
the First Extended Maturity Date or Second Extended Maturity Date, as
applicable. Each such Extension Option shall be exercised, if at all, only by
Borrower’s delivering to Lender written notice duly executed by Borrower,
stating that Borrower thereby exercises its option to extend the scheduled
Maturity Date, which notice shall be received by Lender at least sixty (60) (but
not more than ninety (90)) days prior to, as applicable, the Stated Maturity
Date (with respect to the exercise of the first Extension Option) or the First
Extended Maturity Date (with respect to the exercise of the second Extension
Option). A separate written notice and Extension Fee (paid on or prior to the
commencement of the Extension Period) shall be required for the exercise of each
of the Extension Options. In addition to timely notice, the following shall be
conditions to Borrower’s right to exercise each and every Extension Option:

(i)    No Event of Default shall exist at the time when the extension notice is
received by Lender, nor at any time thereafter through and including the Stated
Maturity Date or the First Extended Maturity Date, as applicable;

(ii)    In the case of: (x) the extension of the scheduled Maturity Date to the
First Extended Maturity Date, the Debt Yield as reasonably determined by Lender
as of the Stated Maturity Date, shall be not less than seven and one-half
percent (7.5%) and (y) the extension of the scheduled Maturity Date from First
Extended Maturity Date to the Second Extended Maturity Date, the Debt Yield as
reasonably determined by Lender as of the First Extended Maturity Date, shall be
not less than eight percent (8.0%);

(iii)    Borrower shall pay to Lender the Extension Fee on or before the
commencement of the applicable Extension Period;

(iv)    Borrower shall obtain and deliver to Lender on the first day of each
Extension Period, one or more Interest Rate Cap Agreements, which shall be an
Interest Rate Cap Agreement from an Acceptable Counterparty in a notional amount
equal to the then outstanding principal balance of the Loan, which Interest Rate
Cap Agreement shall have a Strike Price equal to the Extension Strike Price and
be effective commencing not later than the first date of such Extension Term and
shall have a maturity date not earlier than the First Extended Maturity Date or
the Second Extended Maturity Date, as applicable, together with a new Assignment
of Cap (which shall be consented to by the Acceptable Counterparty);

 

Page 38



--------------------------------------------------------------------------------

(v)    The second Extension Option to extend the scheduled Maturity Date to the
Second Extended Maturity Date may not and shall not be exercisable or validly
exercised unless the schedule Maturity Date shall have been extended to the
first Extended Maturity Date;

(vi)    If the Mezzanine Loan is then outstanding, Mezzanine Borrower shall have
exercised the applicable extension option to extend the Mezzanine Loan in
accordance with the Mezzanine Loan Documents and the term of the Mezzanine Loan
shall have been extended in accordance therewith;

(vii)    Borrower shall have reimbursed Lender for all reasonable out-of-pocket
costs and expenses (including reasonable attorney’s fees) incurred by Lender in
connection with the requested extension; and

(viii)    Borrower shall promptly provide such evidence of satisfaction of the
conditions to such extension as Lender may reasonably require.

If Borrower does not satisfy the Debt Yield condition set forth in clause
(ii) above with respect to any Extension Option, then Borrower shall be deemed
to have satisfied such condition if Borrower makes a prepayment of the Loan in
accordance with Section 2.8(A) (together with any prepayment made by Mezzanine
Lender of the Mezzanine Loan in accordance with the Mezzanine Loan Agreement,
provided that no prepayment of the Mezzanine Loan may be made without a
contemporaneous pro rata prepayment of the Loan) before the first day of the
applicable Extension Period in the aggregate amount equal to or greater than the
amount that is required to increase the Debt Yield to the minimum Debt Yield
required pursuant to clause (ii) above.

If the Extension Option shall be validly exercised, but the extension shall not
occur because any condition shall not be satisfied, then the Extension Fee shall
be returned to Borrower so long as no Event of Default exists. Regardless of
whether the extension conditions are satisfied, Borrower shall reimburse Lender
for all reasonable out-of-pocket costs and expenses (including reasonable
attorney’s fees) incurred by Lender in connection with the requested extension.

(B)    Obligation to Repay on Maturity Date. To the extent not sooner due and
payable in accordance with the Loan Documents, the then outstanding principal
balance of the Loan, all accrued and unpaid interest thereon, and all other sums
then owing to Lender pursuant to the Loan Documents, shall be due and payable on
the Maturity Date.

Section 2.5.    Default Rate. Notwithstanding the foregoing, after the
occurrence of an Event of Default and for so long as such Event of Default
continues and in any event from and after the maturity of the Loan, the Loan and
all other Obligations shall bear interest until paid in full at a rate per annum
that is (i) with respect to each Component, four percentage points (4.0%) in
excess of the Interest Rate otherwise applicable to such Component and (ii) with
respect to any other Obligations, four percentage points (4.0%) above the
combined weighted average of the Interest Rates applicable to each of the
Components, weighted on the basis of the corresponding outstanding principal
balances of such Components (the “Default Rate”). Application of the Default
Rate shall not be deemed to constitute a waiver of any Event of Default or any
rights or remedies of Lender under this Agreement, any other Loan Document or
applicable legal requirements, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
may be invoked.

 

Page 39



--------------------------------------------------------------------------------

Section 2.6.    Late Charges. If any payment of principal, interest or other
sums due hereunder or under any of the other Loan Documents (other than the
principal due on the Maturity Date) is not paid as and when due, Borrower shall
pay to Lender, in addition to all sums otherwise due and payable, a late fee in
an amount equal to the lesser of four percent (4.0%) of such principal, interest
or other sums due hereunder and the maximum amount permitted by applicable law.

Section 2.7.    Interest Rate Cap Agreement.

(A)    Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a strike price no greater than the
Strike Price. The Interest Rate Cap Agreement (i) shall at all times be in a
form and substance reasonably acceptable to Lender with respect to such matters
not otherwise set forth in this Agreement, (ii) shall at all times be with an
Acceptable Counterparty, (iii) shall direct such Acceptable Counterparty to
deposit directly into the Clearing Account designated by Lender from time to
time, during the continuance of an Event of Default, as directed by Lender, any
amounts due Borrower under such Interest Rate Cap Agreement, (iv) shall be for a
term through the end of the Interest Period associated with the then-applicable
Maturity Date of the Loan and (v) shall at all times have a notional amount
equal to or greater than the then outstanding principal balance of the Loan and
shall at all times provide for the applicable Strike Price. Borrower shall
collaterally assign to Lender, pursuant to the Assignment of Cap, all of its
right, title and interest to receive any and all payments under the Interest
Rate Cap Agreement, and shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement (which shall, by its terms, authorize the assignment
to Lender and require that payments be deposited directly into the Clearing
Account designated by Lender from time to time or such other account as Lender
shall direct).

(B)    Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be directly deposited immediately into the Clearing Account
designated by Lender from time to time, or upon the occurrence and during the
continuance of an Event of Default, as directed by Lender. Borrower shall take
all commercially reasonable actions requested by Lender to enforce Lender’s
rights under the Interest Rate Cap Agreement in the event of a default by the
Acceptable Counterparty and shall not waive, amend or otherwise modify any of
Borrower’s rights thereunder.

(C)    In the event of any downgrade, withdrawal or qualification of the rating
of the Acceptable Counterparty by any Rating Agency such that it is no longer an
Acceptable Counterparty, Borrower shall replace or cause the cap provider to
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than the period of time provided for in such Interest Rate
Cap Agreement following such downgrade, withdrawal or qualification (not to
exceed ten (10) Business Days), provided, Borrower shall not be required to
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement so long as within ten (10) Business Days of such downgrade, withdrawal
or qualification, the Acceptable Counterparty under the Interest Rate Cap
Agreement provides a guarantor of its obligations that is an Acceptable
Counterparty pursuant to such terms as are acceptable to the Rating Agencies and
Lender.

(D)    Borrower shall deliver to Lender a new Assignment of Cap acceptable to
Lender in connection with each new Interest Rate Cap Agreement and Replacement
Interest Rate Cap Agreement (the parties agree that the form of the Assignment
of Cap provided in connection with the closing of the Loan shall be deemed
acceptable to Lender). In the event that Borrower fails to purchase and deliver
to Lender the Interest Rate Cap Agreement or fails to maintain the Interest Rate
Cap Agreement in accordance with the terms and provisions of this Agreement,
Lender may purchase the Interest Rate Cap Agreement and the cost actually
incurred by Lender in purchasing such Interest Rate Cap Agreement shall be paid
by Borrower to Lender with interest thereon at the Default Rate from the date
such cost was incurred by Lender until such cost is reimbursed by Borrower to
Lender.

 

Page 40



--------------------------------------------------------------------------------

(E)    In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender within twenty (20) Business Days following (x) the date
upon which an Interest Rate Cap Agreement is required pursuant to Section 2.7(A)
or (y) the first day of any applicable Extension Term, as applicable, an opinion
from counsel (which counsel may be in-house counsel for the Acceptable
Counterparty) for the Acceptable Counterparty (upon which Lender and its
successors and assigns may rely) which shall provide, in relevant part, that:

(i)    the Acceptable Counterparty is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
and has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement,
and any other agreement which the Acceptable Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any governmental authority or regulatory body is required for such
execution, delivery or performance; and

(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(F)    Notwithstanding anything to the contrary contained in this Section 2.7 or
elsewhere in this Agreement, if, at any time, the Loan is converted from a
Floating Interest Rate Loan to either a Prime Rate Loan or an Alternate Rate
Loan or from a Prime Rate Loan to an Alternate Rate Loan in accordance with
Section 2.2(D) above (each, a “Rate Conversion”), then:

(i)    within thirty (30) days after such Rate Conversion, Borrower shall either
(A) enter into, make all payments under, and satisfy all conditions precedent to
the effectiveness of, a Substitute Interest Rate Cap Agreement (and in
connection therewith, but not prior to Borrower taking all the actions described
in this clause (i), Borrower shall have the right to terminate any then-existing
Interest Rate Cap Agreement) or (B) cause the then-existing Interest Rate Cap
Agreement to be modified such that such then-existing Interest Rate Cap
Agreement satisfies the requirements of a Substitute Interest Rate Cap Agreement
as set forth below in the definition thereof (a “Converted Interest Rate Cap
Agreement”); and

 

Page 41



--------------------------------------------------------------------------------

(ii) on or after such Rate Conversion (provided Lender has not converted the
Loan back to a Floating Interest Rate Loan in accordance with Section 2.2(D)
hereof), in lieu of satisfying the condition described in Section 2.4(A)(iv)
with respect to any outstanding Extension Term, Borrower shall instead enter
into, make all payments under, and satisfy all conditions precedent to the
effectiveness of a Substitute Interest Rate Cap Agreement on or prior to the
first day of such Extension Term.

(G) As used herein, “Substitute Interest Rate Cap Agreement” shall mean an
interest rate Cap Agreement between an Acceptable Counterparty and Borrower,
obtained by Borrower and collaterally assigned to Lender pursuant to this
Agreement and shall contain each of the following:

(i) a term expiring no earlier than through the end of the Interest Period
associated with the then applicable Maturity Date;

(ii) the notional amount of the Substitute Interest Rate Cap Agreement shall be
equal to or greater than the then outstanding principal balance of the Loan;

(iii) it provides that the only obligation of Borrower thereunder is the making
of a single payment to the Acceptable Counterparty thereunder upon the execution
and delivery thereof;

(iv) it provides to Lender and Borrower (as determined by Lender in its sole but
good faith discretion) for the term of the Substitute Interest Rate Cap
Agreement, a hedge against rising interest rates that is no less beneficial to
Borrower and Lender than (A) in the case of clause (F)(i) above, that which was
provided by the Interest Rate Cap Agreement being replaced by the Substitute
Interest Rate Cap Agreement and (B) in the case of clause (F)(ii) above, that
which was intended to be provided by the Interest Rate Cap Agreement that, but
for the operation of this Section 2.7(G), would have been required to have been
delivered by Approved Counterparty pursuant to Section 2.4(A)(iv) below as a
condition to the requested Extension Term; and

(v) without limiting any of the provisions of the preceding clauses (i) through
(iv) above, it satisfies all of the requirements set forth in clauses
(i) through (iii) of Section 2.7(A) hereof.

From and after the date of any Rate Conversion, all references to “Interest Rate
Cap Agreement” and “Replacement Interest Rate Cap Agreement” herein (other than
in the definition of “Interest Rate Cap Agreement”, the definition of
“Replacement Interest Rate Cap Agreement” and as referenced in the first
sentence of Section 2.7(A) hereof) shall be deemed to refer or relate, as
applicable, to a Substitute Interest Rate Cap Agreement or a Converted Interest
Rate Cap Agreement, as the case may be.

Section 2.8. Prepayment.

(A) Limitation on Prepayment and Voluntary Prepayment. Borrower shall have no
right to prepay the Loan in whole or part at any time, except as expressly set
forth herein. Borrower shall have the right to prepay the Loan in whole or in
part on any Business Day only if all of the following conditions shall be
satisfied:

(i) Borrower shall provide to Lender not less than thirty (30) and not more than
ninety (90) days’ prior written notice of such prepayment specifying the date on
which such prepayment will occur (it being agreed that such notice may be
revoked by Borrower at any time prior to such prepayment);

 

Page 42



--------------------------------------------------------------------------------

(ii) any such prepayment shall include, and Borrower shall pay to Lender, all
interest then having accrued and remaining outstanding calculated at the
Interest Rate for the applicable Component(s) being prepaid through and
including the repayment date, together with an amount equal to the interest that
would have accrued at the Interest Rate for the applicable Component(s) being
prepaid through the end of the Interest Period in which such prepayment occurs
as if such prepayment had not occurred;

(iii) Borrower shall pay all Breakage Costs (if any), and all other sums then
due under the Note, this Agreement or the other Loan Documents;

(iv) Borrower shall pay to Lender the Spread Maintenance Premium, if such
prepayment is made prior to the Spread Maintenance Date; and

(v) if such prepayment is made during the period commencing on the first
calendar day immediately following a Payment Date through and including the last
day of the Interest Period ending in the calendar month in which such Payment
Date occurs, Borrower also shall pay to Lender the amount of all interest that
would have accrued on the amount of principal being prepaid from the first day
of the Interest Period immediately following the Interest Period in which the
prepayment occurs (the “Succeeding Interest Period”) through and including the
end of the Succeeding Interest Period (the “Additional Interest”), calculated at
(A) the Interest Rate for the applicable Component(s) being prepaid if such
prepayment occurs on or after the Determination Date for the Succeeding Interest
Period or (B) if such prepayment occurs before the Determination Date for the
Succeeding Interest Period, an interest rate (the “Assumed Note Rate”) equal to
the sum of 0.25% plus the Interest Rate as determined on the preceding
Determination Date for the applicable Component(s) being prepaid), provided that
if the Additional Interest was calculated based upon the Assumed Note Rate, upon
determination of the Interest Rate on the Determination Date for the Succeeding
Interest Period, (x) if the Interest Rate for such Succeeding Interest Period is
less than the Assumed Note Rate, Lender shall promptly refund to Borrower a
portion of the Additional Interest paid, calculated at a rate equal to the
difference between the Assumed Note Rate and the Interest Rate for such Interest
Period, or (y) if the Interest Rate is greater than the Assumed Note Rate,
Borrower shall promptly (and in no event later than the ninth (9th) day of the
following month) pay Lender the amount of such additional Additional Interest
calculated at a rate equal to the rate by which the Interest Rate exceeds the
Assumed Note Rate.

If, after giving notice of its intention to prepay, Borrower does not prepay the
Loan in whole or in part in accordance herewith within thirty (30) days of the
date specified in such notice or Borrower revokes such notice of prepayment,
then such notice shall lapse, and Borrower shall thereafter have the right to
give another notice of its intention to prepay; provided, that Borrower shall
pay Lender all of the actual, reasonable costs and expenses incurred by Lender
(including, without limitation, reasonable attorneys’ fees) as a result of such
failure to prepay, and any Breakage Costs. No principal amount repaid may be
re-borrowed.

(B) Spread Maintenance Prepayment Premium Due Generally. If any prepayment of
all or any portion of the Loan shall occur before the Spread Maintenance Date,
whether such prepayment is voluntary, involuntary, on account of acceleration of
the Loan (whether or not due to an Event of Default), or otherwise, then
Borrower shall pay the Spread Maintenance Premium to Lender (as and to the
extent provided in this Agreement) together with such prepayment, in addition to
all other amounts due and owing to Lender as provided under this Agreement. This
provision does not create any right to prepay the Loan in whole or part, whether
or not the Spread Maintenance Premium is paid together therewith, at any time or
in any circumstances where this Agreement does not expressly state that such a
right exists.

 

Page 43



--------------------------------------------------------------------------------

(C) Insurance and Condemnation Proceeds. To the extent that Lender requires that
any Insurance or Condemnation Proceeds be applied to the Loan in accordance with
Section 6.2 hereof, such application shall be made in accordance with
Section 2.8(A) hereof, provided that (i) no notice of such prepayment shall be
required of Borrower and (ii) no Spread Maintenance Premium will be due with
respect to such prepayment so long as no Event of Default exists.

(D) Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Obligations is tendered by Borrower
and accepted by Lender or is otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed to be
a voluntary prepayment by Borrower and Borrower shall pay, as part of the
Obligations, all of the following: (i) all interest then having accrued and
remaining outstanding calculated at the Default Rate for the applicable
Component(s) being prepaid through and including such repayment date together
with an amount equal to the interest that would have accrued at the Interest
Rate for the applicable Component(s) being prepaid through the end of the
Interest Period in which such prepayment occurs as if such prepayment had not
occurred; (ii) the Additional Interest, if applicable, with respect to the
amount prepaid; (iii) Breakage Costs, if any; and (iv) an amount equal to the
Spread Maintenance Premium (if made before the Spread Maintenance Date).
Notwithstanding anything herein to the contrary, during the continuance of any
Event of Default, any payment of principal, interest or other amounts from
whatever source may be applied by Lender among the Note, Components and other
Obligations in Lender’s sole discretion.

(E) Application of Prepayments. Provided no Event of Default is continuing, any
voluntary or mandatary prepayment of principal (or portion thereof) shall be
applied by Lender pro rata and pari passu between Note A-1 and Note A-2. If the
Loan has been divided into two or more Components, so long as no Event of
Default exists, any voluntary or mandatory prepayment of principal (or portion
thereof) shall be applied among the Components in the order of priority set
forth in the Componentization Notice, which applications among Components may
result in “rate creep”. Notwithstanding anything herein to the contrary, during
the continuance of any Event of Default, any payment of principal, interest or
other amounts from whatever source may be applied by Lender among the Note,
Components and other Obligations in Lender’s sole discretion.

(F) Mezzanine Loan. Notwithstanding anything to the contrary contained herein or
in any of the other Loan Documents, in no event shall Borrower permit Mezzanine
Borrower or any other Person to prepay (which shall include, without limitation,
any prepayment in connection with any acceleration of any Mezzanine Loan) the
Mezzanine Loan, in whole or in part, unless there is a simultaneous pro rata
prepayment of the Loan in accordance with the provisions of Section 2.8(A).

Section 2.9. Outstanding Balance. The balance on Lender’s books and records
shall be presumptive evidence (absent manifest error) of the amounts owing to
Lender by Borrower; provided that any failure to record any transaction
affecting such balance or any error in so recording shall not limit or otherwise
affect Borrower’s obligation to pay the Obligations.

Section 2.10. Taxes.

(A) Gross-Up. Any and all payments by or on account of any obligation of
Borrower hereunder or under any other Loan Documents shall be made free and
clear of and without deduction or withholding for any and all Taxes. If Borrower
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder to any Co-Lender, then (i) if such Tax is an
Indemnifiable Tax, the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this

 

Page 44



--------------------------------------------------------------------------------

Section 2.10), such Co-Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) Borrower shall
make such deductions or withholdings, (iii) such Loan Party shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and (iv) Borrower shall furnish to such Co-Lender
the original copy of a receipt issued by such Governmental Authority (or upon
notification by Borrower to such Co-Lender that a receipt issued by such
Governmental Authority is not available, such other evidence as is requested and
is reasonably satisfactory to such Co-Lender) evidencing payment thereof as soon
as practicable, but in any event no more than ten (10) days after such payment
is made.

(B) Other Taxes. In addition, the Loan Parties hereby agree to timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(C) Indemnification. The Loan Parties shall jointly and severally indemnify each
Co-Lender, within 10 days after demand therefor, for the full amount of any
Indemnifiable Taxes payable or paid by such Co-Lender, or required to be
withheld or deducted from a payment to such Co-Lender and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnifiable Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to Borrower by such Co-Lender shall be conclusive
absent manifest error. As soon as practicable, but in any event no more than ten
(10) days after any payment of Indemnifiable Taxes or Other Taxes by any Loan
Party to any Governmental Authority, such Loan Party shall deliver to each
Co-Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Co-Lender.

(D) Tax Certificates. (i) Any Co-Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Co-Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable Legal Requirements or reasonably
requested by the Borrower as will enable the Borrower to determine whether or
not such Co-Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (D)(ii)(a), (ii)(b) and (ii)(d)
of this Section) shall not be required if in the Co-Lender’s reasonable judgment
such completion, execution or submission would subject such Co-Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Co-Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

  (a)

any Co-Lender that is a U.S. Person shall deliver to the Borrower on or about
the date on which such Co-Lender becomes a Co-Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower),
executed copies of IRS Form W-9 certifying that such Co-Lender is exempt from
U.S. federal backup withholding tax;

 

  (b)

any Foreign Co-Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or about the date on which such Foreign

 

Page 45



--------------------------------------------------------------------------------

  Co-Lender becomes a Co-Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), whichever of the
following is applicable:

(1) in the case of a Foreign Co-Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Co-Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign
Co-Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC,
a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the IRC, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the IRC (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Co-Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign
Co-Lender is a partnership and one or more direct or indirect partners of such
Foreign Co-Lender are claiming the portfolio interest exemption, such Foreign
Co-Lender may provide a U.S. Tax Compliance Certificate substantially in the
form of Exhibit D-4 on behalf of each such direct and indirect partner;

 

  (c)

any Foreign Co-Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or about the date on which such Foreign Co-Lender becomes a
Co-Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower), executed copies of any other form
prescribed by Applicable Legal Requirements as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Legal
Requirements to permit the Borrower to determine the withholding or deduction
required to be made; and

 

  (d)

if a payment made to a Co-Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such

 

Page 46



--------------------------------------------------------------------------------

  Co-Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Co-Lender shall deliver to the Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
such documentation prescribed by Applicable Legal Requirements (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with their obligations under FATCA and to determine that such
Co-Lender has complied with such Co-Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (d), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Co-Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(E) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (E) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (E), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (E) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(F) Change in Law. (i) If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Co-Lender;

(b) subject any Co-Lender to any Taxes (other than (1) Indemnifiable Taxes,
(2) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (3) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

Page 47



--------------------------------------------------------------------------------

(c) impose on any Co-Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Co-Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Co-Lender of making, continuing or maintaining any Loan, or to reduce the amount
of any sum received or receivable by such Co-Lender in connection with the Loan
(whether of principal, interest or any other amount) then, upon request of such
Co-Lender, the Borrower will pay to such Co-Lender such additional amount or
amounts as will compensate such Co-Lender for such additional costs incurred or
reduction suffered as a consequence of this Agreement.

(ii) If any Co-Lender determines that any Change in Law affecting such Co-Lender
or any lending office of such Co-Lender or such Co-Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Co-Lender’s capital or on the capital of
such Co-Lender’s holding company, if any, as a consequence of this Agreement, to
a level below that which such Co-Lender or such Co-Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Co-Lender’s policies and the policies of such Co-Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Co-Lender, as the case may be, such additional amount or amounts as will
compensate such Co-Lender or such Co-Lender’s holding company for any such
reduction suffered as a consequence of this Agreement.

(iii) A certificate of a Co-Lender setting forth the amount or amounts necessary
to compensate such Co-Lender or its holding company, as the case may be, as
specified in paragraph (i) or (ii) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Co-Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(iv) Failure or delay on the part of any Co-Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Co-Lender’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Co-Lender pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such
Co-Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Co-Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof), and a Co-Lender shall not require any such compensation from Borrower
hereunder unless Lender is requiring same from similar situated fixed rate
commercial real estate borrowers.

(G) Survival. Each party’s obligations under this Section shall survive any
assignment of rights by, or the replacement of, any Co-Lender, the payment of
the Loan, the release of any Security Instrument and the Liens created under the
Loan Documents and the termination of this Agreement.

Section 2.11. Funding of the Loan on the Closing Date; Effectiveness of
Agreement. This Agreement shall be effective only upon the funding of the Loan
by Lender on the Closing Date.

Section 2.12. Reasonableness of Charges. Borrower agrees that (i) the actual
costs and damages that Lender would suffer by reason of an Event of Default
(exclusive of the attorneys’ fees and other costs incurred in connection with
enforcement of Lender’s rights under the Loan Documents) or a prepayment would
be difficult and needlessly expensive to calculate and establish, and (ii) the
amounts of the Default Rate, the late charges, and the Spread Maintenance
Premium are reasonable, taking into consideration the circumstances known to the
parties at this time, and (iii) such Default Rate, late charges,

 

Page 48



--------------------------------------------------------------------------------

Spread Maintenance Premium and Lender’s attorneys’ fees and other costs and
expenses actually incurred in connection with enforcement of Lender’s rights
under the Loan Documents shall be due and payable as provided herein, and
(iv) such Default Rate, late charges, Spread Maintenance Premium, and the
obligation to pay Lender’s attorneys’ fees and other enforcement costs do not,
individually or collectively, constitute a penalty.

Section 2.13. Release of Individual Properties. Subject to satisfaction of each
of the conditions set forth below with respect to any Individual Property (the
“Release Conditions”), Lender shall, upon request from Borrower, release such
Individual Property (each a “Release Property”) from the Lien of the applicable
Security Instrument and related Loan Documents (each release under this
Section 2.13, a “Property Release”):

(A) Borrower shall deliver a written notice (a “Property Release Notice”) to
Lender of its desire to effect such Property Release no later than thirty
(30) days prior to the date of such desired Property Release, and setting forth
the Business Day (the “Release Date”) on which Borrower desires that Lender
release its interest in such Release Property, which Business Day need not be a
Monthly Payment Date;

(B) no Event of Default has occurred and is continuing on the date on which
Borrower delivers the Property Release Notice or on the Release Date;

(C) Borrower prepays the Loan in the amount of the applicable Release Amount and
pays to Lender all other amounts required pursuant to Section 2.8(A);

(D) after giving effect to such Property Release (and all prior Property
Releases, if any), (i) the Debt Yield, as of the Release Date for all of the
Individual Properties then remaining subject to the Liens of the Security
Interests, shall not be less than the greater of (a) the “Closing Date Debt
Yield” identified in the Information Schedule and (b) the Debt Yield immediately
prior to such Property Release;

(E) the Release Property is simultaneously transferred pursuant to an all-cash
(as to Borrower) sale on arms-length terms and conditions to either (i) a third
party Person that is not an Affiliate of Borrower or Guarantor or (ii) to an
Affiliate of Borrower or Guarantor;

(F)Borrower executes and delivers such other instruments, certificates, opinions
of counsel and documentation as Lender and, after a Securitization, the Rating
Agencies shall reasonably request in writing in order to preserve, confirm or
secure the Liens and security granted to Lender by the Loan Documents, including
any amendments, modifications or supplements to any of the Loan Documents, and,
if the applicable Title Policy includes one or more Individual Properties other
than the Release Property, any endorsements to the applicable Title Policy
reasonably required by Lender that are customary for property releases in the
state in which the Release Property is located;

(G) following such Property Release, each remaining Individual Borrower shall
continue to be a SPE Bankruptcy Remote Entity and comply with all provisions of
the Loan Documents pertaining to a SPE Bankruptcy Remote Entity in all material
respects, taking into account such Property Release, and Borrower shall have
delivered to Lender an Additional Insolvency Opinion upon written request of
Lender if Lender reasonably determines that such Property Release results in a
change in the required “pairings” analyzed in the Insolvency Opinion delivered
in connection with the Loan;

(H) If such Release Property is managed under the Management Agreement that also
pertains to any other Individual Property, Borrower shall (i) to the extent
required under any Management

 

Page 49



--------------------------------------------------------------------------------

Agreement, enter into an acknowledgement of such Property Release with the
applicable Property Manager, in form and substance reasonably satisfactory to
Lender, in order to cause such Release Property to be removed from the such
Management Agreement, and Borrower shall pay all amounts and satisfy all other
conditions under such Management Agreement to effect such removal, and
(ii) deliver to Lender a written confirmation from the applicable Property
Manager, in form and substance reasonably satisfactory to Lender, that all such
amounts have been paid or provided for and all such other conditions have been
satisfied;

(I) in connection with any Property Release under this Section 2.13, in the
event that such release would result in the release of all Individual Properties
held by an Individual Borrower (each an “Unencumbered Borrower”), (i) such
Unencumbered Borrower shall be released by Lender from the obligations of the
Loan Documents, except with respect to those obligations that are expressly
provided herein to survive repayment of the Loan, and (ii) Borrower, Guarantor
and Lender shall enter into such modifications and reaffirmations of the Loan
Documents as may be reasonably required by Lender to evidence the release of
each Unencumbered Borrower from its obligations under the Loan Documents and
reaffirmation thereof by the remaining Individual Borrowers and Guarantor;

(J) if the Individual Borrower that has executed the Interest Rate Cap Agreement
or any Replacement Interest Rate Cap Agreement is the Unencumbered Borrower,
such Unencumbered Borrower shall have assigned all of its right title and
interest in and to the Interest Rate Cap Agreement or Replacement Interest Rate
Cap Agreement to another Individual Borrower that owns one or more Individual
Properties that will remain subject to the Liens of the Security Instruments
after such Property Release (such Individual Borrower, the “Assigned Individual
Borrower”). In connection with (and as a condition precedent to) such
assignment, Borrower shall amend the existing Assignment of Cap (and, if
applicable, the Interest Rate Cap Agreement) or deliver to Lender a replacement
Assignment of Cap (in each case, in form and substance reasonably acceptable to
Lender) and obtain the execution and delivery of the Counterparty to such
amendment or replacement Assignment of Cap, which shall change the account to
which payments under the Interest Rate Cap Agreement or Replacement Interest
Rate Cap Agreement are to be made by the Counterparty thereunder to the Clearing
Account of the Assigned Individual Borrower;

(K) (i) such Property Release shall be subject to Section 13.9, (ii) such
Property Release shall otherwise be permitted under the REMIC Requirements in
effect as of (A) the date on which the applicable Property Release Notice is
given and (B) the date on which such Property Release shall occur, and (iii) if
required by Lender, Borrower shall deliver to Lender a REMIC Opinion with
respect to such Property Release;

(L) if the Mezzanine Loan is outstanding, concurrently with the consummation of
the Property Release, Mezzanine Borrower shall have consummated a Mezzanine
Property Release with respect to such Release Property in accordance with the
terms of the Mezzanine Loan Agreement and Borrower shall have delivered, or
cause to be delivered, to Lender evidence thereof reasonably satisfactory to
Lender; and

(M) Borrower shall have paid (i) all reasonable out-of-pocket costs and expenses
actually incurred by Lender and/or its Servicer in connection with such Property
Release, (ii) all recording, transfer, filing fees, taxes and other third-party
expenses payable in connection with the Property Release, (iii) all costs and
expenses of any Rating Agencies, and (iv) the current reasonable and customary
fee being assessed by Lender and/or its Servicer to effect such Property
Release.

 

Page 50



--------------------------------------------------------------------------------

ARTICLE III

CASH MANAGEMENT

Section 3.1. Clearing Account.

(A) Each Individual Borrower shall establish and maintain a segregated Eligible
Account (each, a “Clearing Account” and collectively, the “Clearing Accounts”)
with the Clearing Bank in trust for the benefit of Lender, which Clearing
Account shall be under the sole dominion and control of Lender. Each Clearing
Account shall be entitled in the name of each Individual Borrower, as pledgor,
for the sole and exclusive benefit of Lender, as secured party, or such other
name as reasonably required by Lender from time to time. Borrower (i) hereby
grants to Lender a first priority security interest in the Clearing Accounts and
all deposits at any time contained therein and the proceeds thereof, and
(ii) will take all actions necessary to maintain in favor of Lender a perfected
first priority security interest in the Clearing Accounts, including, without
limitation, the execution of any account control agreements required by Lender.
Borrower will not in any way alter, modify or close any Clearing Accounts and
will notify Lender of the account numbers thereof. All costs and expenses of the
Clearing Bank for establishing and maintaining the Clearing Accounts shall be
paid by Borrower. All monies now or hereafter deposited into the Clearing
Accounts shall be deemed additional security for the Obligations.

(B) Borrower shall, and shall cause Property Manager to, deposit into the
applicable Clearing Account within three (3) Business Days after receipt all
amounts received by Borrower or Property Manager constituting Rents or other
Receipts for each applicable Individual Property, including without limitation
Borrower’s TIR Share of Tenant Insurance Revenue, and, for the avoidance of
doubt, Borrower shall not be obligated to, nor shall it be obligated to cause
Property Manager to, deposit any Excluded Tenant Insurance Revenue into the
Clearing Account. On or before the Closing Date, Borrower shall have sent (and
hereby represents that it has sent) notices (each such notice, a “Credit Card
Direction Notice”) to each of the credit card companies or credit card clearing
banks with which any Individual Borrower or Property Manager has entered into
merchant’s or other credit card agreements (any such agreement, a “Credit Card
Agreement”) directing them to pay by wire transfer or the ACH System to the
applicable Clearing Account all payments which would otherwise be paid to such
Individual Borrower or Property Manager under the applicable Credit Card
Agreements until such time as the Obligations have been repaid in full in
accordance with the terms hereof. Simultaneously with the execution of any
Credit Card Agreement entered into on or after the date hereof in accordance
with the applicable terms and conditions hereof, Borrower shall furnish each
credit card company or credit card clearing bank party to each such Credit Card
Agreement a Credit Card Direction Notice. The Clearing Account Agreement and
Clearing Accounts shall remain in effect until the Loan has been repaid in full.

(C) So long as no Cash Management Period exists, all available amounts on
deposit in the Clearing Accounts shall be disbursed to the applicable Individual
Borrower in immediately available funds by Federal wire transfer once every
Business Day. Upon the occurrence and during the continuance of any Cash
Management Period, Borrower shall (and Lender may) cause the Clearing Bank to
transfer to the Cash Management Account in immediately available funds by
Federal wire transfer all amounts on deposit in the Clearing Accounts once every
Business Day.

(D) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, direct Clearing Bank to immediately pay over all funds on deposit in the
Clearing Accounts to Lender and to apply any such funds to the payment of the
Obligations in any order in its sole discretion.

 

Page 51



--------------------------------------------------------------------------------

(E) Funds deposited into the Clearing Accounts shall not be commingled with
other monies held by Borrower or Property Manager.

(F) Borrower shall not further pledge, assign or grant any security interest in
any Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(G) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorney’s fees and expenses) arising from or in any way connected with the
Clearing Accounts, the Clearing Account Agreement or the performance of the
obligations for which the Clearing Accounts were established (unless arising
from the gross negligence or willful misconduct of Lender).

Section 3.2. Cash Management Accounts.

(A) Cash Management Account. Not later than ten (10) Business Days following
delivery by Lender of written notice to Borrower indicating that a Cash
Management Period exists, Lender shall establish and maintain a segregated
Eligible Account (the “Cash Management Account”) with the Deposit Bank in trust
for the benefit of Lender, which Cash Management Account shall be for the sole
and exclusive benefit of and under the sole dominion and control of Lender. The
Cash Management Account shall be entitled in the name of Borrower, as pledgor,
for the sole and exclusive benefit of Lender, as secured party, or such other
name as required by Lender from time to time. Lender will also establish
subaccounts of the Cash Management Account which shall at all times be Eligible
Accounts (and may be ledger or book entry accounts and not actual accounts)
(such subaccounts are referred to herein as “Subaccounts”). Borrower (i) hereby
grants to Lender a first priority security interest in the Cash Management
Account and the Subaccounts and all deposits at any time contained therein and
the proceeds thereof, and (ii) will take all actions necessary to maintain in
favor of Lender a perfected first priority security interest in the Cash
Management Account and the Subaccounts, including, without limitation, the
execution of any account control agreement required by Lender. Borrower will not
in any way alter, modify or close the Cash Management Account and will notify
Lender of the account number thereof. Lender and Servicer shall have the sole
right to make withdrawals from the Cash Management Account and the Subaccounts
in accordance with this Agreement and the Cash Management Agreement. All costs
and expenses of the Deposit Bank for establishing and maintaining the Cash
Management Account and the Subaccounts shall be paid by Borrower. All monies now
or hereafter deposited into the Cash Management Account and the Subaccounts
shall be deemed additional security for the Obligations.

(B) Provided no Event of Default shall have occurred and be continuing and
subject to Section 3.2(D), after the occurrence and during the continuance of a
Cash Management Period, on each Payment Date (or, if such Payment Date is not a
Business Day, on the immediately succeeding Business Day) all funds on deposit
in the Cash Management Account shall be applied by Lender (or by Deposit Bank at
Lender’s direction) to the payment of the following items in the order
indicated:

(i) First, payment to Lender (for deposit in the Taxes and Insurance Reserve) in
respect of the applicable amount required to be deposited in the Taxes and
Insurance Reserve in accordance with the terms and conditions of Section 8.1
hereof;

(ii) Second, to the extent the Cash Management Account contains any Excluded
Tenant Insurance Revenue (notwithstanding the first sentence of
Section 3.1.(B)), payment to Borrower in

 

Page 52



--------------------------------------------------------------------------------

an amount equal to the Excluded Tenant Insurance Revenue then contained in the
Cash Management Account (each such disbursement for Excluded Tenant Insurance
Revenue under this Section 3.2, an “Excluded TIR Disbursement”), subject to
satisfaction of the following conditions to disbursement (the “TIR Disbursement
Conditions”): Borrower certifies in writing to Lender, not less than two
(2) Business Days prior to each such Excluded TIR Disbursement, (i) the amount
of the Excluded TIR Disbursement, the Excluded Tenant Insurance Revenue and
Tenant Protection Plan Net Revenue for the applicable Individual Properties to
which such Excluded TIR Disbursement relates, (ii) that the Excluded Tenant
Insurance Revenue to which the Excluded TIR Disbursement relates has been
deposited into the Cash Management Account, and the Excluded TIR Disbursement
does not include amounts previously paid or disbursed on account of Excluded
Tenant Insurance Revenue, and (iii) that the calculations of the Excluded TIR
Disbursement, Excluded Tenant Insurance Revenue and Tenant Protection Plan
Revenue are true and correct in all material respects;

(iii) Third, payment to Deposit Bank of the fees and expenses of Deposit Bank
then due and payable pursuant to the Cash Management Agreement;

(iv) Fourth, payment to Lender of the Monthly Debt Service Payment Amount due on
such Payment Date;

(v) Fifth, payment to Lender (for deposit in the Replacement Reserve) in respect
of the applicable amount required to be deposited in the Replacement Reserve, if
any, in accordance with the terms and conditions of Section 8.2 hereof;

(vi) Sixth, payment to Borrower in an amount equal to the aggregate of
(A) operating expenses due and payable by Borrower during the succeeding month
as set forth in all material respects in the Approved Annual Budget (it being
agreed that any deviation in such operating expenses from the line items in the
Approved Annual Budget that are within ten (10%) of such line items and less
than eight percent (8%) in the aggregate of all budgeted items shall be deemed
to be immaterial), and (B) Approved Extraordinary Expenses, if any (provided
that monthly disbursements for Management Fees shall be limited to the monthly
Underwritten Management Fees based on Gross Income from Operations for the
preceding month as demonstrated to Lender’s reasonable satisfaction);

(vii) Seventh, payment to Lender of any other amounts then due and owing under
the Loan Documents;

(viii) Eighth, so long as the Mezzanine Loan remains outstanding, funds
sufficient to pay the Mezzanine Monthly Debt Service Payment Amount shall be
deposited in the Mezzanine Account; and

(ix) Ninth, payment of all amounts then remaining after payment of items
(i) through (viii) (all amounts then remaining after payment of items
(i) through (viii) being hereinafter referred to as “Excess Cash”) to the Excess
Cash Reserve Account in accordance with the terms and conditions of Section 8.6
hereof; and

(x) Lastly, if no Cash Management Period is then continuing, all Excess Cash to
Borrower.

Notwithstanding anything to the contrary contained herein or in any other Loan
Documents, and with respect to the timing of the payment of any Excluded TIR
Disbursements, during a Cash Management Period but regardless of whether an
Event of Default exists, upon written request by Borrower, funds on

 

Page 53



--------------------------------------------------------------------------------

deposit in the Cash Management Account shall be disbursed by Lender (or by
Deposit Bank at Lender’s direction) to Borrower for Excluded TIR Disbursements,
subject to satisfaction of the TIR Disbursement Conditions.

(C) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(D) Notwithstanding this Section 3.2, following the occurrence of an Event of
Default and during the continuance thereof, all funds on deposit in the Cash
Management Account may be applied by Lender in such order and priority as Lender
shall determine in its sole discretion until the Obligations have been paid in
full.

(E) Borrower hereby agrees to reasonably cooperate with Lender with respect to
any requested modifications to the Cash Management Agreement for the purpose of
establishing additional sub-accounts in connection with any payments otherwise
required under this Agreement and the other Loan Documents.

Section 3.3. Payments Received Under the Cash Management Agreement.
Notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserves shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account to satisfy such obligations on the
dates each such payment is required, regardless of whether any of such amounts
are so applied by Lender, so long as Lender’s access to such sums was not
restricted or constrained in any manner.

Section 3.4. Payments on Behalf of Borrower. The parties hereto acknowledge and
agree that, as to any clause or provision contained in this Section 3 or any
other allocation, application or disbursement of cash or any other payments
under this Agreement or the other Loan Documents or otherwise relating to
payments made to Mezzanine Lender or applied to the Mezzanine Loan,
notwithstanding the fact that such payments may be sent directly from the Cash
Management Account to any Mezzanine Account in accordance with Section 3.2
above, any such payment shall be deemed to constitute a distribution by the
applicable Individual Borrowers to the Mezzanine Borrower pursuant to and in
accordance with the organizational documents of such Individual Borrowers,
Mezzanine Borrower and applicable law and simultaneous payment by the Mezzanine
Borrower to the Mezzanine Lender. Any such payment is intended by the parties to
constitute, and shall constitute, a distribution from the applicable Individual
Borrowers to Mezzanine Borrower and shall be treated as such on the books and
records of each party. No such payment is intended or shall be construed as
meaning that any Individual Borrower is acting on behalf of, holding out its
credit for, or paying the obligations of, Mezzanine Borrower, directly or in any
other manner that would violate any of the single purpose entity covenants
contained in this Agreement or other similar covenants contained in such
Individual Borrower’s organizational documents or Mezzanine Borrower’s
organizational documents, respectively.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement and to make the Loan to Borrower,
Borrower hereby represents and warrants to Lender that the statements set forth
in this Article are true and correct as of the Closing, subject only to such
exceptions and qualifications as are expressly set forth in this Article and in
the Schedules attached hereto.

 

Page 54



--------------------------------------------------------------------------------

Section 4.1. Organization, Powers, Capitalization, Good Standing, Business.

(A) Organization, Powers. Each Individual Borrower and Guarantor is duly
organized, validly existing and in good standing under the laws of its state of
organization. Each such entity has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and proposed
to be conducted, and to enter into each Loan Document to which it is a party and
to incur and perform its obligations thereunder. The organizational chart set
forth as Schedule 4.1(A) (i) accurately discloses the ownership structures of
Borrower and Guarantor shown thereon and (ii) shows all Persons that (a) own ten
percent (10%) or more of the direct or indirect ownership interests in Borrower,
and (b) Control Borrower.

(B) Qualification. Each Individual Borrower is duly qualified and in good
standing in the state where its applicable Individual Property is located. In
addition, each Borrower Party is duly qualified and in good standing in each
state where necessary to carry on its present business and operations.

Section 4.2. Authorization of Borrowing, etc.

(A) Authorization of Borrowing. Each Individual Borrower has the power and
authority to incur the Indebtedness evidenced by the Note. The execution,
delivery and performance by each of Borrower and Guarantor of each of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary partnership,
limited liability company, trustee, corporate or other action, as the case may
be.

(B) No Conflict. The execution, delivery and performance by each Individual
Borrower and Guarantor of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby do not and will not:
(1) to Borrower’s knowledge, violate any provision of law applicable to Borrower
or Guarantor; (2) violate the partnership agreement, certificate of limited
partnership, certificate of incorporation, bylaws, declaration of trust,
certificate of organization, operating agreement or other organizational
documents, as the case may be, of any Individual Borrower or Guarantor;
(3) violate any order, judgment or decree of any court or other agency of
government binding on any Individual Borrower or Guarantor; (4) to Borrower’s
knowledge, conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of any
Individual Borrower or Guarantor; (5) result in or require the creation or
imposition of any Lien (other than the Lien of the Loan Documents) upon the
Property or the assets of any Individual Borrower or Guarantor; or (6) require
any approval or consent of any Person, other than approvals or consents which
have been obtained.

(C) Governmental Consents. The execution, delivery and performance by each of
Borrower and Guarantor of the Loan Documents to which it is a party, and the
consummation of the transactions contemplated thereby do not and will not
require, to Borrower’s knowledge, any registration with, consent or approval of,
or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except for the recording of the
Security Instruments and filings and recordings required in connection with the
creation or perfection of any other security interests with respect to the
Collateral granted under this Agreement or any of the other Loan Documents.

(D) Binding Obligations; No Offset, Defense or Claims. This Agreement and the
other Loan Documents constitute legally valid and binding obligations of each of
Borrower and Guarantor

 

Page 55



--------------------------------------------------------------------------------

having executed the same, enforceable against Borrower and Guarantor, as
applicable, in accordance with their respective terms, subject to bankruptcy,
insolvency, moratorium, reorganization and other similar laws affecting
creditor’s rights generally. Neither Borrower nor Guarantor has any defense,
counterclaim, rescission, or offset to any of its obligations under the Loan
Documents. Neither Borrower nor Guarantor has any claim against Lender or any
Affiliate of Lender.

Section 4.3.    Financial Information.

(A)    Financial Statements. All financial data, including, without limitation,
the financial statements, balance sheets, statements of cash flow, and
statements of income and operating expense concerning Borrower or Guarantor or
the Property that have been furnished to Lender in connection with this
transaction (i) have been or will be prepared in accordance with GAAP (or in
accordance with tax accounting principles, if therein specified), consistently
applied (except as disclosed therein), (ii) are (or will be as to those
statements that are not yet due) true, complete and correct in all material
respects and (iii) do (or will, as to those statements that are not yet due)
present fairly and accurately the financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended. Since the date of the most recent financial statements of
Borrower, Guarantor and the Property delivered to Lender, there has been no
material adverse change in the financial condition, operations or business of
Borrower or Guarantor or the Property from that set forth in said financial
statements. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to it and reasonably
likely to have a Material Adverse Effect, except as referred to or reflected in
said financial statements.

(B)    Disclosure. No financial statements, Loan Document or any other document,
certificate or written statement furnished to Lender by Borrower or Guarantor
and, to the knowledge of Borrower or Guarantor, no document or statement
furnished by any third party on behalf of Borrower or Guarantor, for use in
connection with the Loan contains any untrue representation, warranty or
statement of a material fact, and none omits to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. As of the Closing
Date, there has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
have a Material Adverse Effect. There is no material fact known to Borrower that
has had or will have a Material Adverse Effect and that has not been disclosed
in writing to Lender by Borrower.

(C)    Solvency. Neither Borrower nor Guarantor has entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and each of Borrower and Guarantor has received reasonably equivalent
value in exchange for its obligations under the Loan Documents. Giving effect to
the Loan, the fair market value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent Indebtedness. The fair market value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its Indebtedness as any
such Indebtedness that is contingent becomes absolute and matured. Borrower’s
assets do not constitute and, immediately following the making of the Loan will
not, constitute unreasonably small capital to carry out Borrower’s business as
conducted or as proposed to be conducted. Borrower does not intend to, and does
not believe that it will, incur Indebtedness and liabilities beyond its ability
to pay such Indebtedness and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower).

 

Page 56



--------------------------------------------------------------------------------

Section 4.4.    Indebtedness. No Individual Borrower shall have any Indebtedness
except for the Permitted Indebtedness.

Section 4.5.    Title to Property. Borrower has good, marketable and insurable
fee simple title to the Property, free and clear of all Liens except for the
Permitted Encumbrances. Borrower owns and will own at all times all furnishings,
fixtures, equipment, and personal property used in connection with the Property
other than personal property which is leased by Borrower or owned or leased by
tenants of the Property, subject only to Permitted Encumbrances and to the
replacement of obsolete personal property on each Property. There are no pending
proceedings in condemnation or eminent domain affecting any Individual Property,
and to the knowledge of Borrower none is threatened. No Person has any option,
right of refusal, or other right to purchase all or any portion of any
Individual Property or any interest therein, except as set forth in Schedule
4.5. There are no mechanic’s, materialman’s or other similar liens or claims
which have been filed for work, labor or materials affecting any Individual
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Security Instrument (and, to Borrower’s knowledge, no rights are
outstanding that under applicable Legal Requirements could give rise to any such
liens). None of the Permitted Encumbrances, individually or in the aggregate,
materially and adversely (i) affect the value of any Individual Property,
(ii) impair the use or operations of any Individual Property or (iii) impair
Borrower’s ability to pay its obligations in a timely manner.

Section 4.6.    Zoning; Compliance with Laws. Except as set forth in the Zoning
Report, (i) the zoning for each Individual Property is consistent in all
material respects with its current use (or such use constitutes a legal
nonconforming use), (ii) each Individual Property contains sufficient parking
spaces to satisfy all requirements in all material respects imposed by
applicable Legal Requirements with respect to parking, (iii) no legal
proceedings are pending or threatened in writing with respect to the compliance
of the Property with the Legal Requirements. To Borrower’s knowledge, neither
the zoning compliance nor any other right to use or operate each Individual
Property is in any way dependent upon or related to any real estate other than
such Individual Property and validly created, existing appurtenant perpetual
easements insured in the applicable Title Policy. Except as set forth in the
Zoning Report, to Borrower’s knowledge, if all or any part of the Improvements
located on each Individual Property are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other Legal Requirements applicable thereto and without the necessity of
obtaining any variances or special permits, other than customary demolition,
building and other construction related permits. To Borrower’s knowledge, no
legal proceedings are pending or threatened in writing with respect to the
zoning of the Property. Except as set forth in the Zoning Report. each
Individual Property and the intended use thereof comply in all material respects
with all Legal Requirements, including all applicable zoning, subdivision,
parking laws, applicable land use laws, regulations and ordinances, all
applicable health, fire, building codes and all other laws, statutes, codes,
ordinances, rules and regulations applicable to such Individual Property,
including without limitation, the Americans with Disabilities Act. To Borrower’s
knowledge, no portion of the Property has been by any Individual Borrower
purchased, improved, equipped, fixtured or furnished with proceeds of any
criminal or other illegal activity and to Borrower’s knowledge there are no
illegal activities relating to controlled substances on any Individual Property.
Except as set forth in the Zoning Report, all material permits, licenses and
certificates for the construction, lawful use and operation of each Individual
Property have been obtained or will be obtained as and when required by law, and
those obtained as of the date hereof are current and in full force and effect,
and to Borrower’s knowledge there is no default in any material respect
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder.

 

Page 57



--------------------------------------------------------------------------------

Section 4.7.    Leases; Agreements.

(A)    Material Agreements. Borrower has provided Lender with true and complete
copies of all Material Contracts pertaining to the Property, including, the
existing Management Agreement. Each Material Contract is in full force and
effect in all material respects. Neither Borrower nor Guarantor is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation of any such Person which
would reasonably be expected to result in a Material Adverse Effect, and to
Borrower’s knowledge, no condition exists that, with the giving of notice or the
lapse of time or both, would constitute such a default. Except as contemplated
by the existing Management Agreement, no Person has any right or obligation to
manage the Property or to receive compensation in connection with such
management. Except for the Loan Documents, none of the Borrower Parties is a
party to or bound by, nor is any property of such Person subject to or bound by,
any contract or other agreement which restricts such Person’s ability to conduct
its business in the ordinary course or has a Material Adverse Effect or would
reasonably be expected to have a Material Adverse Effect. There is no agreement
or instrument to which Borrower is a party or by which it is bound that would
require the subordination in right of payment of any of its obligations
hereunder or under the Note to an obligation owed to another Person.

(B)    Closing Rent Roll, Disclosure. A true and correct copy of the rent roll
(the “Closing Rent Roll”) for the Property as of January 18, 2019 is attached
hereto as Schedule 4.7(B). The Closing Rent Roll constitutes a true, correct,
and complete in all material respects list of each and every Lease, and
accurately and completely discloses in all material respects all annual and
monthly rents payable by all Tenants under Leases. In all material respects,
except only as specified in the Closing Rent Roll, (i) the Leases are in full
force and effect; (ii) no Individual Borrower is in default under any Lease and,
to Borrower’s knowledge, no Tenant under any Lease is in default under its
Lease; (iii) to Borrower’s knowledge, no Tenant has any set-off, claim against
the landlord, or defense to the enforcement of any Lease; and (iv) no Tenant is
past due more than one month in the payment of rent, additional rent or any
other material charges due under any Lease.

(C)    Lease Issues. There are no material legal proceedings commenced (or, to
the knowledge of the Borrower, threatened in writing) against any Individual
Borrower by any Tenant or former Tenant under a Material Lease. No Individual
Borrower has received any written lease termination notices or lease extension
notices from any Tenant under a Material Lease, nor any written notice that any
Tenant under a Material Lease is a debtor in a bankruptcy or insolvency
proceeding.    Each of the Material Leases is valid and binding on Borrower and,
to Borrower’s knowledge, such other parties thereto in accordance with its
terms. The execution of this Agreement and the other Loan Documents will not
constitute an event of default under any of the Leases.

Section 4.8.    Condition of Property. Except as described in the Property
Condition Report or Environmental Report, to Borrower’s knowledge, all
Improvements are in good condition and repair, free from damage caused by fire
or other casualty, and Borrower is not aware of any latent or patent structural
or other material defect or deficiency in any Individual Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components (ordinary wear and
tear excepted). Except as described in the Property Condition Report or
Environmental Report, to Borrower’s knowledge, water supply, storm and sanitary
sewers, and electrical, gas and telephone facilities, each provided by the local
municipality or the applicable utility, are available to each Individual
Property within the boundary lines of such Individual Property, are fully
connected to the Improvements and are fully operational, and are sufficient to
meet the reasonable needs of such Individual Property as now used or presently
contemplated

 

Page 58



--------------------------------------------------------------------------------

to be used, and no other utility facilities are necessary to meet the reasonable
needs of such Individual Property as now used or presently contemplated. Except
as shown on a survey for such Individual Property certified to and accepted by
Lender prior to Closing, to Borrower’s knowledge, (i) no part of any Individual
Property is located within a flood plain or in an area identified by the Federal
Emergency Management Agency or any successor thereto as an area having special
flood hazards pursuant to the Flood Insurance Acts, and no part of any
Individual Property consists of or is classified as wetlands, tidelands or swamp
and overflow lands, (ii) none of the Improvements create any encroachment over,
across or upon any Individual Property’s boundary lines or in any rights of way
or easements, and (iii) no building or other improvements from adjoining land
create such an encroachment over any portion of any Individual Property. Except
as shown on a survey for such Individual Property certified to and accepted by
Lender prior to Closing, to Borrower’s knowledge, access to each Individual
Property for the current and contemplated uses thereof is provided by means of
dedicated, public roads and streets which are physically and legally open for
use by the public, or by private easements which are insured parcels under the
applicable Title Policy. Borrower has not received written notice from any
insurance company or bonding company of any defects or inadequacies in the
Property in any material respect, or any part thereof, which have not been cured
and which would materially adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

Section 4.9.    Litigation; Adverse Proceedings. Except as set forth on Schedule
4.9, there are no judgments outstanding against any Borrower Party or creating
any Lien affecting any property of any Borrower Party, nor is there any action,
charge, claim, demand, suit, proceeding, petition, governmental investigation,
Environmental Claims (as defined in the Environmental Indemnity) or arbitration
now pending or, to Borrower’s knowledge, threatened in writing against any
Borrower Party or affecting any Individual Property. No Borrower Party is a
party to any lawsuit, arbitration or similar proceeding that, if determined
adversely to such party, would be reasonably likely to have a Material Adverse
Effect.

Section 4.10.    No Bankruptcy or Criminal Proceedings. No bankruptcy,
insolvency, reorganization or comparable proceedings or assignment for benefit
of creditors has ever been instituted by or against any Borrower, and no such
proceeding or assignment is now pending. Without limitation, no Borrower Party
is a debtor, and no property of any of them (including any Individual Property)
is property of the estate in any voluntary or involuntary case under the
Bankruptcy Code or under any applicable bankruptcy, insolvency or other similar
law; and no Borrower Party and no property of any of them is under the
possession or control of a receiver, trustee or other custodian. No Borrower
Party or any Person described in this Section has been charged, indicted or
convicted, or to Borrower’s knowledge are currently under the threat of charge,
indictment or conviction, for any felony. To Borrower’s knowledge, Borrower has
not committed any act or omission affording the federal government or any state
or local government the right of forfeiture as against any Individual Property
or any part thereof or any monies paid in performance of Borrower’s obligations
under this Agreement, the Note, the Security Instruments or the other Loan
Documents.

Section 4.11.    Payment of Taxes.

(A)    Taxes. All federal, and material state, local, municipal, personal
property and other tax returns and reports of each Borrower Party required to be
filed have been timely filed (or an extension to file the same has been lawfully
obtained from the taxing authority), and all federal and other material Taxes,
assessments, fees and other governmental charges (including any payments in lieu
of Taxes) upon such Person and upon its properties (including each Individual
Property), assets, income and franchises which are due and payable have been
paid prior to delinquency. No claim that any tax is due from any Borrower Party
or with respect to any property of any Borrower Party is being disputed or
appealed.

 

Page 59



--------------------------------------------------------------------------------

(B)    Assessments. Except as disclosed in the Title Policy, there is not
presently existing and no Individual Borrower has received written notice of
(and to Borrower’s knowledge, there is not contemplated) any special assessment
against any Individual Property or any part thereof, nor are there any
contemplated improvements to any Individual Property or any part thereof that
may result in special or other assessments. No part of any Individual Property
is included or assessed under or as part of another tax lot or parcel that does
not constitute Property pursuant to the Loan Documents, and no part of any other
property that does not constitute Property pursuant to the Loan Documents is
included or assessed under or as part of the tax lots or parcels comprising each
Individual Property. Except as disclosed in the Title Policy, no Tax Liens have
been filed against any property of Borrower, and none is threatened in writing,
in each case, other than the Lien for property taxes not yet delinquent.

Section 4.12.    Employees. Borrower has no employees.

Section 4.13.    Compliance with Other Laws. In addition to the representations
set forth in this Agreement pertaining to compliance with specific laws or
specific areas of law, Borrower represents that no Individual Borrower is in
violation of any Legal Requirements, which violation or non-compliance would
subject any Individual Borrower to criminal liability or would reasonably be
expected to have, either individually or together with all such other violations
and non-compliance, a Material Adverse Effect, and no such violation has been
alleged by any such government, instrumentality or agency.

Section 4.14.    No Plan Assets. As of the date hereof (and thereafter as
provided in Section 7.20 hereof) (i) Borrower is not and will not be an
“employee benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I
of ERISA, (ii) Borrower is not and will not be a “governmental plan” within the
meaning of Section 3(32) of ERISA, (iii) transactions by or with Borrower under
this Agreement and the other Loan Documents are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans and (iv) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. As of the date
hereof (and thereafter as provided in Section 7.20 hereof), neither Borrower,
nor any member of a “controlled group of corporations” (within the meaning of
Section 414 of the IRC), maintains, sponsors or contributes to or is obligated
to contribute a “defined benefit plan” (within the meaning of Section 3(35) of
ERISA) or a “multiemployer pension plan” (within the meaning of Section 3(37)(A)
of ERISA).

Section 4.15.    Governmental Regulation. No Borrower Party is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or the Investment Company Act of 1940 or to any federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money.

Section 4.16.    Bank Holding Company. No Borrower Party is a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

Section 4.17.    Broker and Financial Advisors. Except for the compensation, if
any, that may be payable by Borrower to the Broker pursuant to a written
agreement between them to which Lender is not a party, no broker’s or finder’s
fee, commission or similar compensation will be payable by or pursuant to any
contract or other obligation of Borrower or Guarantor with respect to the making
of the Loan or any of the other transactions contemplated hereby or by any of
the Loan Documents.

Section 4.18.    Investments. No Individual Borrower has any (i) direct or
indirect interest in, including without limitation stock, partnership interest
or other securities of, any other Person, or (ii) direct or indirect loan,
advance or capital contribution to any other Person, including all Indebtedness
and accounts receivable from that other Person, except as shown on
Schedule 4.1(A) (organizational chart).

 

 

Page 60



--------------------------------------------------------------------------------

Section 4.19.    No Foreign Person. No Individual Borrower is a “foreign person”
within the meaning of Sections 1445 or 7701 of the IRC. If an Individual
Borrower is a “disregarded entity” for U.S. federal income Tax purposes, then
the regarded owner, for U.S. federal income Tax purposes, of such Individual
Borrower is not a “foreign person” within the meaning of Section 1445 or 7701 of
the IRC.

Section 4.20.    No Collective Bargaining Agreements. Neither Borrower nor
Guarantor is a party to any collective bargaining agreement.

Section 4.21.    Brand. The Property is operated under the SmartStop Brand and
Borrower has the right to use, operate and conduct business at the Property
under the SmartStop Brand pursuant to the Management Agreement.

Section 4.22.    Insurance. Borrower has obtained and has delivered to Lender
certified copies of all insurance policies (or such other evidence acceptable to
Lender) reflecting the insurance coverages, amounts and other requirements set
forth in this Agreement. As of the date hereof, there are no present claims of
any material nature under any of the insurance policies, and to Borrower’s
knowledge, no Person, including Borrower, has done, by act or omission, anything
which would impair the coverage of any of the insurance policies.

Section 4.23.    Anti-Money Laundering and Economic Sanctions. Borrower hereby
represents, warrants and covenants that each Borrower Party, the directors and
officers of each Individual Borrower, any other owner of any direct or indirect
interest in any Individual Borrower that is an Affiliate of any Borrower Party
and, to the knowledge of Borrower, the employees and agents of each Borrower
Party has not and at all times throughout the term of the Loan, including after
giving effect to any transfers of interests permitted pursuant to the Loan
Documents, shall not: (i) be (or have been) a Sanctioned Person; (ii)
[reserved]; (iii) directly or indirectly use (or have used) any part of the
proceeds of the Loan (including, without limitation, any sums disbursed from
time to time hereunder) or otherwise lend, contribute or make the same available
(or have lent, contributed or made the same available), in each case, (A) to
fund or facilitate any activities or business (I) of or with any Sanctioned
Person or (II) of or in any Sanctioned Jurisdiction in any manner that would
result in a violation of any Sanctions by any Person or (B) in violation of any
applicable laws (including, without limitation, the Patriot Act, AC Laws, AML
Laws and/or Sanctions), (iv) be (or have been) a Person who has been determined
by competent authority to be subject to any of the prohibitions contained in the
Patriot Act; or (v) be (or have been) owned or Controlled by or be (or have
been) acting for or on behalf of, in each case, any Person who has been
determined to be subject to the prohibitions contained in the Patriot Act.
Borrower and each Borrower Party has and shall operate (or have operated) in
compliance with the Patriot Act, AC Laws, AML Laws and Sanctions. Without
limitation of any other term or provision contained herein, it shall be an Event
of Default hereunder if any Borrower Party or any other party to any Loan
Document becomes the subject of Sanctions or is indicted, arraigned or
custodially detained on charges involving Sanctions, the Patriot Act, AC Laws
and /or AML Laws. Borrower hereby represents and covenants that none of the
execution, delivery or performance of the Loan Documents or any activities,
transactions, services, collateral and/or security contemplated thereunder has
or shall result in a breach of the Patriot Act, AC Laws, AML Laws and/or
Sanctions by any party to the Loan Documents or to Borrower’s Knowledge, their
respective Affiliates. All capitalized words and phrases and all defined terms
used in the Patriot Act are incorporated into this Section. As used herein, (A)
“AC Laws” shall mean collectively (i) all laws, rules and regulations concerning
or relating to bribery or corruption, including, without limitation, the U.S.
Foreign Corrupt Practices Act of 1977 and all other applicable anti-bribery and
corruption laws and (ii) any amendment, extension, replacement or other

 

Page 61



--------------------------------------------------------------------------------

modification of any of the foregoing from time to time and any corresponding
provisions of future laws; (B) “AML Laws” shall mean collectively (i) all laws,
rules, regulations and guidelines concerning or relating to money laundering
issued, administered and/or enforced by any governmental and/or regulatory
agency and (ii) any amendment, extension, replacement or other modification of
any of the foregoing from time to time and any corresponding provisions of
future laws; (C) “OFAC” shall mean the Office of Foreign Assets Control of the
U.S. Department of the Treasury; (D) “Patriot Act” shall mean collectively
(i) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001, as
the same was restored and amended by Uniting and Strengthening America by
Fulfilling Rights and Ensuring Effective Discipline Over Monitoring Act (USA
FREEDOM Act) of 2015, (ii) all statutes, orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to applicable anti-money laundering laws, rules and regulations
and (iii) any amendment, extension, replacement or other modification of any of
the foregoing from time to time and any corresponding provisions of future laws;
(E) “Sanctions” shall mean economic, trade and/or financial sanction,
requirements and/or embargoes, in each case, imposed, administered and/or
enforced from time to time by any Sanctions Authority; (F)“Sanctions Authority”
shall mean the United States (including, without limitation, OFAC and the U.S.
State Department) and any other relevant sanctions authority; (G) “Sanctioned
Jurisdiction” shall mean, at any time, a country or territory that is, or whose
government is, the subject of Sanctions (; and (H) “Sanctioned Person” shall
mean, at any time, (i) any Person listed in any Sanctions related list
maintained by any Sanctions Authority, (ii) any Person operating, organized or
resident in a Sanctioned Jurisdiction and/or (iii) any other subject of
Sanctions (including, without limitation, any Person Controlled or 50% or more
owned (in each case, directly and/or indirectly and in the aggregate) by (or
acting for, on behalf of or at the direction of) any Person or Persons described
in subsections (i) and/or (ii) of this definition). Notwithstanding anything to
the contrary contained herein, and for the avoidance of doubt, no Borrower Party
shall make any representations, warranties or covenants in this Section 4.23 or
Section 7.23 with respect to direct or indirect equity owners of Guarantor that
are not otherwise Borrower Parties or their respective Affiliates, directors,
officers, employees or agents.

Section 4.24.    Property Document Representations. With respect to each
Property Document, Borrower hereby represents that, to Borrower’s knowledge,
(a) there are no material uncured defaults under such Property Document by any
Individual Borrower or to Borrower’s knowledge any other party thereto, and no
event has occurred which, but for the passage of time, the giving of notice, or
both, would constitute a material default under any such Property Document, that
would have a Material Adverse Effect, and (b) no party to any Property Document
has commenced any action or given or received any notice for the purpose of
terminating such Property Document such that such termination would have a
Material Adverse Effect. Borrower agrees that all of the representations and
warranties of Borrower set forth in this Article IV and elsewhere in this
Agreement and the other Loan Documents shall survive for so long as any portion
of the Loan remains owing to Lender. All representations, warranties, covenants
and agreements made in this Agreement and in the other Loan Documents shall be
deemed to have been relied upon by Lender notwithstanding any investigation
heretofore or hereafter made by Lender or on its behalf.

ARTICLE V

FINANCIAL REPORTING AND BUDGETS

Section 5.1.    Financial Statements; Budgets, Notices to Lender; Audit Rights.
So long as any of the Obligations shall be outstanding, each Individual Borrower
will keep and maintain or will cause to be kept and maintained on a Fiscal Year
basis in accordance with GAAP and the requirements of

 

Page 62



--------------------------------------------------------------------------------

Regulation AB, proper and accurate books, records and accounts reflecting all of
the financial affairs of such Individual Borrower and all items of income and
expense in connection with the operation of the applicable Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. After the
occurrence and during the existence of an Event of Default, Borrower shall pay
any reasonable costs and expenses incurred by Lender to examine Borrower’s
accounting records with respect to the Property, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.
Upon Lender’s reasonable request, Borrower shall furnish to Lender such other
information reasonably necessary and sufficient to fairly represent the
financial condition of each Individual Borrower and each Individual Property.

(A)    Borrower will furnish to Lender annually, promptly but in any event
within ninety (90) days after the end of each fiscal year (a “Fiscal
Year”)(beginning with Fiscal Year 2019) of Borrower a complete copy of
Borrower’s annual financial statements prepared and audited by an Approved
Accounting Firm or other independent certified public accountants reasonably
acceptable to Lender in accordance with GAAP covering each Individual Property
for such Fiscal Year and containing statements of profit and loss for Borrower,
and each Individual Property and a balance sheet for Borrower. Such statements
of Borrower shall set forth the financial condition and the results of
operations for each Individual Property for such Fiscal Year, and shall include,
but not be limited to, amounts representing annual, Net Operating Income, Gross
Income from Operations and Operating Expenses, and Borrower’s calculation of
Underwritten Net Cash Flow with accompanying detail and schedules for such
Fiscal Year. Borrower’s annual financial statements shall be accompanied by an
Authorized Officer’s Certificate certifying that each annual financial statement
fairly presents the financial condition and the results of operations of
Borrower and each Individual Property, and that such financial statements have
been prepared in accordance with GAAP.

(B)    Borrower shall furnish, not later than one hundred twenty (120) days
after the end of each Fiscal Year of Guarantor, a complete copy of Guarantor’s
annual financial statements prepared and audited by an Approved Accounting Firm
or other independent certified public accountants reasonably acceptable to
Lender in accordance with GAAP containing statements of profit and loss and a
balance sheet for Guarantor. Such statements of Guarantor shall set forth the
financial condition and the results of operations for the property of Guarantor
for such Fiscal Year. Guarantor’s annual financial statements shall be
accompanied by an Authorized Officer’s Certificate of Guarantor certifying that
each annual financial statement fairly presents the financial condition and the
results of operations of Guarantor and its property, and that such financial
statements have been prepared in accordance with GAAP.

(C)    Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by an Authorized Officer’s Certificate of Guarantor stating that, in
all material respects, such items are true, correct, accurate, and complete and
fairly present the financial condition and results of the operations of the
Guarantor and its property (subject to normal year-end adjustments) as
applicable: quarterly and year-to-date financial statements prepared for each
calendar quarter, and, upon Lender’s request, other information reasonably
necessary to fairly represent the financial position of Guarantor during such
calendar quarter, in form reasonably satisfactory to Lender. In addition, such
Authorized Officer’s Certificate of Guarantor shall also state as of the date
thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents.

 

Page 63



--------------------------------------------------------------------------------

(D)    Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by an Authorized Officer’s Certificate stating that, in all material
respects, such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of the Borrower
and each Individual Property (subject to normal year-end adjustments) as
applicable: (i) a rent roll for the subject month or quarter; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting Net Operating Income, Gross Income from
Operations, and Operating Expenses (not including any contributions to the
Replacement Reserve to the extent such Reserves are required by this Agreement),
and, upon Lender’s request, other information reasonably necessary to fairly
represent the financial position and results of operation of each Individual
Property during such calendar quarter, and containing a comparison of budgeted
income and expenses and the actual income and expenses, all in form reasonably
satisfactory to Lender; (iii) a calculation reflecting Borrower’s calculation of
Debt Yield as of the last day of such quarter; and (iv) a Borrower’s calculation
of Underwritten Net Cash Flow, with accompanying reasonable detail and
schedules. In addition, such Authorized Officer’s Certificate shall also state
that that there are no trade payables outstanding for more than sixty (60) days
and as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents.

(E)    Borrower shall furnish as soon as available and in any event not later
than forty-five (45) days after the commencement of each Fiscal Year during
which any of the Obligations shall be outstanding:

(i)    a reasonably detailed operating budget for each Individual Property,
covering such Fiscal Year, which operating budget shall be presented on a
monthly basis. Upon the occurrence and during the continuance of a Cash
Management Period, each such operating budget so submitted shall be subject to
review and approval by Lender. Lender’s approval of any proposed operating
budget submitted as above provided shall not be unreasonably withheld,
conditioned or delayed (each such operating budget, when so approved being
herein referred to individually and collectively with all other operating
budgets so approved, as an “Approved Operating Budget”). If as of the beginning
of any calendar year (that is during the continuance of a Cash Management
Period) any operating budget for such year has not been agreed to as provided
above, Borrower shall cause each Individual Property to be operated in
accordance with the Approved Operating Budget applicable during the immediately
preceding year, except (A) to the extent Lender has approved particular
Operating Expenses in the proposed operating budget, in which event Borrower
shall have the right to permit such approved Operating Expenses to be incurred
and paid and (B) such Approved Operating Budget shall be deemed adjusted to
reflect actual increases in Taxes, Insurance Premiums and utilities expenses.

(ii)    a reasonably detailed capital expenditures budget for each Individual
Property, covering such Fiscal Year, which capital expenditures budget shall be
presented on a monthly basis. Upon the occurrence and during the continuance of
a Cash Management Period, each such capital expenditures budget so submitted
shall be subject to review and approval by Lender. Lender’s approval of any
proposed capital expenditures budget submitted as above provided shall not be
unreasonably withheld, conditioned or delayed (each such capital expenditures
budget, when so approved being herein referred to individually and collectively
with all other capital expenditures budgets so approved, as an “Approved Capital
Expenditures Budget”). If as of the beginning of any calendar year (that is
during the continuance of a Cash Management Period) any capital expenditures
budget for such year has not been agreed to as provided above, Borrower shall
cause each Individual Property to be operated in accordance with the Approved
Capital Expenditures Budget applicable during the immediately preceding year,
except to the extent Lender has approved particular Capital Expenditures in the
proposed capital expenditures budget, in which event Borrower shall have the
right to permit such approved Capital Expenditures to be incurred and paid. The
Approved Operating Budget and the Approved Capital Expenditures Budget is
referred to from time to time as the “Approved Annual Budget”.

 

Page 64



--------------------------------------------------------------------------------

(F)    In the event that Borrower must incur an extraordinary Operating Expense
or Capital Expenditure not set forth in the Approved Annual Budget, as
applicable (each an “Extraordinary Expense” and if approved by Lender, an
“Approved Extraordinary Expense”), then, during a Cash Management Period,
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense for Lender’s approval, which such approval
shall not be unreasonably withheld, conditioned or delayed.

(G)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, Net Operating Income for Borrower and the Property for the most
recent fiscal year and interim period (or such longer period as may be required
by Regulation S-K if the Loan is not treated as a non-recourse loan under
Instruction 3 for Item 1101(k) of Regulation AB) meeting the requirements and
covering the time periods specified in Section 301 of Regulation S-K and Item
1112 of Regulation AB, in each case as and to the extent such data is required
with respect to Borrower thereunder, and (ii) the financial statements required
under Item 1112(b)(2) of Regulation AB, , in each case as and to the extent such
data is required with respect to Borrower thereunder. Such financial data or
financial statements shall be furnished to Lender (A) within ten (10) Business
Days after notice from Lender in connection with the preparation of Disclosure
Documents for the Securitization, (B) not later than thirty (30) days after the
end of each fiscal quarter of Borrower and (C) not later than seventy-five
(75) days after the end of each fiscal year of Borrower; provided, however, that
Borrower shall not be obligated to furnish financial data or financial
statements pursuant to clauses (B) or (C) of this sentence with respect to any
period for which a filing pursuant to the Exchange Act in connection with or
relating to the Securitization (an “Exchange Act Filing”) is not required. All
financial data and financial statements provided by Borrower hereunder shall be
prepared in accordance with GAAP, and shall meet the requirements of Regulation
S-K or Regulation S-X, as applicable, Regulation AB and other applicable legal
requirements. All annual financial statements referred to in this Section 5.1(G)
hereof shall be audited by an Approved Accounting Firm or other independent
accountants of Borrower reasonably acceptable to Lender in accordance with
Regulation AB, Regulation S-K or Regulation S-X, as applicable, and all other
applicable legal requirements, shall be accompanied by the manually executed
report of the independent accountants thereon, which report shall meet the
requirements of Regulation S-K or Regulation S-X, as applicable, Regulation AB
and all other applicable legal requirements, and shall be further accompanied by
a manually executed written consent of the independent accountants, in form and
substance reasonably acceptable to Lender, to the inclusion of such financial
statements in any Disclosure Document and any Exchange Act Filing and to the use
of the name of such independent accountants and the reference to such
independent accountants as “experts” in any Disclosure Document and Exchange Act
Filing, all of which shall be provided at the same time as the related financial
statements are required to be provided. All financial data and financial
statements (audited or unaudited) provided by Borrower under this Section 5.1(G)
shall be accompanied by an Authorized Officer’s Certificate, which certification
shall state that such financial statements meet the requirements set forth in
this Section 5.1(G) in all material respects. If reasonably requested by Lender,
each Individual Borrower shall provide Lender, promptly upon request, with any
other or additional financial statements, or financial, statistical or operating
information in Borrower’s possession, as Lender shall reasonably determine to be
required pursuant to Regulation S-K or Regulation S-X, as applicable, or
Regulation AB or any amendment, modification or replacement thereto in
connection with any Disclosure Document or any Exchange Act filing in connection
with or relating to a Securitization. In the event Lender reasonably determines,
in connection with a Securitization, that the financial data and financial
statements required in order to comply with Regulation S-K or Regulation S-X, as
applicable, or Regulation AB or any amendment, modification or replacement
thereto are other than as provided herein, then notwithstanding the provisions
of this Section 5.1(G), Lender may request, and Borrower shall promptly provide,
at Lender’s sole cost, such other financial data and financial statements in
Borrower’s possession or reasonably obtainable by Borrower as Lender reasonably
determines to be necessary for such compliance.

 

Page 65



--------------------------------------------------------------------------------

(H)    If requested by Lender (which request shall be limited to one time per
year unless an Event of Default exists), Borrower shall provide Lender, promptly
upon request, a list of Tenants (including all affiliates of such Tenants) that
in the aggregate occupy 10% or more of the total floor area of the Improvements
of any Individual Property or the Property, in the aggregate, or represent 10%
or more of aggregate base rent from any Individual Property or the Property, in
the aggregate.

(I)    Any reports, statements or other information required to be delivered
under this Agreement (collectively, “Financial Statements”) shall be provided to
Lender in a form reasonably acceptable to Lender, and shall be delivered
electronically unless Lender requests that the same be delivered in paper form
(provided that the form in which the financial statements delivered to Lender in
connection with the closing of the Loan prior to the date hereof shall be deemed
satisfactory to Lender). Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Agreement in connection with any Securitization to such parties requesting such
information in connection with such Securitization.

(J)    Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s, or, if all or part of the Loan is being or has been included in a
Securitization, by the Rating Agencies, written request, such reasonable
additional information as may be reasonably requested with respect to the
Property and each Individual Borrower.

Section 5.2.    Reserved.

Section 5.3.    Other Reporting Related Matters.

(A)    Additional Reporting. In addition to the foregoing, Borrower shall
provide to Lender, within ten (10) Business Days after request (or as soon
thereafter as may be reasonably possible) such further documents and information
concerning its operations, properties, ownership, and finances as Lender shall
from time to time reasonably request, certified by an authorized person of
Borrower, on behalf of Borrower, to be true, correct and complete in all
material respects

(B)    GAAP. Borrower Parties that are entities will maintain systems of
accounting established and administered in accordance with sound business
practices and sufficient in all material respects to permit preparation of
Financial Statements in conformity with GAAP. All Financial Statements shall be
prepared in accordance with GAAP consistently applied.

(C)    Certifications of Financial Statements and Other Documents, Compliance
Certificate. Together with the Financial Statements and other documents and
information provided to Lender by or on behalf of any Borrower Party under this
Section, such Borrower Party also shall deliver to Lender a certification in
form and substance reasonably satisfactory to Lender, executed on behalf of such
Borrower Party by an officer knowledgeable about such Person’s financial
affairs, stating that, to such officer’s knowledge, such Financial Statements,
documents, and information are true and complete in all material respects and do
not omit to state any material information without which the same might
reasonably be misleading.

(D)    Fiscal Year. Each Borrower Party represents that its fiscal year ends on
December 31, and agrees that it shall not change its fiscal year.

 

Page 66



--------------------------------------------------------------------------------

Section 5.4.    Events of Default, etc. Promptly upon Borrower obtaining actual
knowledge of any of the following events or conditions, Borrower shall deliver a
notice to Lender specifying the nature and period of existence of such condition
or event and what action Borrower or any Affiliate thereof has taken, is taking
and proposes to take with respect thereto: (i) any condition or event that
constitutes an Event of Default; (ii) any condition or event that (alone or
together with other conditions or events) causes or poses a reasonable risk of
causing a Material Adverse Effect; or (iii) any termination or actual event of
default under any Management Agreement, Material Lease, franchise or license
agreement, or other Material Contract; (iv) any Casualty, or any threatened (in
writing) or pending Condemnation.

Section 5.5.    Litigation. Promptly upon Borrower’s obtaining knowledge of
(i) the institution, or threat (in writing) thereof, of any action, suit,
proceeding, governmental investigation or arbitration against or affecting any
Individual Borrower or any Individual Property not previously disclosed on
Schedule 4.9 that is not covered by insurance and, if adversely determined
against such Person, would reasonably be anticipated to have a Material Adverse
Effect, or (ii) any material development in any action, suit, proceeding,
governmental investigation or arbitration at any time pending against or
affecting any Individual Borrower or any Individual Property that would not be
covered by insurance and, if adversely determined against such Person, would
reasonably be anticipated to have a Material Adverse Effect, Borrower will give
written notice thereof to Lender and provide such other information as may be
reasonably available to enable Lender and its counsel to evaluate such matter.

Section 5.6.    Other Information. With reasonable promptness, Borrower will
deliver such other information and data with respect to any Borrower Party or
the Property as from time to time may be reasonably requested by Lender.

ARTICLE VI

INSURANCE, CASUALTY, CONDEMNATION

Section 6.1.    Maintenance of Insurance.

(A)    Borrower will obtain and cause to be maintained, the insurance policies
for each Borrower and each Individual Property described in Schedule 6.1 in such
amounts and for such periods as Lender shall require.

(B)    All insurance provided for in this Article shall be obtained under valid
and enforceable policies (the “Policies” or in the singular, the “Policy”), in
such forms, amounts, coverages, deductibles, loss payees and insureds, in each
case, as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the state in which
the applicable Individual Property is located and approved by Lender. Each
carrier providing any insurance, or portion thereof, required by this
Section shall have a general policy rating of A or better by S&P and a financial
class of X or better by A.M. Best Company, Inc., and a claims paying
ability/financial strength rating of “A” or better by S&P, “A” or better by
Fitch, to the extent Fitch rates the Securities and the applicable insurance
carrier and “A2” or better by Moody’s, to the extent Moody’s rates the
Securities and the applicable insurance carrier (each such insurer shall be
referred to below as a “Qualified Insurer”). Not less than fifteen (15) days
prior to the expiration dates of the Policies theretofore furnished to Lender
pursuant to Subsection 7.1(a), Borrower shall deliver complete copies of the
Policies marked “premium paid” or accompanied by evidence satisfactory to Lender
of payment of the premiums due thereunder (the “Insurance Premiums”), provided,
however, that in the case of renewal Policies, Borrower may furnish Lender with
binders and Acord Form 28 Certificates therefor to be followed by the original
Policies when issued. At least once per calendar year, Borrower shall provide
Lender with updated flood zone certifications for the Property (in form and
substance acceptable to Lender), which such flood zone certifications shall be
delivered to Lender upon the earlier to occur of (i) December 1 of each calendar
year or (ii) the renewal of the applicable Policy providing flood insurance
coverage during the applicable calendar year.

 

Page 67



--------------------------------------------------------------------------------

(C)    All Policies of insurance provided for or contemplated by this
Section 6.1 and Schedule 6.1 shall name Borrower as the insured and, in the case
of liability Policies (except for the Policies referenced in clauses (v) and (x)
of Schedule 6.1) shall name Lender as an additional insured, as their respective
interests may appear, and, in the case of property damage Policies (including,
but not limited to, terrorism, rent loss, business interruption, boiler and
machinery, earthquake and flood insurance), such Policies shall contain a
standard noncontributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.

(D)    Each Policy referred to in clauses (i), (iii), (iv), (vi) and (viii) of
Schedule 6.1 shall contain standard non-contributory mortgagee clauses in favor
of and acceptable to Lender. All Policies of insurance provided for in Schedule
6.1 shall contain clauses or endorsements to the effect that: (i) with respect
to the property policies, (1) the following shall in no way affect the validity
or enforceability of the Policy insofar as Lender is concerned: (A) any act or
negligence of Borrower, or of any other Person named as an insured, (B) any
foreclosure or other similar exercise of remedies and (C) the failure to comply
with the provisions of the Policy which might otherwise result in a forfeiture
of the insurance or any part thereof, (2) the property policies shall not be
cancelled without at least 30 days’ written notice to Lender, except ten
(10) days’ notice for non-payment of premium and (3) the issuer(s) of the
policies shall give written notice to Lender if the issuers elect not to renew
the policies prior to its expiration; (ii) any loss otherwise payable thereunder
shall be payable notwithstanding the occupation or use of any of the Property
for purposes more hazardous than those permitted by the provisions of such
policy; (iii) any foreclosure or other action or proceeding taken by Lender
pursuant to any provision of any Security Instrument or the Note or other
document evidencing or securing the Loan upon the happening of an event of
default therein; (iv) any change in title to or ownership of any Individual
Property; (v) with respect to the liability policies, the Policy shall not be
cancelled without at least thirty (30) days’ written notice to Lender, except
ten (10) days’ notice for non-payment of premium; (vi) if obtainable by Borrower
using commercially reasonable efforts, if obtainable by Borrower using
commercially reasonable efforts, the issuer(s) of the Policy shall give written
notice to Lender (if the issuers elect not to renew the policies prior to its
expiration; (vii) Lender shall not be liable for any Insurance Premiums thereon
or subject to any assessments or commissions thereunder and that the related
issuer(s) waive any related claims to the contrary; (viii) Lender shall, at its
option and with no obligation to do so, have the right to directly pay Insurance
Premiums in order to avoid cancellation, expiration and/or termination of the
Policy due to non-payment of Insurance Premiums; and (ix) the Policy shall not
exclude coverage for acts of terror or similar acts of sabotage.

(E)    By no later than five (5) days following the expiration date of any
Policies, Borrower shall furnish to Lender a statement certified by Borrower of
the amounts of insurance maintained in compliance herewith, of the risks covered
by such insurance and of the insurance company or companies which carry such
insurance and, if requested by Lender, verification of the adequacy of such
insurance by an independent insurance broker or appraiser acceptable to Lender.
Without limitation of the foregoing, Borrower shall also comply with the
foregoing within ten (10) days of written request of Lender. Borrower shall
promptly forward to Lender a copy of each written notice received by any
Borrower Party of any modification, reduction or cancellation of any of the
Policies or of any of the coverages afforded under any of the Policies.

(F)    Borrower is hereby notified that unless Borrower provides Lender with
evidence acceptable in form to Lender of the insurance coverage required by this
Agreement and the other Loan Documents, Lender may purchase insurance at
Borrower’s expense to protect Lender’s interests in the

 

Page 68



--------------------------------------------------------------------------------

Property, which insurance may, but need not, protect the interests of Borrower.
The coverage purchased by Lender may not pay any claim made by Borrower or any
claim made against Borrower in connection with the Property. Borrower may later
cancel any insurance purchased by Lender, but only after providing Lender with
evidence that Borrower has obtained the insurance as required hereunder and
under the other Loan Documents. If Lender purchases insurance, Borrower will be
responsible for the costs of such insurance, including interest and any other
charges imposed in connection with the placement of the insurance, together with
interest thereon at the Default Rate, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the total obligation secured by this Agreement, the Security
Instruments and the other Loan Documents. The costs of such insurance may be
greater than the cost of insurance Borrower may be able to obtain for itself.

(G)    Borrower shall not obtain (or permit to be obtained) (i) any umbrella or
blanket liability or casualty Policy unless, in each case, such Policy is
approved in advance in writing by Lender, Lender’s interest is included therein
as provided in this Agreement, such Policy is issued by a Qualified Insurer and
such Policy includes such changes to the coverages and requirements set forth
herein as may be required by Lender (including, without limitation, increases to
the amount of coverages required herein) or (ii) separate insurance concurrent
in form or contributing in the event of loss with that required in this
Section 6.1 and Schedule 6.1 to be furnished by, or which may be reasonably
required to be furnished by, Borrower. In the event Borrower obtains (or causes
to be obtained) separate insurance or an umbrella or a blanket Policy, Borrower
shall notify Lender of the same and shall cause complete copies of each Policy
to be delivered as required in this Section 6.1 and Schedule 6.1.
Notwithstanding Lender’s approval of any umbrella or blanket liability or
casualty Policy hereunder, Lender reserves the right, in its sole discretion, to
require Borrower to obtain a separate Policy in compliance with this Section 6.1
and Schedule 6.1. Without limitation of any provision hereof, (i) Lender’s
consent required hereunder with respect to any umbrella or blanket policy shall
include the schedule of locations and values with respect to the same and
(ii) any umbrella or blanket Policy shall specifically allocate to each
Individual Property the amount of coverage from time to time required hereunder
and shall otherwise provide the same protection as would a separate Policy
insuring only such Individual Property in compliance with the provisions of this
Section 6.1 and Schedule 6.1.

(H)    Borrower shall promptly comply with and conform to (x) all provisions of
each Policy required by this Section 6.1 and Schedule 6.1, and (y) all
requirements of the insurers thereunder applicable to Borrower or any Individual
Property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of any Individual Property. All policies shall
contain full waivers of subrogation against the Lender. Without limiting any of
the foregoing obligations of Borrower, Borrower shall also comply with any
insurance requirements contained in any other agreement to which Borrower is a
party or that encumber any Individual Property, including without limitation,
any covenants, conditions or restrictions that encumber any Individual Property.

(I)    Borrower hereby grants to Lender a security interest in all policies of
insurance that may now or hereafter be required or provided hereunder, and all
other policies of insurance in which Borrower has or may hereafter acquire any
rights, and all proceeds of any and all of the foregoing. Without limitation,
but subject to the terms set forth herein, Borrower hereby assigns to Lender all
rights to receive any proceeds of any such insurance policies. In the event of a
foreclosure of any Security Instrument or other transfer of title to any
Individual Property (or any portion thereof) in extinguishment in whole or in
part of the Loan, to the extent permitted, all right, title and interest of
Borrower in and to the Policies then in force to the extent concerning the
applicable Individual Property (or any portion thereof) and all proceeds payable
and not otherwise already paid thereunder shall thereupon vest exclusively in
Lender or the purchaser at such foreclosure or other transferee in the event of
such other transfer of title.

 

Page 69



--------------------------------------------------------------------------------

Section 6.2.    Casualty and Condemnation.

(A)    In the event of Casualty or Condemnation at any Individual Property
(other than non-material Casualty at an Individual Property involving damages of
less than $100,000, when aggregated with any other then unrestored Casualty
damage at the applicable Individual Property), Borrower shall give prompt
written notice of the same to the insurance carrier and to Lender and shall
promptly commence and diligently prosecute to completion, in accordance with the
terms hereof, the repair and restoration of such Individual Property as nearly
as possible to the condition of such Individual Property prior to the casualty
or loss (a “Restoration”). Borrower shall pay all costs of the Restoration
whether or not such costs are covered by Insurance or Condemnation Proceeds.
Lender may participate in any settlement discussions with any insurance
companies concerning a Casualty, and any settlement discussions with any
Governmental Authority with respect to a Condemnation (and shall have the right
to approve any final settlement with respect to either) with respect to any
Casualty or Condemnation in which the Net Proceeds or the costs of completing
the Restoration are reasonably expected to exceed the Net Proceeds Threshold
(and otherwise if an Event of Default has occurred and is continuing). Borrower
shall execute and deliver to Lender all instruments reasonably required by
Lender to permit such participation. With respect to any Casualty or
Condemnation in which the Net Proceeds or the costs of completing the
Restoration are reasonably expected to exceed the Net Proceeds Threshold (and
otherwise if an Event of Default has occurred and is continuing), Borrower shall
cooperate with Lender in obtaining for Lender the benefits of any Insurance or
Condemnation Proceeds lawfully or equitably payable in connection with each
Individual Property, and Lender shall be reimbursed by Borrower for any
reasonable expenses actually incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting any Individual Property or any part thereof) from such Insurance or
Condemnation Proceeds, as applicable. If an Event of Default exists, Lender may,
at Lender’s option, retain and apply, in accordance with Section 2.8(C) hereof,
the balance of the Insurance or Condemnation Proceeds toward reduction of the
Obligations whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper

(B)    If not disbursed to Borrower as provided in Section 6.2(E)(i) below if
the Net Proceeds are less than the Net Proceeds Threshold, Lender may, at
Lender’s option, condition disbursement of any Insurance or Condemnation
Proceeds on Lender’s reasonable approval of plans and specifications prepared by
an independent architect licensed in the state where the applicable Individual
Property is located, having at least three (3) years of experience as an
architect and reasonably satisfactory to Lender (an “Approved Architect”), any
and all material contractors, subcontractors and materialmen engaged in the
Restoration and satisfaction of liens as Lender may reasonably require. Lender
shall not be obligated to disburse Insurance or Condemnation Proceeds more
frequently than once every calendar month. If Insurance or Condemnation Proceeds
are applied to the payment of the Obligations, any such application of proceeds
to principal shall not extend or postpone the due dates of the monthly payments
due under the Note or otherwise under the Loan Documents, or change the amounts
of such payments. Any amount of Insurance or Condemnation Proceeds remaining in
Lender’s possession after full and final payment and discharge of all
Obligations shall be refunded to Borrower (or if the Mezzanine Loan remains
outstanding, disbursed to Mezzanine Lender for application pursuant to the
Mezzanine Loan Documents). If any Individual Property is sold at foreclosure or
if Lender acquires title to any Individual Property, Lender shall have all of
the right, title and interest of Borrower in and to any Insurance Proceeds, and
in and to the proceeds resulting from any damage to the applicable Individual
Property prior to such sale or acquisition, in each case if and to the extent
not previously applied to the Obligations or Restoration of the Individual
Property.

 

Page 70



--------------------------------------------------------------------------------

(C)    If not disbursed to Borrower as provided in Section 6.2(E)(i) below if
the Net Proceeds are less than the Net Proceeds Threshold, in no event shall
Lender be obligated to make disbursements of Insurance or Condemnation Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Approved
Architect, less a retainage equal to the lesser of (x) the maximum retainage
amounts permitted under applicable law and (y) ten percent (10%) of such costs
incurred until the Restoration has been completed in all material respects (the
“Retention Amount”). The retainage shall in no event be less than the amount
actually held back by Borrower from contractors, subcontractors and materialmen
engaged in the Restoration. The retainage shall not be released until the
Approved Architect certifies to Lender that the Restoration has been completed
substantially in accordance with the provisions of this Section 6.2 and that all
material approvals necessary for the re-occupancy and use of the applicable
Individual Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence reasonably satisfactory to Lender that
the costs of the Restoration have been paid in full or will be paid in full out
of the retainage.

(D)    Condemnation. Borrower shall promptly give Lender notice of the actual or
threatened in writing commencement of any proceeding in respect of Condemnation,
and shall deliver to Lender copies of any and all papers served in connection
with such proceedings. For Condemnations in which the Net Proceeds or the costs
of completing the Restoration are reasonably expected to exceed the Net Proceeds
Threshold (and otherwise if an Event of Default has occurred and is continuing),
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments reasonably requested by Lender to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and for Condemnations in which the Net Proceeds or the costs
of completing the Restoration are reasonably expected to exceed the Net Proceeds
Threshold (and otherwise if an Event of Default has occurred and is continuing),
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to perform the
Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Obligations shall not be reduced until any
Condemnation Proceeds shall have been actually received and applied by Lender to
the reduction or discharge of the Obligations. Lender shall not be limited to
the interest paid on the award by the applicable Governmental Authority but
shall be entitled to receive out of the award interest at the rate or rates
provided herein or in the Note. If any Individual Property or any portion
thereof is taken by a Governmental Authority, Borrower shall promptly commence
and diligently prosecute Restoration and otherwise comply with the provisions of
Section 6.2(E). If the applicable Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the award, in each case if and
to the extent not previously applied to the Obligations or Restoration of the
Individual Property.

(E)    Restoration.    The following provisions shall apply in connection with
any Restoration:

(i)    If the Net Proceeds shall be less than the Net Proceeds Threshold and the
costs of completing Restoration shall be less than the Net Proceeds Threshold,
and provided no Event of Default shall have occurred and be continuing, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt (or if not yet
received, Lender shall permit such Net Proceeds to be disbursed directly to
Borrower), provided that the conditions set forth in Section 6.2(E)(ii)(a)(6)
and (8) are satisfied in all material respects and Borrower delivers to Lender a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence Restoration in accordance with the terms of this Agreement
and the conditions set forth in Section 6.2(E)(ii)(a)(6), (7) and (8).

 

Page 71



--------------------------------------------------------------------------------

(ii)    If the Net Proceeds are equal to or greater than the Net Proceeds
Threshold, or the costs of completing Restoration is equal to or greater than
the Net Proceeds Threshold, the Net Proceeds will be held by Lender and Lender
shall make the Net Proceeds available for Restoration in accordance with the
provisions of this Section 6.2. The term “Net Proceeds” for purposes of this
Section 6.2(E) shall mean: (a) the net amount of all insurance proceeds received
by Lender as a result of such damage or destruction, after deduction of Lender’s
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable counsel costs and fees), if any, in collecting same (“Insurance
Proceeds”), or (b) the net amount of the award, after deduction of Lender’s
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable counsel costs and fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(a) The Net Proceeds shall be made available to Borrower for Restoration
provided the following conditions are met:

(1)    no Event of Default shall have occurred and be continuing;

(2)    (x) in the event the Net Proceeds are Insurance Proceeds, less than
thirty-five percent (35%) of the total floor area of the Improvements on the
applicable Individual Property has been damaged, destroyed or rendered unusable
as a result of such Casualty, or (y) in the event the Net Proceeds are
Condemnation Proceeds, less than fifteen percent (15%) of the land constituting
the Individual Property is taken, and such land is located along the perimeter
or periphery of such Individual Property, and no portion of the Improvements is
located on such land;

(3)    Borrower shall commence Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after the issuance of a building
permit with respect thereto) and shall diligently pursue the same to
satisfactory completion;

(4)    Lender shall be reasonably satisfied that any operating deficits,
including all scheduled payments of principal and interest under the Note, which
will be incurred with respect to the affected Individual Property as a result of
the occurrence of any such Casualty or Condemnation, whichever the case may be,
will be covered out of (1) the Net Proceeds, (2) the insurance coverage referred
to in paragraph (iii) of Schedule 6.1, if applicable, or (3) by other funds of
Borrower;

(5)    Lender shall be reasonably satisfied that Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Material Lease or Property Document, (3) such time as may be required under all
applicable Legal Requirements in order to repair and restore the applicable
Individual Property to the condition it was in immediately prior to such
Casualty or to as nearly as possible the condition it was in immediately prior
to such Condemnation, as applicable, or (4) prior to the expiration of the
insurance coverage referred to in paragraph (iii) of Schedule 6.1;

 

Page 72



--------------------------------------------------------------------------------

(6)    the applicable Individual Property and the use thereof after Restoration
will be in compliance with and permitted under all applicable Legal Requirements
and all Property Documents in all material respects;

(7)    Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements and
all Property Documents in all material respects;

(8)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the applicable Individual Property or the related Improvements that
cannot reasonably be restored;

(9)    Lender shall be satisfied that cash flow from the applicable Individual
Property after Restoration will not be less than the cash flow immediately prior
to the Casualty or Condemnation;

(10)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing Restoration, which budget shall be reasonably
acceptable to Lender; and

(11)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.

 

  (b)

If not disbursed to Borrower as provided in Section 6.2(E)(i) above if the Net
Proceeds are less than the Net Proceeds Threshold, the Net Proceeds shall be
paid directly to Lender for deposit in an interest-bearing account (the “Net
Proceeds Account”) and, until disbursed in accordance with the provisions of
this Section 6.2(E), shall constitute additional security for the Obligations.
The Net Proceeds shall be disbursed by Lender to, or as directed by, Borrower
from time to time during the course of Restoration, upon receipt of evidence
reasonably satisfactory to Lender that (1) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with Restoration have been paid for in
full or will be paid for in full with such disbursement, and (2) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the Title Company.

 

  (c)

All plans and specifications required in connection with Restoration shall be
subject to prior review and reasonable acceptance in all material respects by
Lender and by an independent consulting engineer reasonably selected by Lender
(the “Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with Restoration. The identity of the contractors, subcontractors and
materialmen engaged in Restoration with respect to material construction
contracts, as well as the contracts under which they have been engaged, shall be
subject to prior review and reasonable acceptance by Lender and the Casualty
Consultant. All reasonable costs and

 

Page 73



--------------------------------------------------------------------------------

  expenses actually incurred by Lender in connection with making the Net
Proceeds available for Restoration including, without limitation, reasonable
counsel fees and disbursements and the Casualty Consultant’s reasonable fees,
shall be paid by Borrower.

 

  (d)

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Retention Amount subject to verifications set forth in
Section 6.2(C). If required by Lender, the release of any such portion of the
Retention Amount shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

  (e)

Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

  (f)

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the reasonable opinion of Lender in consultation with the Casualty Consultant,
be sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.2(E) shall
constitute additional security for the Obligations.

 

  (g)

The excess, if any, of the Net Proceeds and the remaining balance, if any, of
the Net Proceeds Deficiency deposited with Lender after the Casualty Consultant
certifies to Lender that Restoration has been completed in accordance with the
provisions of this Section 6.2(E), and the receipt by Lender of evidence
reasonably satisfactory to Lender that all costs incurred in connection with
Restoration have been paid in full (the “Excess Net Proceeds”), shall be,
provided no Event of Default shall have occurred and shall be continuing (A) to
the extent the Mezzanine Loan is outstanding, transferred to Mezzanine Lender
for application in accordance with the Mezzanine Loan Documents, and (B) to the
extent no Mezzanine Loan is outstanding, remitted by Lender to Borrower.

(iii)    If Net Proceeds are not required to be (i) made available for
Restoration (due to Borrower’s inability to satisfy the conditions set forth in
Section 6.2(E) or otherwise), or (ii) paid to the Mezzanine Lender or returned
to Borrower as Excess Net Proceeds pursuant to Section 6.2(E), then in any such
event all Net Proceeds may be retained and applied by Lender in accordance with
Section 2.8(C) hereof toward reduction of the Obligations whether or not then
due and payable in such order, priority and proportions as is set forth in
Section 2.8(C), or, in the sole discretion of Lender, the same may be paid,
either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its sole discretion.

(iv)    In the event of foreclosure of any Security Instrument, or other
transfer of title to any Individual Property in extinguishment in whole or in
part of the Loan, all right, title and interest of

 

Page 74



--------------------------------------------------------------------------------

Borrower in and to the Policies that are not blanket Policies then in force
concerning such Individual Property and all proceeds payable thereunder in
connection with any Casualty or Condemnation, shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

(F) Notwithstanding the foregoing provisions of this Section 6.2 or anything to
the contrary set forth herein, if the Loan or any portion thereof is included in
a REMIC Trust and, immediately following a release of any portion of the lien of
any Security Instrument in connection with a Casualty, Condemnation or other
loss at any Individual Property, the ratio of the value of the Property (such
value to be determined, in Lender’s sole discretion, at Borrower’s sole cost and
expense, by any commercially reasonable method permitted to a REMIC Trust, but
shall be based solely on the value of real property and shall exclude personal
property and going-concern value) to the outstanding principal balance of the
Loan is greater than one hundred and twenty-five percent (125%), (a) the
applicable Net Proceeds shall be applied first to the Loan rather than to
Restoration in an amount necessary to cause the value of real property
(excluding personal property and going-concern value) to the outstanding
principal balance of the Loan to be less than one hundred and twenty-five
percent (125%), and (b) to the extent that the amount of the applicable Net
Proceeds actually applied to the Loan in connection therewith is insufficient
under REMIC Requirements, Borrower shall, within ten (10) Business Days of
demand by Lender, prepay the principal amount of the Loan in accordance with the
applicable terms and conditions hereof in an amount equal to such insufficiency.

Section 6.3. Costs and Expenses. Borrower shall reimburse Lender within ten
(10) Business Days after written demand for all reasonable out-of-pocket costs
and expenses, including reasonable attorneys’ fees, incurred by Lender in
connection with any Casualty or any threatened in writing or actual Condemnation
or any contemplated in writing or actual transaction in lieu of Condemnation,
including without limitation any such reasonable out-of-pocket costs or expenses
incurred in connection with any application or claim for Insurance or
Condemnation Proceeds and any Restoration. Lender is hereby authorized to apply
Insurance or Condemnation Proceeds against any such costs and expenses.

ARTICLE VII

GENERAL COVENANTS

Section 7.1. Existence; Qualification; SPE Bankruptcy Remote Entity.

(A) In Existence/Qualified. Each Individual Borrower at all times shall preserve
and keep in full force and effect its existence, and all rights and franchises
material to its business, including its qualification to do business in each
state where it is required by law to so qualify. Without limitation of the
foregoing, each Individual Borrower shall at all times be qualified to do
business in the state where its applicable Individual Property is located.

(B) SPE Bankruptcy Remote Entity. Until the Obligations have been paid in full,
each Individual Borrower hereby represents, warrants and covenants that each
Individual Borrower is, shall be and shall continue to be a SPE Bankruptcy
Remote Entity.

(i) The representations, warranties and covenants set forth in this
Section 7.1(B) shall survive for so long as any Obligations payable to Lender
under this Agreement or any other Loan Document remain outstanding, other than,
from and after the payment in full of all Obligations, contingent
indemnification obligations that survive payment in full of the Obligations for
which no claims have been made.

 

Page 75



--------------------------------------------------------------------------------

(ii) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all material respects, and each Individual
Borrower will have complied and will comply with all of the stated facts and
assumptions made with respect to it in any Insolvency Opinion in all material
respects. Borrower covenants that in connection with any Additional Insolvency
Opinion delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein
if required under such Additional Insolvency Opinion or by the legal counsel
providing such Additional Insolvency Opinion.

(iii) Borrower covenants and agrees that Borrower shall provide Lender with
eight (8) Business Days prior written notice prior to the removal of an
Independent Director of any Individual Borrower.

Section 7.2. Payment of Taxes, Lien Claims and Utility Charges. Subject to
Borrower’s right to contest as expressly provided in Section 7.3, Borrower shall
pay (i) all Taxes, (ii) all Lien Claims, and (iii) all federal, state and local
income Taxes, sales Taxes, excise Taxes and all other Taxes and assessments of
Borrower on its business, income or assets; in each instance before any penalty
or fine is incurred with respect thereto. Borrower shall not suffer, permit or
initiate the joint assessment of any Individual Property with (a) any other real
property constituting a tax lot separate from the applicable Individual
Property, or (b) any portion of the applicable Individual Property which may be
deemed to constitute personal property, or any other procedure whereby the lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the applicable Individual Property. Borrower
shall promptly pay for all utility services provided to any Individual Property
(or any portion thereof).

Section 7.3. Right to Contest Taxes and Lien Claims. Borrower shall have the
right to contest in good faith, at Borrower’s own expense, the amount or
validity of any Taxes or Liens so long as the following criteria (the “Lien
Contest Criteria”) shall be satisfied as to the same: (i) no Event of Default
shall have occurred and be continuing, (ii) Borrower shall contest in good faith
the validity, applicability or amount of the Taxes or Lien Claim by an
appropriate legal proceeding which operates to prevent the collection of such
amounts and the sale of the applicable Property, other Collateral, or any
portion thereof, (iii) with respect to any such contest in which the amount at
issue is equal to or greater than $100,000 (in the aggregate of all such
contested amounts), prior to the date on which such Taxes or Lien Claim would
otherwise have become delinquent, Borrower shall have given Lender written
notice of its intent to contest said Taxes or Lien Claim, (iv) with respect to
any such contest in which the amount at issue is equal to or greater than
$100,000 (in the aggregate of all such contested amounts) prior to the date on
which such Taxes or Lien Claim would otherwise have become delinquent, Borrower
either shall have complied with the Statutory Bond Criteria set forth below or
shall have deposited with Lender (or with a court of competent jurisdiction or
other appropriate body approved by Lender) such additional amounts as are
necessary to keep on deposit at all times, an amount equal to at least one
hundred twenty five percent (125%) (or such higher amount as may be required by
applicable law) of the total of the balance of such Taxes or Lien Claim then
remaining unpaid, plus all interest, penalties, costs and charges having accrued
or accumulated thereon, together with such other security as may be required in
the proceeding, or as may be required by Lender, to insure the payment of any
such Taxes or Claim and all interest and penalties thereon, (v) in Lender’s
reasonable judgment, no risk of sale, forfeiture or loss of any interest in any
Individual Property, other Collateral, or any part thereof arises during the
pendency of such contest, (vi) such contest, in Lender’s reasonable
determination, is not reasonably likely to result in a Material Adverse Effect,
(vii) such contest is based on bona fide, reasonable claims or defenses,
(viii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which any Individual Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance

 

Page 76



--------------------------------------------------------------------------------

with all applicable statutes, laws and ordinances; and (ix) if available, at
Lender’s request, Borrower shall have obtained such endorsements to the
applicable Title Policy with respect to such Taxes or Lien Claim as Lender may
reasonably require. Any such contest shall be prosecuted with due diligence, and
Borrower shall promptly pay (from the amounts deposited with Lender, if any) the
amount of such Taxes or Lien Claim as finally determined, together with all
interest and penalties payable in connection therewith. Anything to the contrary
notwithstanding, Lender shall have full power and authority, but no obligation,
to advance funds or to apply any amount deposited with Lender under this
Section to the payment of any unpaid Taxes or Lien Claim at any time if an Event
of Default shall exist, or if Lender reasonably determines that a risk of sale,
forfeiture or loss of any interest in the applicable Individual Property, other
Collateral, or any part thereof is threatened. To the extent not paid from
amounts deposited by Borrower pursuant to this Section 7.3, Borrower shall
reimburse Lender on demand for all such advances, together with interest thereon
at the same rate that is then applicable to principal outstanding hereunder. Any
surplus retained by Lender after payment of the Taxes or Lien Claim for which a
deposit was made shall be promptly repaid to Borrower unless an Event of Default
shall exist, in which case said surplus may be retained by Lender to be applied
to the Obligations. Notwithstanding any provision of this Section to the
contrary, Borrower shall pay any Taxes or Lien Claim which it might otherwise be
entitled to contest if an Event of Default shall exist, or if, in the reasonable
determination of Lender, the applicable Individual Property is in jeopardy or in
danger of being forfeited or foreclosed during the pendency of such contest. If
Borrower refuses to pay any such Taxes or Lien Claim, upon five (5) Business
Days’ prior written notice, Lender may (but shall not be obligated to) make such
payment and Borrower shall reimburse Lender on demand for all such advances. The
“Statutory Bond Criteria” will be deemed satisfied if (x) by statute in the
jurisdiction where the applicable Individual Property is located, a bond may be
given as security for the particular form of Taxes or Lien Claim in question,
with the effect that the applicable Individual Property shall be forever
released from any Lien securing such Taxes or Lien Claim, (y) Borrower shall
cause such a bond to be issued, and Borrower shall comply with all applicable
requirements of law in all material respects such that the applicable Individual
Property shall be forever released from such Lien, and (z) Borrower shall
provide to Lender such evidence of the foregoing as Lender may reasonably
request.

Section 7.4. Maintenance of the Property.

(A) General Maintenance Obligation. Borrower will maintain or cause to be
maintained in good repair, working order and condition all material properties
used in the business of Borrower, including the Property (subject to ordinary
wear and tear and the provisions of this Agreement with respect to Casualty and
Condemnation), and will make or cause to be made all appropriate repairs,
renewals and replacements thereof. Borrower shall not remove, demolish or alter
the Improvements or Equipment (except for alterations performed in accordance
with Section 7.4(C) below, normal replacement of Equipment with Equipment of
equivalent value and functionality and disposition of obsolete or worn out
personal property). Without limitation of the foregoing, Borrower will operate
and maintain the Property in accordance with the annual budget and capital
expenditures budget prepared by Borrower, and during a Cash Management Period,
the Approved Operating Budget and Approved Capital Expenditures Budget. Borrower
shall promptly repair, replace or rebuild any part of any Individual Property
that becomes damaged, worn or dilapidated (subject to ordinary wear and tear and
the provisions of this Agreement with respect to Casualty and Condemnation) and
shall complete and pay for any Improvements at any time in the process of
construction or repair.

(B) Work Standards. All work required or permitted under this Agreement shall be
performed in a good and workmanlike manner and in compliance with all applicable
laws.

 

Page 77



--------------------------------------------------------------------------------

(C) Certain Capital Expenditures. Borrower shall cause all Required Repairs to
be completed within the corresponding time period for each item of work
indicated in the column entitled “Completion Time Following Effective Date” in
Schedule 7.4(C).

(D) Alterations. Any Individual Borrower may, without Lender’s prior approval,
perform alterations to any Improvements or Equipment (i) that are not reasonably
expected to result in a Material Adverse Effect, (ii) that are in the ordinary
course of Borrower’s business, or (iii) do not constitute a Material Alteration.
Lender may, as a condition to giving its approval to any Material Alteration,
require that Borrower deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following: (A) cash, (B) U.S. Obligations, (C) other
security reasonably acceptable to Lender (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same), (D) a
Letter of Credit or (E) a completion bond (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same). Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
and Equipment over the applicable Alteration Threshold. Upon substantial
completion of any Material Alteration, Borrower shall provide evidence
reasonably satisfactory to Lender that (i) the Improvements were repaired,
renewed or replaced in accordance with all applicable laws and substantially in
accordance with plans and specifications approved by Lender (which approval
shall not be unreasonably withheld or delayed), (ii) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with the repair, renewal or replacement of Improvements
have been paid in full and have delivered unconditional releases of lien, and
(iii) all material licenses necessary for the use, operation and occupancy of
the Improvements (other than those which depend on the performance of tenant
improvement work) have been issued. If Borrower has provided cash security, as
provided above, such cash shall be released by Lender to fund such Material
Alteration, and if Borrowers have provided non-cash security, as provided above,
except to the extent applied by Lender to fund such Material Alterations, Lender
shall release and return such security upon Borrower’s satisfaction of the
requirements of the preceding sentence.

Section 7.5. Inspection. Borrower shall permit any authorized representatives
designated by Lender to visit and inspect any Individual Property and each
Individual Borrower’s business, including its financial and accounting records,
and to make copies and take extracts therefrom, and to discuss its affairs,
finances and business with its officers and independent public accountants (with
such Individual Borrower’s representative(s) present), at such reasonable times
during normal business hours and as often as may be reasonably requested (but
not more often than one time per calendar year (i) unless an Event of Default
exists or the Loan becoming a specially serviced mortgage loan pursuant to the
terms of the applicable Servicing Agreement, and (ii) except with respect to the
applicable Individual Property(ies) affected by a Casualty, Condemnation or
Material Alteration). Unless Lender has reasonable concern that an Event of
Default then exists, Lender shall endeavor to provide advance written notice of
at least two (2) Business Days prior to visiting or inspecting such Individual
Property or such Individual Borrower’s offices.

Section 7.6. Waste. Borrower shall not commit or knowingly permit any physical
waste of the Property or make any change in the use of the Property which will
in any way materially increase the risk of fire or other natural hazard arising
out of the operation of the Property, or knowingly take any action that would
invalidate or give cause for cancellation of any Policy, or do or permit (to the
extent within the control of Borrower or its Affiliates control to prevent) to
be done thereon anything that would materially impair the value of the Property
or the security for the Loan. Borrower will not permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of the Property, regardless of the depth thereof or
the method of mining or extraction thereof.

 

Page 78



--------------------------------------------------------------------------------

Section 7.7. Brand Covenants. Borrower shall take reasonable steps to cause the
Sponsor Affiliated Manager to use, operate and conduct business at the Property
under the SmartStop Brand, provided, that if Lender exercises Lender’s right
under Section 7.10(c) of this Agreement or pursuant to the Assignment of
Management Agreement to terminate or cause Borrower to terminate the Sponsor
Affiliated Manager as the Property Manager for any (or all) the Property, then
(a) for a 120-day period thereafter, or for a shorter period if required or
approved in writing by Lender (the “Transition Period”), Borrower shall, and
shall take reasonable steps to cause Sponsor Affiliated Manager to, continue to
operate the applicable Property under the SmartStop Brand while transitioning
the operation of the applicable Property to a successor Brand (approved in
writing by Lender, in its reasonable discretion if no Event of Default has
occurred and is continuing (which approval Lender may condition upon receipt of
a Rating Agency Confirmation) and to a replacement Property Manager managing the
applicable Property under such successor Brand in accordance with the
requirements of Section 7.10, and (b) Borrower shall reasonably cooperate and
shall take reasonable steps to cause the Sponsor Affiliated Manager to cooperate
in all material respects in the transition of the Brand to the successor Brand,
and the transition of the management of the applicable Property to the
replacement Property Manager, including using commercially reasonable efforts to
cause Sponsor Affiliate Manager to comply with the provisions of the Transition
Cooperation. Notwithstanding the provisions of Section 7.10 that would otherwise
permit the Borrower to replace the Property Manager upon satisfaction of the
requirements of Section 7.10, Borrower shall not terminate or replace Sponsor
Affiliated Manager, or suffer or permit Sponsor Affiliated Manager to terminate
or fail to renew any Management Agreement with Sponsor Affiliated Manager, or
replace the SmartStop Brand with any other Brand, without (i) Lender’s prior
written approval in its reasonable discretion (which approval Lender may
condition upon receipt of a Rating Agency Confirmation) of such termination or
replacement of Sponsor Affiliated Manager and the proposed successor Brand, and
(ii) engaging a replacement Property Manager in accordance with the provisions
of Section 7.10 and satisfying the requirements of the provisions of
Section 7.10. If Lender so approves such termination and replacement of the
Affiliated Property Manager and operation of the Property under a successor
Brand approved by Lender, then (x) during the Transition Period Borrower shall,
and shall take reasonable steps to cause Sponsor Affiliated Manager to, continue
to operate the applicable Property under the SmartStop Brand while transitioning
the operation of the applicable Property to such successor Brand, (y) Borrower
shall take reasonable steps to cause the Sponsor Affiliated Manager to cooperate
in all material respects in the transition of the Brand to the successor Brand,
and the transition of the management of the applicable Property to the
replacement Property Manager, including using commercially reasonable efforts to
cause Sponsor Affiliated Manager to comply with the provisions of the Transition
Cooperation, and (z) Borrower shall take reasonable steps to enforce the
obligations of the replacement Property Manager under the replacement Management
Agreement to operate the applicable Property under such successor Brand.

Section 7.8. Maintenance of Franchises and Licenses; Compliance with Laws and
Contractual Obligations. Borrower shall (i) comply in all material respects with
all Legal Requirements, (ii) maintain all material licenses held by Borrower,
(iii) maintain in good standing and in full force and effect all entitlements
and rights appurtenant to each Individual Property, and comply in all material
respects with all conditions to maintenance of the same, (iv) maintain in good
standing and in full force and effect in all material respects all licenses,
franchises, liquor licenses (if applicable) and permits now held or hereafter
acquired by any Individual Borrower, and (v) duly and punctually perform,
observe, comply and fulfill in all material respects all of its obligations,
covenants and conditions contained in any Material Contract. Borrower shall give
prompt notice to Lender of the receipt by Borrower of any written notice
received by Borrower related to a violation of any Legal Requirements or of the
commencement of any proceedings or investigations which relate to compliance
with Legal Requirements. Borrower shall not and shall not permit any other
Person in occupancy of or involved with the operation or use of the Property to
commit any act or omission affording the federal government or any state or
local government the right of forfeiture as against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under this
Agreement, the Note, the Security Instruments or the other Loan Documents.

 

Page 79



--------------------------------------------------------------------------------

Section 7.9. Leases.

(A) Lender’s Approval of Leases, Modifications. Any Material Lease executed
after the date hereof shall comply with the conditions set forth in
Section 7.9(B)(iv) through and including (vii) below. All Material Leases
executed after the date hereof, and any amendments or modifications thereto or
terminations thereof (except commercially reasonable termination in the case of
material default by the Tenant thereunder beyond applicable cure periods) shall
require the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Upon written request, Borrower
shall furnish Lender with true, correct and complete executed copies of all
Leases, amendments thereof and any related agreements in all material respects.
All renewals of Leases and all proposed Leases shall comply with the criteria
set forth in Section 7.9(B). All proposed Leases shall be on commercially
reasonable market rate terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the applicable
Security Instrument and the Lien created thereby (or contain a generic
subordination to any security instrument and the lien created thereby which
shall include the Security Instrument) and that the Tenant thereunder agrees to
attorn to Lender or any purchaser at a sale by foreclosure or power of sale.
Borrower (a) shall observe and perform the obligations imposed upon the lessor
under the Leases in all material respects; (b) shall enforce the terms,
covenants and conditions contained in the Leases in all material respects upon
the part of the Tenant thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the applicable
Individual Property involved; (c) shall not collect more than five percent (5%)
of the Rents from any Individual Property more than one (1) month in advance
(other than security deposits required pursuant to the applicable Leases); (d)
shall not execute any assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (e) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents; and (f) shall execute and deliver at the request of Lender
all such further assurances, confirmations and assignments in connection with
the Leases as Lender shall from time to time reasonably require. Notwithstanding
anything to the contrary contained herein, Borrower shall not enter into a Lease
of all or substantially all of the Property or of any Individual Property (or a
ground lease of any portion of the Property or any Individual Property) without
Lender’s prior written consent.

(B) Criteria for Permitted Leases. Lender’s consent shall not be required as
provided above for the creation or modification of a Lease that is not a
Material Lease provided that the action is commercially reasonable, and that the
applicable Lease satisfies the following criteria:

(i) is on a standard lease form pre-approved by Lender in Lender’s reasonable
discretion, without any modifications that (a) materially change the financial
terms of such standard lease form, (b) materially reduce the rights and remedies
of Borrower or Lender under such standard lease form, or (c) are not customary
and reasonable in the market area;

(ii) has a term, inclusive of extension options, of less than 5 years;

(iii) is at rental rates and rental concessions made in the ordinary course of
business (and consistent with the then prevailing business conditions for
self-storage for the market in which the Individual Property is located);

(iv) represents a bona fide arm’s length transaction;

 

Page 80



--------------------------------------------------------------------------------

(v) does not permit any use which would violate any provision of any existing
Lease;

(vi) contains no right or option to purchase (including without limitation, any
right of first refusal, right of first offer, or similar right) all or any
portion of any Individual Property; and

(vii) complies with all other requirements of Leases set forth in this Section.

(C) General Covenants Regarding Leases. Borrower (i) shall not do or permit to
be done anything to impair the value in any material respect of the Leases as
security for the Obligations; and (ii) shall promptly send copies to Lender of
all notices of an event of default which Borrower shall send or receive under
any Material Leases.

(D) Security Deposits. Borrower shall hold all Security Deposits in a separate
account, not commingled with any assets of Borrower, Property Manager, or any
other Person, except that Security Deposits for each Individual Property may be
commingled with each other. If any Security Deposit is given in the form of a
letter of credit, bond or other non-cash instrument, then (i) the same shall be
issued by an institution reasonably satisfactory to Lender, and (ii) unless
prohibited by law, the same shall name Lender as payee, or at Lender’s option,
shall be fully assignable to Lender, and (iii) the same otherwise in all
respects shall be reasonably satisfactory to Lender, and (iv) Borrower shall
maintain the same in full force and effect, to the extent of its right to do so.
Following the occurrence and during the continuance of any Event of Default,
upon Lender’s request, Borrower shall deliver all Security Deposits (and any
interest theretofore earned thereon) to Lender, to be held by Lender subject to
the terms of the Leases. Also, upon Lender’s written request (but not more often
than one time per calendar year unless an Event of Default exists), Borrower
shall provide Lender with evidence reasonably satisfactory to Lender of
Borrower’s compliance with the foregoing and with all requirements of law
pertaining to the Security Deposits.

(E) Deemed Approval Requirements. If the Deemed Approval Requirements set forth
herein are fully satisfied in connection with Borrower’s request for Lender’s
approval with respect to a leasing matter pursuant to this Section 7.9, Lender’s
approval shall be deemed given with respect to such matter.

Section 7.10. Management. (a) Unless waived by Lender in writing, which waiver
may be withheld in Lender’s sole discretion, the Property Manager shall be a
Qualified Manager. Borrower shall: (i) promptly perform or observe, in all
material respects, all of the covenants and agreements required to be performed
and observed by any Individual Borrower under each Management Agreement and do
all things reasonably necessary to preserve and to keep unimpaired such
Individual Borrower’s rights thereunder; (ii) promptly notify Lender of any
material default under any Management Agreement of which it is aware; and
(iii) enforce the performance and observance of all of the covenants and
agreements required to be performed or observed by each Property Manager under
each Management Agreement, in a commercially reasonable manner.

(b) Without Lender’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed, with approval Lender may condition upon
receipt of a Rating Agency Confirmation), Borrower shall not (i) enter into,
surrender or terminate any Management Agreement, (ii) amend or modify any
Management Agreement to increase the management fees or any other material fees
or charges under any Management Agreement, or otherwise make material amendments
or modifications to any Management Agreement, or (iii) permit any change in
Control of any Affiliated Manager (provided that a change of Control of an
Affiliated Manager shall not be deemed to have occurred if such Property Manager
remains an Affiliated Manager, including following a Self Administration
Transaction), or otherwise retain the services of any other property management
company. Without limitation of the foregoing, each Management Agreement shall
provide that such Management Agreement shall be terminable at Borrower’s option
upon 60 days prior notice without penalty or premium.

 

Page 81



--------------------------------------------------------------------------------

(c) Lender shall have the right (x) to require Borrower to terminate any
Management Agreement for an Individual Property (or, if applicable, for one or
more Individual Properties) and replace such Property Manager with a Qualified
Manager that is not an Affiliated Manager and (y) solely in the case of clause
(i) below, terminate any Management Agreement and replace Property Manager with
another property manager chosen by Lender in its sole discretion, upon the
occurrence of any one or more of the following events: (i) an Event of Default
shall occur and be continuing (in which event Lender may terminate, or require
termination of, any or all Management Agreements, as determined from time to
time by Lender), (ii) a change in Control of any Affiliated Property Manager
occurs with respect to any Individual Property managed by it (provided that a
change of Control of an Affiliated Manager shall not be deemed to have occurred
if such Property Manager remains an Affiliated Manager, including following a
Self Administration Transaction), (iii) Property Manager shall be in material
default under the applicable Management Agreement beyond any applicable notice
and cure period, (iv) upon the gross negligence, malfeasance or willful
misconduct of Property Manager with respect to the applicable Management
Agreement or Individual Property, or (v) upon the bankruptcy or insolvency of
the Property Manager.

(d) Borrower shall execute and cause each replacement Property Manager to
execute and deliver an assignment and subordination agreement reasonably
satisfactory to Lender at the time of execution and delivery of any Management
Agreement. Any action or inaction of Property Manager within the scope of the
rights and obligations of Borrower that are delegated to Property Manager under
the Management Agreement shall be deemed attributed to Borrower for purposes of
determining compliance with or default under this Agreement and the other Loan
Documents.

(e) Borrower shall, from time to time (but no more than once in any twelve month
period unless an Event of Default shall have occurred and be continuing), use
commercially reasonable efforts to obtain from Property Manager under any
Management Agreement such certificates of estoppel with respect to compliance by
Borrower with the terms of such Management Agreement as may be reasonably
requested in writing by Lender (on its own behalf or on behalf of any Lender).

(f) During the continuance of an Event of Default under the Loan Documents,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action reasonably necessary to cause all the
terms, covenants and conditions of each Management Agreement on the part of
Borrower to be performed or observed to be promptly performed or observed on
behalf of Borrower, to the end that the rights of Borrower in, to and under each
Management Agreement shall be kept unimpaired and free from default. Upon prior
written notice to Borrower, Lender and any Person designated by Lender shall
have, and are hereby granted, the right to enter upon the Property during the
continuance of an Event of Default for the purpose of taking any such action. If
Property Manager shall deliver to Lender a copy of any notice sent to Borrower
of default under any Management Agreement, such notice shall constitute full
protection to Lender for any action taken or omitted to be taken by Lender in
reliance thereon. Borrower shall not permit Property Manager to sub-contract to
a third party any or all of its managerial responsibilities under any Management
Agreement, provided, that Property Manager may sub-contract to a Qualified
Manager the managerial responsibilities of Property Manager under a Management
Agreement pursuant to a sub-management agreement, provided, that (1) the fees
and charges payable under any such sub-management agreement do not exceed the
management fees and charges payable to Property Manager under such Management
Agreement and are the sole obligation of Property Manager, (2) any
sub-management agreement terminates in the event of a termination of the related
Management Agreement, and (3) Borrower shall not have any obligations or
liabilities under any such sub-management agreement.

 

Page 82



--------------------------------------------------------------------------------

(g) Any reasonable out-of-pocket costs expended by Lender pursuant to this
Section 7.10 shall be due and payable by Borrower to Lender (i) immediately upon
incurrence thereof if an Event of Default exists and is continuing, and bear
interest at the Default Rate, and (ii) otherwise shall be due and payable within
ten (10) Business Days after Lender’s written demand therefor, and if not paid
within such ten (10) Business Day period shall bear interest at the Default
Rate, and in each case shall be deemed to constitute a portion of the
Obligations and shall be secured by the liens of the Security Instruments and
the other Loan Documents.

Section 7.11. Performance of Agreements; Material Contracts.

(A) Each Borrower Party shall duly and punctually perform, observe and comply in
all material respects with all of the terms, provisions, conditions, covenants
and agreements on its part to be performed, observed and complied with hereunder
and under the other Loan Documents to which it is a party, and, in addition,
Borrower shall observe and perform in all material respects with all terms,
provisions, conditions, covenants and agreements on its part to be performed,
observed and complied with pursuant to the terms of any other agreement or other
Contractual Obligation binding upon Borrower to the extent the failure to
observe and perform the same would have a Material Adverse Effect.

(B) Except for Leases complying with the Loan Documents and Management Agreement
complying with the foregoing Section 7.10, (i) Borrower shall not enter into or
become obligated under any Material Contract that would be binding on successors
in ownership of any Individual Property or the Collateral or any other material
agreement pertaining to any Individual Property or the Collateral, including
without limitation brokerage agreements, unless the same may be terminated
without cause and without payment of a penalty or premium, on not more than
sixty (60) days’ prior written notice, and (ii) Borrower represents that all
such Material Contracts that presently exist are so terminable without payment
of a penalty or premium, on not more than sixty (60) days’ prior written notice
(excluding, with respect to the foregoing clauses (i) and (ii), elevator service
contracts entered into in the ordinary course of business at the applicable
Individual Properties).

Section 7.12. Estoppels.

(A) Within ten (10 Business Days following a written request by Lender (but not
more frequently than one time per calendar year after a Securitization unless an
Event of Default exists), Borrower shall provide to Lender a duly acknowledged
written statement confirming (i) the amount of the outstanding principal balance
of the Loan, (ii) the terms of payment and maturity date of the Loan, (iii) the
date to which interest has been paid, (iv) whether any claims, offsets or
defenses exist against Lender or affecting any of the Obligations, and if any
such claims, offsets or defenses are alleged to exist, the nature thereof shall
be specified and all material information pertaining to the same shall be set
forth in detail, and (v) that this Agreement, the Note, the Security Instrument
and the other Loan Documents are valid, legal and binding obligations of
Borrower and have not been modified or amended, or, if modified or amended,
giving particulars of any such modification or amendment.

(B) Within twenty-five (25) days following request by Lender given not more than
once per calendar year (or twice per calendar year prior to a Securitization),
Borrower shall use commercially reasonable efforts to deliver to Lender estoppel
certificates from Tenants under the Material Leases and/or guarantors of the
Material Leases, each in form and substance reasonably satisfactory to Lender.

 

Page 83



--------------------------------------------------------------------------------

Section 7.13. Indebtedness. So long as the Loan is outstanding, Borrower will
not directly or indirectly create, incur, assume, guaranty, or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness except
(the following, the “Permitted Indebtedness”):

(A) the Obligations; and

(B) (i) unsecured trade payables not evidenced by a note and arising out of
purchases of goods or services in connection with Alterations, Capital
Expenditures and Restorations each as permitted under this Agreement, and
(ii) unsecured trade payables not evidenced by a note and arising out of
purchases of goods or services in the ordinary course of business and operation
of an Individual Property. and (iii) Indebtedness incurred in the lease or
financing of equipment or other personal property used at an Individual Property
in the ordinary course of business that is secured only by the financed
equipment or personal property, in an amount not to exceed $20,000.00 for any
Individual Property or $250,000 in the aggregate; provided that with respect to
clauses (ii) and (iii) above, (a) each such trade payable is payable not later
than sixty (60) days after the original invoice date and is paid on or before
the date when due, and (b) the aggregate amount of such trade payables and
Indebtedness relating to the lease and financing of equipment and personal
property referred to in clause (iii) above outstanding does not, at any time,
exceed more than two percent (2%) of the Allocated Loan Amount for the
applicable Individual Property or more than two percent (2%) of the original
principal balance of the Loan (less the aggregate of the Allocated Loan Amounts
of Release Properties) in the aggregate across all of the Property. In no event
shall any Indebtedness other than the Loan be secured, in whole or in part, by
the Property or any portion thereof or any interest therein.

Section 7.14. Debt Cancellation. No Individual Borrower shall cancel or
otherwise forgive or release any claim or debt (other than the termination of
Leases in accordance herewith) owed to such Individual Borrower by any Person,
except for adequate consideration and in the ordinary course of such Individual
Borrower’s business.

Section 7.15. Liens, Negative Pledges. So long as the Loan is outstanding,
Borrower shall not directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to any Collateral, except Permitted
Encumbrances. Without limitation, so long as the Loan is outstanding, no
Individual Borrower shall (a) directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any property or asset (including
any document or instrument with respect to goods or accounts receivable) of any
Individual Borrower, whether now owned or hereafter acquired, or any income or
profits therefrom, except Permitted Encumbrances, or (b) enter into or assume
any agreement (other than the Loan Documents) prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired. This Section is in addition to and not in limitation of
Article XI herein.

Section 7.16. Grants of Rights, Easements; Recorded Documents. Except as
expressly provided herein, without the prior written consent of Lender, which
may be withheld in Lender’s sole discretion, Borrower shall not (i) grant any
easement or other similar right in any Individual Property or any portion
thereof, (ii) make application for, initiate, consent to or take any action to
effect any change to any zoning classification or any entitlements of any
Individual Property or to seek any variance under any zoning ordinance, or use
or permit the use of any portion of any Individual Property in any manner that
could reasonably be expected to result in such use becoming a non-conforming use
under any zoning ordinance or any other applicable land use law, rule or
regulation, provided, however, that any use of any Individual Property that
constitutes a legal nonconforming use shall not constitute a breach of this
Section 7.16, (iii) make any application for or record any tract map, parcel
map, condominium plan, condominium declaration, or plat of subdivision, or
(iv) otherwise record any documents or instruments affecting title to any
Individual Property

 

Page 84



--------------------------------------------------------------------------------

Section 7.17. Restriction on Fundamental Changes. Except as otherwise expressly
permitted under this Agreement:

(A) No Individual Borrower shall, or shall permit any other Person to,
(i) amend, modify or waive any term or provision of such Individual Borrower’s
certificate of formation, limited liability company agreement, operating
agreement or other organizational documents; or (ii) liquidate, wind-up or
dissolve such Individual Borrower.

(B) No Individual Borrower shall, nor permit or suffer any other Person on its
behalf to, (i) issue, sell, assign, pledge, convey, dispose or otherwise
encumber any stock, membership interest, partnership interest, or other equity
or beneficial interest in such Individual Borrower; or (ii) grant any options,
warrants, purchase rights or other similar agreements or understandings with
respect thereto, in each case except to the extent the same can be issued, sold,
assigned, pledged, conveyed, disposed of, otherwise encumbered or granted in
compliance with Article XI (including, without limitation, after giving effect
to the completion of any transactions contemplated by such granting).

(C) No Individual Borrower shall acquire by purchase or otherwise all or any
part of the stock or other evidence of beneficial ownership of, any Person.

(D) No Individual Borrower shall change (or permit to be changed) any Individual
Borrower’s name, and each Individual Borrower shall at all times continue be a
Delaware limited liability company.

Section 7.18. Restrictions on Changes of Use. Borrower shall not (i) change the
use of any Individual Property from the “Permitted Use” identified on the
Information Schedule and uses ancillary or incidental thereto permitted under
applicable law or (ii) initiate, join in, acquiesce in, or consent to any change
in any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Individual
Property or any part thereof. If under applicable zoning provisions the use of
all or any portion of any Individual Property is or shall become a nonconforming
use, Borrower will not cause or permit the nonconforming use to be discontinued
or the nonconforming Improvement to be abandoned without the consent of Lender.

Section 7.19. Transactions with Related Persons. Except as contemplated by the
Management Agreement (and subject to the Assignment of the Management
Agreement), Borrower is not and shall not become contractually obligated to pay
any development, management, brokerage, consulting, director or similar fees to
any Related Person of any Borrower or to any director or manager, officer or
employee of any Borrower. No Individual Borrower shall directly or indirectly
enter into or permit to exist any transaction in which it is party (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Related Person of any Borrower or with any director, officer
or employee of any Borrower Party, except transactions in the ordinary course of
and pursuant to the reasonable requirements of the business of Borrower and upon
fair and reasonable terms which are fully disclosed in writing to and approved
by Lender prior to consummation, and are no less favorable to Borrower than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Related Person of Borrower; provided that the parties agree that the
Management Agreement (subject to the Assignment of the Management Agreement)
does not violate the covenants of this Section 7.19. Except for the Management
Agreement (subject to the Assignment of the Management Agreement), each
transaction entered into by Borrower with any Related Person of Borrower shall
be evidenced by a written agreement that (i) shall not be secured, (ii) shall
provide that such agreement shall be terminable by Borrower without penalty or
premium on thirty (30) days’ notice, (iii) shall provide that all rights of the
Related Person thereunder (including its rights to receive payment of any kind)
shall be subordinate in all respects to the

 

Page 85



--------------------------------------------------------------------------------

rights of Lender to receive payment of the Obligations and to all other rights
of Lender under the Loan Documents, and (iv) shall provide that no payment may
be made to the Related Person thereunder when or as to any time when an Event of
Default shall exist. Except pursuant to the Management Agreement (subject to the
Assignment of the Management Agreement), Borrower shall not make any payment or
distribution to any Related Person of Borrower when or as to any time when any
Event of Default shall exist and, at Lender’s request, Borrower shall terminate
any agreement with any Related Person at any time when an Event of Default shall
exist.

Section 7.20. ERISA.

(A) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.

(B) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender, that (i) each Individual Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, or other retirement
arrangement, which is subject to Title I of ERISA or Section 4975 of the IRC, or
a “governmental plan” within the meaning of Section 3(32) of ERISA;
(ii) transactions with each Individual Borrower under this Agreement and the
other Loan Documents are not subject to state statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (iii) one or
more of the following circumstances is true:

(i) Equity interests in each Individual Borrower are publicly offered
securities, within the meaning of 29 C.F.R. § 2510.3 101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in each Individual Borrower are held by “benefit plan investors”
within the meaning of 29 C.F.R.§ 2510.3 101(f)(2); or

(iii) Each Individual Borrower qualifies as an “operating company” or a “real
estate operating company” within the meaning of 29 C.F.R § 2510.3 101(c) or
(e) or an investment company registered under The Investment Company Act of
1940, as amended.

(C) The representation and warranties of Borrower set forth in Section 4.14(A)
shall continue to be and remain true and correct at all times from and after the
Closing until the earlier of (x) the repayment in full of the Obligations or
(y) with respect to any Individual Property, the foreclosure of such Individual
Property or the date such Individual Property becomes a Release Property.

Section 7.21. Further Assurances. Upon the written request of Lender and at the
expense of Borrower, Borrower shall (and shall cause Borrower Parties to) (i)
furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument in Borrower’s possession or reasonably
obtainable by Borrower and reasonably requested by Lender in connection with the
Loan; and (ii) promptly correct any defect, error or omission which is
discovered in the contents of this Agreement or in any of the other Loan
Documents and promptly execute, acknowledge, deliver and record or file such
further instruments and do such further acts as would be reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
and the other Loan Documents or as may be deemed reasonably advisable by Lender
to protect, continue or preserve the liens and security interests under the Loan
Documents, including without limitation, security instruments, financing
statements and continuation statements.

 

Page 86



--------------------------------------------------------------------------------

Section 7.22. Use of Proceeds and Margin Security. Borrower Parties shall use
the proceeds of the Loan only for the purposes set forth herein and consistent
with all applicable laws, statutes, rules and regulations. No portion of the
proceeds of the Loan shall be used in any manner that might cause the borrowing
or the application of such proceeds to violate Regulation T, Regulation U or
Regulation X or any other regulation of the Board of Governors of the Federal
Reserve System.

Section 7.23. Anti-Money Laundering and Economic Sanctions. Borrower shall (and
shall cause each Borrower Party and their respective Affiliates to) (a) at all
times comply with the representations and covenants contained in Section 4.23
such that the same remain true, correct and not violated or breached. Borrower
covenants that no Borrower Party, or, to Borrower’s knowledge, any of their
directors, officers, or employees or agents: (x) knowingly conduct any business,
or engage in any transaction or dealing, with any Sanctioned Person (including,
but not limited to, the making or receiving of any contribution of funds, goods,
or services, to or for the benefit of a Sanctioned Person) in any manner that
would result in a violation of any Sanctions by any Person,; or (y) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any Sanctions or any other
prohibitions set forth in the Patriot Act, AC Laws and/or AML Laws. On request
by Lender from time to time, Borrower further covenants and agrees promptly to
deliver to Lender any such certification or other evidence as may be reasonably
requested by Lender in its sole and absolute discretion, confirming that
(i) none of the Borrower Parties, and, to Borrower’s knowledge, none of their
respective officers, directors, partners, or Affiliates is a Sanctioned Person;
and (ii) none of the Borrower Parties, and none of their respective officers,
directors, or to Borrower’s knowledge, partners or Affiliates has engaged in any
business, transaction or dealings with a Sanctioned Person (including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Sanctioned Person) in any manner that would
result in a violation of any Sanctions by any Person.

Section 7.24. Adverse Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which Lender reasonably believes would affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instruments or the other Loan Documents and, in connection therewith, use
commercially reasonable efforts to permit Lender, at its election, to
participate in any such proceedings.

Section 7.25. Lender’s Expenses. Borrower shall pay, within five (5) Business
Days after written demand by Lender, all reasonable expenses, charges, costs and
fees (including reasonable attorneys’ fees and expenses) actually incurred by
Lender in connection with the negotiation, documentation, closing,
administration, servicing, enforcement, interpretation, and collection of the
Loan and the Loan Documents, and in the preservation and protection of Lender’s
rights hereunder and thereunder. Without limitation of the foregoing, Borrower
shall pay all costs and expenses, including reasonable attorneys’ fees, actually
incurred by Lender in any case or proceeding under Title 11 of the United States
Code (or any law succeeding or replacing any of the same). At the Closing,
Lender is authorized to pay directly from the proceeds of the Loan any or all of
the foregoing expenses then or theretofore incurred.

Section 7.26. Property Document Covenants. Without limiting the other provisions
of this Agreement and the other Loan Documents, Borrower shall (i) promptly
perform and/or observe, in all material respects, all of the covenants and
agreements required to be performed and observed by it under the Property
Documents and do all things reasonably necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Property Documents of which it is aware by any party
thereto; (iii) not, without the prior written consent of Lender

 

Page 87



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld or delayed), (A) enter into
any new Property Document or replace or execute any material modifications to
any existing Property Documents or renew or extend the same (exclusive of, in
each case, any automatic renewal or extension in accordance with its terms),
(B) surrender, terminate or cancel the Property Documents, (C) materially reduce
or consent to the material reduction of the term of the Property Documents,
(D) materially increase or consent to the material increase of the amount of any
charges to Borrower under the Property Documents, or (E) following the
occurrence and during the continuance of an Event of Default, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under the Property Documents

Section 7.27. Environmental Covenants.

(A) Borrower shall promptly, and in any event within sixty (60) days after the
Closing Date, cause an operations and maintenance plan with respect to asbestos
containing materials, and, in addition, with respect to the 5200 Coliseum Way
Individual Property, a lead-based paint operations and maintenance plan (an “O&M
Plan”) to be prepared and implemented at Borrower’s expense at each of the
Individual Properties set forth Schedule 7.27 hereof and to continue to maintain
the existing O&M Plans at the other Individual Properties for which an
Environmental Report recommends an O&M Plan be implemented. Borrower covenants
and agrees to continue to maintain all O&M Plans and diligently comply with the
recommendations and requirements of each O&M Plan.

(B) With respect to the Individual Property located at 5200 Coliseum Way,
Oakland California (the “5200 Coliseum Way Individual Property”), Borrower, at
Borrower’s expense, shall (i) maintain the existing engineered soil cap
(including maintaining building foundations and paved ground cover) and
(ii) comply with restrictions and covenants contained in the Covenant and
Environmental Restriction on Property, dated as of April 12, 2002 and recorded
in the Official Records of Alameda County on April 22, 2002 as document number
2002178026.

(C) With respect to the Individual Property located at 1111 W. Gladstone Street,
Azusa, California (the “1111 W. Gladstone Street Individual Property”), Borrower
shall, at Borrower’s expense, conduct interior methane gas testing at the 1111
W. Gladstone Street Individual Property each calendar quarter as recommended by
that certain Phase I Environmental Site Assessment Report (Project
#18-37855.01), prepared by Global Realty Services Group, dated as of
December 10, 2018 (the “Gladstone Environmental Report”). Upon written request
of Lender, Borrower will promptly provide evidence reasonably acceptable to
Lender of compliance with the foregoing. Borrower shall promptly notify Lender
if any such testing recommends any remediation or discloses elevated levels of
methane gas at the 1111 W. Gladstone Street Individual Property in which
remedial action would be required or recommended under Environmental Laws.

(D) Borrower shall promptly, and in any event within sixty (60) days after the
Closing Date, conduct radon testing with respect to the ground floor residential
unit, at Borrower’s expense, at the Individual Property located at 1001 Toll
Gate Road, Elgin, Illinois (the “1001 Toll Gate Road Individual Property”). Upon
written request of Lender, Borrower will promptly provide evidence reasonably
acceptable to Lender of compliance with the foregoing. Borrower shall promptly
notify Lender if any such testing recommends any remediation or discloses
elevated levels of radon gas at the 1001 Toll Gate Road Individual Property in
which remedial action would be required or recommended under Environmental Laws.

 

Page 88



--------------------------------------------------------------------------------

ARTICLE VIII

RESERVES

Section 8.1. Taxes and Insurance Reserve. Borrower shall deposit into a reserve
with Lender (the “Taxes and Insurance Reserve”), monthly, on each Payment Date,
1/12th of the annual charges (as reasonably estimated by Lender, based on actual
tax records and reasonably anticipated increases in Taxes) for all Taxes
relating to the Property, all premiums for the environmental insurance policies
relating to the Property, if applicable, and, if requested in writing by Lender,
all other Insurance Premiums with respect to the Property (said funds, together
with additions thereto, the “Taxes and Insurance Reserve Funds”). The amounts to
be deposited by Borrower into the Taxes and Insurance Reserve on the date hereof
are set forth on Schedule 8.1 hereto. Borrower shall also deposit with Lender,
within ten (10) Business Days of written demand, to be added to and included
within the Taxes and Insurance Reserve, a sum of money which Lender reasonably
estimates, together with such monthly deposits, will be sufficient to make the
payment of each such charge at least thirty (30) days prior to the date the same
would be initially delinquent if not paid. Upon written request by Lender,
Borrower shall provide Lender with bills and all other documents reasonably
necessary for the payment of the foregoing charges at least thirty (30) days
prior to the date on which each payment shall first become delinquent. Lender
shall pay said items or disburse to Borrower from the Taxes and Insurance
Reserve an amount sufficient to pay said items, provided that (i) no Default has
occurred and is continuing without cure (other than a Default that will be cured
by the subject payment from the Taxes and Insurance Reserve), (ii) Borrower
shall have provided Lender with the foregoing bills and other documents in a
timely manner, (iii) sufficient funds are held by Lender in the Taxes and
Insurance Reserve for the payment of the Taxes and Insurance Premiums relating
to the Property, as applicable, and (iv) the Reserve Disbursement Conditions
shall have been satisfied. Anything to the contrary herein or elsewhere
notwithstanding, no interest or other investment earnings shall be paid to
Borrower on funds in the Taxes and Insurance Reserve.

Notwithstanding the foregoing, Borrower’s obligation to make the monthly
deposits for Insurance Premiums required above shall be suspended provided that
the following conditions remain satisfied: (A) no Event of Default then exists;
(B) Borrower or an Affiliate thereof maintains a blanket insurance policy that
provides the coverages required by Article VI of this Agreement with respect to
the Property, that covers substantially all self-storage properties managed
directly or indirectly by Sponsor and that otherwise satisfies the requirements
for a blanket insurance policy set forth in Section 6.1(G); and (C) Borrower
delivers to Lender evidence, reasonably satisfactory to Lender, that such
blanket insurance policy is in full force and effect at least thirty (30) days
prior to the date on which such policy is scheduled to expire, and that the
premium due for such blanket insurance policy has been paid not less than thirty
(30) days thereafter. If at any time any one of the foregoing conditions are not
satisfied, Borrower shall, within ten (10) Business Days after Lender’s written
demand, deposit with Lender immediately available funds in the amount determined
by Lender to be sufficient (together with projected monthly deposits) to pay
such Insurance Premiums at least thirty (30) days prior to the date the same
would be delinquent if not paid, and commence making monthly deposits for on the
immediately following Payment Date in the amounts described above.

Section 8.2. Replacement Reserve. Borrower shall deposit into a reserve with
Lender (the “Replacement Reserve”) on the Closing date the amount shown on
Schedule 8.1 hereto, and thereafter, monthly on each Payment Date, the monthly
amounts designated as monthly amounts on Schedule 8.1 hereto for the purposes
set forth in this Section (said funds, together with any additions thereto, the
“Replacement Reserve Funds”). Funds contained in the Replacement Reserve shall
be utilized by Borrower solely for Capital Expenditures performed during the
term of the Loan in accordance with the capital expenditures budget prepared by
Borrower, and during a Cash Management Period, the Approved Capital Expenditures
Budget, and shall not be used by Borrower for purposes for which any other
Reserve is established. Lender from time to time may reasonably reassess its
estimate of the amount necessary for

 

Page 89



--------------------------------------------------------------------------------

the Replacement Reserve, in which case the monthly amount payable by Borrower to
Lender for deposit into the Replacement Reserve shall change in accordance with
such estimate on thirty (30) days’ written notice to Borrower. Upon written
application, Borrower shall be entitled to draw upon the Replacement Reserve to
pay for the costs for which the Replacement Reserve has been established after
such costs shall have been incurred by Borrower and invoiced, provided that the
Reserve Disbursement Conditions shall have been satisfied.

Section 8.3. Intentionally Omitted.

Section 8.4. Deferred Maintenance Reserve. At Closing, Borrower shall deposit
into a reserve with Lender (the “Deferred Maintenance Reserve”) the amount shown
on Schedule 8.1 hereto for the purposes set forth in this Section (said funds,
together with any additions thereto, the “Deferred Maintenance Reserve Funds”).
Funds contained in the Deferred Maintenance Reserve shall be used by Borrower
solely for the work described in the Schedule 7.4(C) attached hereto (“Required
Repairs”), and shall not be used by Borrower for purposes for which any other
Reserve is established. In the event that the funds available from the Deferred
Maintenance Reserve are insufficient to pay for the Required Repairs, Borrower
shall pay the amount of such deficiency. Upon written application of Borrower,
Borrower shall be entitled to draw upon the Deferred Maintenance Reserve to pay
for the costs of such Required Repairs after such costs shall have been incurred
by Borrower and invoiced, provided that (i) the Reserve Disbursement Conditions
below shall have been satisfied, and (ii) where Schedule 7.4(C) identifies a
specific dollar amount to a specific work item, no funds shall be drawn from the
Deferred Maintenance Reserve for such item in excess of the specified dollar
amount unless Borrower shall demonstrate to Lender’s reasonable satisfaction
that the additional funds are available from savings from another Required
Repairs item that has been completed. Provided that Borrower is not otherwise
precluded from making distributions pursuant to the Loan Documents, Borrower
shall be entitled to draw any remaining balance in the Deferred Maintenance
Reserve when all of the Required Repairs have been completed and paid for and
all lien waivers have been obtained, in each case to the reasonable satisfaction
of Lender.

Section 8.5. Testing; Environmental Remediation Reserve. Borrower shall, at
Borrower’s cost and expense, including payment to Lender, within ten
(10) Business Days of Lender’s written notice, the reasonable out-of-pocket
costs and expense of Lender and its environmental consultant, (a) proceed with
and complete the well water testing at the Individual Property located in
Kingwood, Texas (as identified on Schedule 1 hereto), as described in the
Environmental Report for such Individual Property, within ninety (90) days after
the Closing Date, (b) provide to Lender and its environmental consultant the
results thereof and the related documentation and information relating thereto,
and (c) if well water monitoring or other remediation is recommended by Lender’s
environmental consultant or required under applicable Environmental Law or other
Legal Requirements, proceed with reasonable diligence to commence and thereafter
with reasonable diligence perform such monitoring or other remediation, which
shall be performed in accordance with a plan for such monitoring and mediation
reasonably approved in writing by Lender (the “Environmental Remediation Reserve
Work”). In the event any Environmental Remediation Reserve Work is required,
Borrower shall, within ten (10) Business Days after Lender’s written request,
deposit into a reserve with Lender (the “Environmental Remediation Reserve”) an
amount equal to 110% the costs of such Environmental Remediation Reserve Work,
as reasonably estimated by Lender’s environmental consultant (said funds,
together with any investment earnings thereon and additions thereto, the
“Environmental Remediation Reserve Funds”). In the event that the funds
available from the Environmental Remediation Reserve are insufficient to pay for
the required work, Borrower shall pay the amount of such deficiency. The funds
contained in the Environmental Remediation Reserve shall be utilized by Borrower
solely for the Environmental Remediation Reserve Work, and shall not be used by
Borrower for purposes for which any other Reserve is established. Upon written
application of Borrower, Borrower shall be entitled to draw upon the
Environmental Remediation Reserve to pay for such costs, provided that (i) the
Reserve Disbursement Conditions shall have been satisfied, and

 

Page 90



--------------------------------------------------------------------------------

(ii) Borrower shall provide to Lender such evidence of compliance with law and
regulatory oversight of the remediation as Lender may reasonably require, and
the same shall be satisfactory to Lender in its reasonable discretion. Provided
that Borrower is not otherwise precluded from making distributions pursuant to
the Loan Documents, Borrower shall be entitled to draw any remaining balance in
the Environmental Remediation Reserve when all of the Environmental Remediation
Reserve Work has been completed and paid for, all lien waivers have been
obtained, and Borrower has delivered such closure reports, no-further-action
letters, and other evidence in accordance with the foregoing.

Section 8.6. Excess Cash Reserve Funds. Upon the occurrence and during the
continuance of a Cash Management Period, all Excess Cash shall be collected by
Lender and all such amounts shall be held by Lender as additional security for
the Loan (amounts so held shall be hereinafter referred to as the “Excess Cash
Reserve Funds” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Reserve Account”). At such time as any Cash
Management Period shall end, any funds held in the Excess Cash Reserve Account
shall be returned to Borrower.

During a Cash Management Period, so long as no Event of Default has occurred and
is continuing, upon written request of Borrower, Lender shall disburse within
ten (10) Business Days of Borrower’s request but no more frequently than
quarterly, Excess Cash Reserve Funds (to the extent of the balance thereof then
held in the Excess Cash Reserve Account) for disbursements to Borrower to be
distributed to Guarantor (such disbursement and distribution deemed to be an
equity distribution by Borrower to its equity holders) in an amount that is the
lesser of (i) $50,000 annually, and (ii) an amount sufficient, as reasonably
determined by Borrower, to enable Guarantor to satisfy the distribution
requirements applicable to REITs and otherwise avoid the imposition of U.S.
federal and state income and excise taxes (including, without limitation, under
Sections 857 and 4981 of the IRS Code) (measured for this purpose as if Borrower
were itself a REIT, that such REIT’s assets were limited to the assets of
Borrower, and that such REIT’s income was limited to Borrower’s net taxable
income (or the net taxable income of Borrower’s owner for U.S. federal income
tax purposes that is attributable to its interest in Borrower)).

Section 8.7. Intentionally Omitted.

Section 8.8. General Matters Pertaining to Reserves.

(A) Release of Reserve Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall release Reserve Funds in accordance with the
following terms and conditions (the “Reserve Disbursement Conditions”):

(i) Lender shall apply Taxes and Insurance Reserve Funds to payments of Taxes
and Insurance Premiums (and Lender may do so according to any bill, statement or
estimate procured from the appropriate public office or insurer, as applicable,
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof);

(ii) Lender shall disburse Deferred Maintenance Reserve Funds for Required
Repairs, Replacement Reserve Funds for Capital Expenditures performed during the
term of the Loan in accordance with the capital expenditures budget prepared by
Borrower, and during a Cash Management Period, the Approved Capital Expenditures
Budget, and (iii) Environmental Remediation Reserve Funds for Environmental
Remediation Reserve Work, in each case, not more than once monthly with respect
to each type of Reserve Fund, and in amounts not less than $25,000.00, or, if
less, the remaining balance of the applicable Reserve Funds, upon satisfaction
by Borrower of each of the following conditions: (a) Borrower shall submit a
request for payment to Lender at least five (5) Business Days prior to the date

 

Page 91



--------------------------------------------------------------------------------

on which Borrower requests such payment be made and specify the purpose of the
disbursement, (b) in the case of disbursements on account of Required Repairs,
Capital Expenditures, or Environmental Remediation Reserve Work: (x) Lender
shall have received a certificate from Borrower (1) stating that all work to be
funded by the requested disbursement has been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval by any Governmental Authority required in connection therewith,
(2) identifying each Person that supplied materials or labor in connection with
the requested disbursement, and (3) stating that each such Person has been paid
in full or will be paid in full upon such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment reasonably satisfactory
to Lender, (y) at Lender’s option for requests for disbursements for amounts
greater than $250,000, Borrower shall obtain a title or lien search for the
applicable Individual Property indicating that such Individual Property is free
from all liens, claims and other encumbrances not previously approved by Lender
or otherwise permitted by the Loan Documents, and (z) Lender shall have received
such other evidence (including, but not limited to, architectural, engineering
or environmental reports) as Lender shall reasonably request that the work to be
funded by the requested disbursement has been completed in accordance with all
Legal Requirements and is paid for or will be paid upon such disbursement to
Borrower.

(B) Security Interest; Rights on Default. Borrower hereby grants and pledges to
Lender a security interest in any and all monies now or hereafter comprising any
Reserves, including all Reserve Funds and any other funds paid to or held by
Lender for such purposes, and all earnings on and proceeds of any or all of the
foregoing, in each case as security for the payment of the Loan and the payment
and performance of all other Obligations. If an Event of Default exists, Lender
shall have no obligation to disburse any amount from any Reserve. Upon the
occurrence of an Event of Default, Lender shall have all rights and remedies
under the Loan Documents and under applicable law. Without limitation, if an
Event of Default exists, Lender shall have no obligation to disburse any amount
from any Reserve, and Lender is expressly authorized to hold all or any portion
of the Reserves and not apply the same to the Obligations, to apply all or any
portion of the Reserves against any of the Obligations in any order that Lender
determines, to apply all or any portion of the Reserves otherwise as provided
herein, or to dispose of any or all of the same in accordance with applicable
law.

(C) Earnings on Reserves. The Reserve Funds shall not constitute trust funds and
may be commingled with other monies held by Lender. No earnings or interest on
the Reserve Funds shall be payable to Borrower. Neither Lender nor any Servicer
that at any time holds or maintains the Reserve funds shall have any obligation
to keep or maintain such Reserve Funds or any funds deposited therein in
interest bearing accounts. If Lender or any Servicer elects in its sole and
absolute discretion to keep or maintain any Reserve Funds deposited therein in
an interest bearing account, (i) such funds shall not be invested except in
Permitted Investments, and (ii) all interest earned or accrued thereon shall be
for the account of, and be retained by Lender or any Servicer. Lender shall not
be responsible and shall have no liability whatsoever for the rate of return
earned or losses incurred on the investment of any Reserve Funds in Permitted
Investments.

(D) Right to Receive Authorization. Lender shall have the right at any time to
request from Borrower or from Guarantor written authorization in form and
substance reasonably satisfactory to Lender, separate and apart from the
authorizations set forth in the Loan Documents, to make (or refrain from making)
any payment from or with respect to any Reserve (including payments to Lender
for credit against the obligations of Borrower hereunder), or to take (or
refrain from taking) any action pertaining to any Reserve. Lender shall have no
obligation to request any such written authorization ever, and Lender’s not
requesting any such written authorization shall not give rise to any rights in
Borrower or any obligation, liability or detriment of Lender. Further, Lender’s
requesting such written authorization in any case or cases shall not give rise
to any obligation to request such written authorization in any subsequent case.
If such written authorization is given, then Lender shall have the right to rely
on the same irrevocably. If

 

Page 92



--------------------------------------------------------------------------------

Lender requests any such written authorization for any matter which the Loan
Documents or applicable law permits or requires Lender to do under the
circumstances then in effect or as contemplated in such request for written
authorization, then until such time as Lender receives such written
authorization (including any time following denial of such written
authorization) Lender is hereby irrevocably authorized to do any one or more of
the following, at Lender’s reasonable option (i) except for payment of Taxes,
hold all or any part of the applicable Reserve without making payment therefrom,
(ii) make any payments from the Reserve that are then permitted or required
under the Loan Documents or applicable law, or (iii) exercise or refrain from
exercising any other rights or remedies pertaining to the Reserves that are then
permitted under the Loan Documents or under applicable law. Lender’s rights
under the foregoing sentence may be exercised simultaneously or seriatim in any
combination or sequence. If Lender shall exercise any of such rights by reason
of not having received any requested written authorization, and if the requested
written authorization is subsequently given (or if a denial of written
authorization is subsequently rescinded), Lender shall not then be required to
undo the results of any such exercise of rights, and Lender shall not be bound
by any obligation which Lender determines in its reasonable discretion is
inconsistent with any of the rights that have been so exercised. The rights of
Lender under this subsection shall govern and prevail notwithstanding anything
to the contrary in the Loan Documents or elsewhere. Without limitation, the
rights of Lender under this subsection shall govern and prevail over any
provision of the Loan Documents which imposes on Lender any obligation
whatsoever pertaining to any Reserve.

(E) Reserves Not Specifically Identified in Article VIII. This Article shall
apply to all Reserves that are specifically identified in this Article VIII and
also to any other Reserves that are required pursuant to the Loan Documents.

(F) Additional Provisions. Borrower’s obligations to make deposits into each
Reserve are separate from Borrower’s obligations to make deposits into each
other Reserve, and from its obligations to pay as and when due all principal,
interest, and other amounts owing under the Loan Documents. Without limitation,
nothing in this Article shall excuse Borrower’s performance of any obligation
set forth elsewhere in this Agreement or in the Loan Documents. Lender may (but
need not) disburse payment from any Reserve directly to the applicable vendor,
by joint check to Borrower (or any Individual Borrower on behalf of Borrower)
and the applicable contractor, or to Borrower (or any Individual Borrower on
behalf of Borrower), in each case as determined by Lender in its sole
discretion. To the extent that Reserves are funded from Loan proceeds, whether
at Closing or otherwise, the amount so funded shall constitute principal
outstanding hereunder. Upon full and final payment of the Obligations, any funds
remaining in any Reserve shall be disbursed to Borrower.

Section 8.9. Letters of Credit.

(A) This Section shall apply to any Letters of Credit which are permitted to be
delivered pursuant to the express terms and conditions of this Agreement.
Borrower shall give Lender no less than ten (10) days written notice of
Borrower’s election to deliver a Letter of Credit together with a draft of the
proposed Letter of Credit and Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses actually incurred in connection
therewith. No party other than Lender shall be entitled to draw on any such
Letter of Credit.

(B) Each Letter of Credit delivered hereunder shall be additional security for
the payment of the Obligations. Upon the occurrence and during the continuance
of an Event of Default, Lender shall have the right, at its option, to draw on
any Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Obligations in such order, proportion or
priority as Lender may determine. Any such application to the Obligations shall
be subject to the terms and conditions hereof relating to application of

 

Page 93



--------------------------------------------------------------------------------

sums to the Obligations. Lender shall have the additional rights to draw in full
any Letter of Credit: (i) if Lender has received a notice from the issuing bank
that the Letter of Credit will not be renewed and a substitute Letter of Credit
is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least thirty (30) days prior to the date on which such Letter of Credit is
scheduled to expire and a substitute Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions hereof or a substitute
Letter of Credit is provided by no later than thirty (30) days prior to such
termination); (iv) if Lender has received notice that the bank issuing the
Letter of Credit shall cease to be an Approved LC Bank and Borrower has not
substituted a Letter of Credit from an Approved LC Bank within fifteen (15) days
after notice; and/or (v) if the bank issuing the Letter of Credit shall fail to
(A) issue a replacement Letter of Credit in the event the original Letter of
Credit has been lost, mutilated, stolen and/or destroyed or (B) consent to the
transfer of the Letter of Credit to any Person designated by Lender in
connection with this Agreement. If Lender draws upon a Letter of Credit pursuant
to the terms and conditions of this Agreement, provided no Event of Default
exists, Lender shall apply all or any part thereof for the purposes for which
such Letter of Credit was established. Notwithstanding anything to the contrary
contained in the above, Lender is not obligated to draw any Letter of Credit
upon the happening of an event specified in (i), (ii), (iii), (iv) or (v) above
and shall not be liable for any losses sustained by Borrower due to the
insolvency of the bank issuing the Letter of Credit if Lender has not drawn the
Letter of Credit.

(C) In no event shall Borrower be an account party to, or have or incur any
reimbursement obligations in connection with, any Letter of Credit.
Notwithstanding anything to the contrary contained herein, Borrower shall only
be permitted to deliver a Letter of Credit hereunder to the extent the amount of
such Letter of Credit, together with the amounts of all other outstanding
Letters of Credit, does not exceed ten percent (10%) of the outstanding
principal balance of the Loan.

ARTICLE IX

DEFAULT, RIGHTS AND REMEDIES

Section 9.1. Events of Default. The term “Event of Default” shall mean the
occurrence or existence of any one or more of the following:

(A) Scheduled Payments. If (i) if any scheduled payment, including any monthly
Debt Service payment, the payment due on the Maturity Date, and deposits in any
of the Reserves, is not paid as and when the same is due under this Agreement,
the Note, or any other Loan Documents (whether such amount is interest,
principal, or otherwise), or (ii) failure of Borrower to pay any other amount
under Section 3.2(B)(i) through (vi) that is not included in the foregoing
clause (i) within five (5) Business Days after each Payment Date;

(B) Taxes. Subject to Borrower’s right to context Taxes or Other Taxes in
accordance with the provisions of Section 7.3, failure by Borrower to pay any
Taxes or Other Taxes prior to delinquency (except to the extent (i) sums
sufficient to pay the Taxes or Other Taxes in question had been reserved
hereunder prior to the applicable due date for the Taxes or Other Taxes in
question for the express purpose of paying the Taxes or Other Taxes in question
and Lender failed to pay the Taxes or Other Taxes in question when required
hereunder, (ii) Lender’s access to such sums was not restricted or constrained
in any manner and (iii) no Event of Default was continuing); or

 

Page 94



--------------------------------------------------------------------------------

(C) Other Payments. Failure of Borrower to pay any other amount from time to
time owing under this Agreement, the Note, or any other Loan Documents (other
than amounts paid pursuant to Section 9.1(A)) within ten (10) Business Days
following written notice by Lender to Borrower; or

(D) Breach of Reporting Provisions. Failure of any Borrower Party to perform or
comply with any term or condition contained in Article V which continues for a
period of ten (10) Business Days after written demand or failure of Borrower to
deliver to Lender, within ten (10) Business Days after written request by
Lender, the estoppel certificates required by Section 7.12(A); or

(E) Breach of SPE Bankruptcy Remote Entity Provisions. Breach or default under
Article X or Section 7.1(B) hereof or if any of the assumptions contained in the
Insolvency Opinion fail to be true and correct in any material respect;
provided, however, the same shall not be an Event of Default if (i) such breach
was inadvertent and non-recurring, (ii) such breach is not reasonably expected
to have a Material Adverse Effect, (iii) Borrower cures such breach within
thirty (30) days of the earlier to occur of (A) Borrower obtaining actual
knowledge of same, and (B) written notice from Lender, and (iv) within thirty
(30) days of the written request by Lender, Borrower shall cause counsel to
Borrower reasonably acceptable to Lender to deliver an opinion of counsel
confirming that Borrower and its assets will not be consolidated into or with
any other Person or such Person’s bankruptcy proceedings regardless as to the
existence of such breach, which opinion shall be acceptable to Lender in its
reasonable discretion; or

(F) Policies. If the insurance policies required to be maintained under Article
VI are not kept in full force and effect (provided, however, no Event of Default
shall result from a failure to timely pay Insurance Premiums as provided in this
Agreement if to the extent (i) sufficient funds to pay the Insurance Premiums in
question are then held in the Taxes and Insurance Reserve for the express
purpose of paying the Insurance Premiums in question on or prior to the
applicable due date for the Insurance Premiums in question, (ii) Borrower has
complied with all disbursement obligations with respect thereto, (iii) Lender’s
access to such sums was not restricted or constrained in any manner, (iv) Lender
fails to pay the same in violation of this Agreement, and (v) no Event of
Default exists); or

(G) Breach of Provisions Regarding Transfers, Liens, ERISA, Patriot Act. Breach
or default under Article XI, or any of Sections 4.14, 4.23, 7.20 or 7.23;
provided, however, that with respect to any such breach of Section 4.23 or 7.23
that is susceptible of being cured, such breach shall not be deemed an Event of
Default hereunder unless and until it shall remain uncured for ten (10) Business
Days after the earlier to occur of (i) a Borrower Party obtaining actual
knowledge of such breach and (ii) written notice from Lender; or

(H) Breach of Representation or Warranty. If (i) any representation or warranty
made by any Individual Borrower herein or by any Individual Borrower or
Guarantor in any other Loan Document as of the date such representation or
warranty was made or is deemed to have been remade is, or (ii) any financial
statement, report, certificate or other instrument, agreement or document
furnished to Lender by or on behalf of any Individual Borrower or Guarantor
shall be (or contained statements or information that is), false or misleading
in any material respect as of the date the same was delivered, unless with
respect to the foregoing misrepresentations or false or misleading information
(each, a “Misrepresentation”) (A) such Misrepresentation was not knowingly or
intentionally made, (B) Lender has suffered no actual Loss on account thereof
(or Borrower shall have reimbursed Lender for the amount of such Loss) nor has
the same resulted in a Material Adverse Effect, (C) such Misrepresentation can
be cured (meaning that the facts and circumstances underlying the applicable
Misrepresentation can be changed such that the applicable representation or
information as made or delivered will be true and correct), and (D) such
Misrepresentation has been so cured within thirty (30) days after the earlier of
(1) the date on which Borrower first has actual knowledge that such
Misrepresentation exists, and (2) the date on which Lender first notifies
Borrower in writing that such Misrepresentation exists); or

 

Page 95



--------------------------------------------------------------------------------

(I) Cross-Default with the Other Loan Documents. If any Default shall exists
under any of the other Loan Documents beyond any applicable notice and/or cure
periods contained in such Loan Documents or notice and/or cure periods for
defaults, or if any other event shall occur or condition shall exist if the
effect of such event or condition is to accelerate the maturity of the Loan or
to permit Lender to accelerate the maturity of the Loan; or

(J) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court enters a
decree or order for relief with respect to any Individual Borrower, Guarantor,
Operating Partnership or Affiliated Manager in an involuntary bankruptcy action
involving any Individual Borrower, Guarantor, Operating Partnership or
Affiliated Manager, which decree or order is not stayed or other similar relief
is not granted under any applicable federal or state law; (ii) the occurrence
and continuance of any of the following events for ninety (90) days unless
dismissed or discharged within such time: (x) an involuntary Bankruptcy
involving any Individual Borrower, Guarantor, Operating Partnership or
Affiliated Manager is commenced, (y) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Individual Borrower, Guarantor, Operating
Partnership or Affiliated Manager or over all or a substantial part of its
property, is entered, or (z) an interim receiver, trustee or other custodian is
appointed without the consent of any Individual Borrower, Guarantor, Operating
Partnership or Affiliated Manager, for all or a substantial part of the property
of such Person; or

(K) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) An order for relief
is entered with respect to any Individual Borrower, Guarantor, Operating
Partnership or Affiliated Manager, or any Individual Borrower, Guarantor,
Operating Partnership or Affiliated Manager commences a voluntary case under the
Bankruptcy Code or any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consents to the entry of an order for relief in
an involuntary case or to the conversion of an involuntary case to a voluntary
case under any such law or consents to the appointment of or taking possession
by a receiver, trustee or other custodian for any Individual Borrower,
Guarantor, Operating Partnership or Affiliated Manager or for all or a
substantial part of the property of any Individual Borrower, Guarantor,
Operating Partnership or Affiliated Manager; (ii) any Individual Borrower,
Guarantor, Operating Partnership or Affiliated Manager makes any assignment for
the benefit of creditors; or (iii) any Individual Borrower, Guarantor, Operating
Partnership or Affiliated Manager or any governing body of any Individual
Borrower, Guarantor, Operating Partnership or Affiliated Manager adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this Section 9.1(K); or

(L) Dissolution; Insolvency. The insolvency, dissolution, winding up,
termination or cessation of existence of any Individual Borrower, Guarantor,
Operating Partnership or Affiliated Manager, the admission of any Individual
Borrower, Guarantor or Operating Partnership of its inability to pay its debts
as they become due; or

(M) Judgment and Attachments. if the Property (or any portion thereof) becomes
subject to any mechanic’s, materialman’s lien, judgment lien, tax lien or other
lien (other than a lien for any real property Taxes not then due and payable or
a Permitted Encumbrance) and the lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of forty-five (45) days; or

(N) Accounts. Any deposit to any of the Accounts required hereunder or under the
other Loan Documents is not paid within three (3) Business Days after such
deposit is due; or

 

Page 96



--------------------------------------------------------------------------------

(O) Default Under Other Financing. If any Individual Borrower shall be in
default beyond applicable notice and grace periods under any other mortgage,
deed of trust, deed to secure debt or other security agreement covering any part
of the Property whether it be superior or junior in lien to the Security
Instrument; or

(P) Assignment of Loan Documents. If Borrower assigns its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents; or

(Q) Modification, Termination or Surrender of Management Agreement. (i) Without
the prior written consent of Lender, there occurs any termination, surrender or
material modification of any Management Agreement, (ii) Borrower defaults under
any Management Agreement beyond the expiration of applicable notice and cure
periods or (iii) if Borrower fails to appoint a new Qualified Manager upon
written request of Lender in accordance with the terms and provisions of this
Agreement and the other Loan Documents and/or fails to comply with any
limitations on instructing any Property Manager as required by and in accordance
with the terms and provisions of this Agreement and the other Loan Documents; or

(R) Securitization. Failure by Borrower to comply with any of its obligations
under Article XIII hereof, for five (5) Business Days after written notice to
Borrower from Lender; or

(S) Guarantor Financial Covenants. Guarantor fails to satisfy the Guarantor
Financial Covenants; or

(T) Interest Rate Cap Agreement. Failure of Borrower to purchase and maintain
any Interest Rate Cap Agreement as required pursuant to this Agreement;

(U) Other Defaults. If Borrower or Guarantor shall continue to be in Default
under any of the other terms, covenants or conditions of this Agreement or any
other Loan Document not specified in subsections (A) to (T) above, for ten
(10) Business Days after written notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower and/or Guarantor shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower and/or Guarantor in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days.

If more than one of the foregoing paragraphs shall describe the same condition
or event, then Lender shall have the right to select which paragraph or
paragraphs shall apply. In any such case, Lender shall have the right (but not
the obligation) to designate the paragraph or paragraphs which provide for no
notice or for a shorter time to cure (or for no time to cure).

Section 9.2. Acceleration and Remedies.

(A) Upon the occurrence and during the continuance of any Event of Default under
Sections 9.1(J), (K) or (L), the unpaid principal amount of and accrued interest
and fees on the Loan and all other Obligations shall automatically, without
notice, become immediately due and payable, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower Party. Upon and at any time after the

 

Page 97



--------------------------------------------------------------------------------

occurrence and during the continuance of any other Event of Default, at the
option of Lender, which may be exercised without notice or demand to anyone, all
or any portion of the Loan and other Obligations shall immediately become due
and payable without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other requirements of any kind, all of
which are hereby expressly waived by each Borrower Party.

(B) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents, or at law or in equity, may be exercised by Lender at any time
and from time to time, whether or not all or any of the Obligations shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, if an Event of Default is continuing (i) to the fullest extent
permitted by law, Lender shall not be subject to any “one action” or “election
of remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Security
Instruments have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full.

(C) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to partially foreclose one or more
of the Security Instruments in any manner and for any amounts secured by such
Security Instruments then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) if
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose one or
more of the Security Instruments to recover such delinquent payments, or (ii) if
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose one or more of the Security Instruments to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by the Security Instruments as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instruments to secure payment of sums secured by the
Security Instruments and not previously recovered.

(D) Any amounts recovered from the Property or any other collateral for the Loan
during the continuance of an Event of Default may be applied by Lender toward
the payment of any interest and/or principal of the Loan and/or any other
amounts due under the Loan Documents in such order, priority and proportions as
Lender in its sole discretion shall determine.

(E) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

Page 98



--------------------------------------------------------------------------------

Section 9.3. Duration of Events of Default. Notwithstanding anything else herein
or any other Loan Document (but subject to any contrary effect of any applicable
statute), Lender shall have no obligation to accept the cure of, or to waive,
any Event of Default, regardless of tender of delinquent payments or other
performance by Borrower, or any other event or condition whatsoever; and no
Borrower Party shall have any right to cure any Event of Default, and no right
to cure shall be implied. After the first occurrence of any Event of Default
(irrespective of whether or not the same consists of an ongoing condition, a
one-time occurrence, or otherwise), the same shall be deemed to continue at all
times thereafter; provided, however, that such Event of Default shall cease to
continue only if Lender shall expressly accept performance of the defaulted
obligation in writing or shall otherwise execute and deliver a written agreement
in which Lender expressly states that such Event of Default has ceased to
continue. Lender shall not be obligated under any circumstances whatsoever to
accept such performance or execute and deliver any such writing. Without
limitation, this Section shall govern in any case where reference is made in
this Agreement or elsewhere in the Loan Documents to (i) any “cure” (whether by
use of such word or otherwise) of any Event of Default, (ii) “during an Event of
Default,” “the continuance of an Event of Default” or “after an Event of Default
has ceased” (in each case, whether by use of such words or otherwise), or
(iii) any condition or event which continues beyond the time when the same
becomes an Event of Default.

Section 9.4. Performance by Lender.

(A) If any Borrower Party shall fail to perform fully, or cause to be performed
fully, any covenant, duty or agreement contained in any of the Loan Documents,
irrespective of whether notice has been given and whether any time in which to
cure has elapsed and irrespective of whether or not an Event of Default has
occurred, Lender may (but shall have no obligation to) perform or attempt to
perform such covenant, duty or agreement on behalf of such Borrower Party. In
such event, Borrower shall, at the request of Lender, promptly pay to Lender any
amount reasonably expended by Lender in such performance or attempted
performance, together with interest thereon at the Default Rate, from the date
of such expenditure until paid. Any amounts advanced or expended by Lender to
perform or attempt to perform any such matter shall be added to and included
within the Indebtedness evidenced by the Note and shall be secured by all of the
Collateral securing the Loan. Notwithstanding the foregoing, it is expressly
agreed that Lender shall not have any liability or responsibility for the
performance of any obligation of any Borrower Party under this Agreement or any
other Loan Document.

(B) Lender may cease or suspend any and all performance required of Lender under
the Loan Documents upon and during the continuance of any Default, and upon and
at any time after the occurrence of any Event of Default.

Section 9.5. Right of Entry. Following the occurrence and during the continuance
of an Event of Default, Lender is hereby irrevocably empowered to enter and to
authorize others to enter upon any Individual Property or any part thereof for
the purposes of (i) inspecting such Individual Property and conducting tests and
appraisals, (ii) determining whether Borrower has performed its obligations
under the Loan Documents, (iii) protecting Lender’s interests in the Collateral,
(iv) performing or attempting to perform any obligation of Borrower,
(v) responding to any Default, and (vi) collecting any Receipts and performing
any obligations under any Leases. Lender shall not be liable to Borrower or any
person in possession holding under Borrower by reason of such entry or such
action.

 

Page 99



--------------------------------------------------------------------------------

Section 9.6. Evidence of Compliance. Promptly following request by Lender,
Borrower shall provide such documents and instruments as shall be reasonably
satisfactory to Lender to evidence compliance with any provision of the Loan
Documents.

ARTICLE X

SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,

WARRANTIES AND COVENANTS

Section 10.1. SPE Bankruptcy Remote Entity. Borrower hereby jointly and
severally represents, warrants and covenants as of the Closing Date and also
until such time as all Obligations are paid in full that each Individual
Borrower shall comply with the provisions set forth in this Article X.

(A) The organizational documents of each Individual Borrower shall provide, and
each Individual Borrower hereby represents and warrants to, and covenants with
Lender, that since the date of its formation and at all times on and after the
date hereof, such Individual Borrower has not and will not:

(i) engage in any business or activity other than the ownership, leasing,
operation, maintenance, financing in connection with the Loan and the Prior Loan
and transfer in accordance with the terms of Section 2.13 hereof of the
applicable Individual Property, and activities incidental thereto;

(ii) acquire or own any assets other than (A) the applicable Individual
Property, and (B) such personal property as may be incidental to or necessary
for the ownership, leasing, maintenance and operation of such applicable
Individual Property;

(iii) merge into or consolidate with any Person, divide or otherwise engage in
or permit any Division or permit any Division or dissolve, terminate, liquidate
in whole or in part, transfer or otherwise dispose of all or substantially all
of its assets or change its legal structure (from a Delaware limited liability
company). As used herein, the term “Division” shall mean, as to any Person, such
Person dividing and/or otherwise engaging in and/or becoming subject to, in each
case, any division (whether pursuant to plan of division or otherwise),
including, without limitation and to the extent applicable, pursuant to §18-217
of the Limited Liability Company Act of the State of Delaware;

(iv) fail to observe (in all material respects) all organizational formalities,
or fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the applicable Legal Requirements of
the jurisdiction of its organization or formation, or amend, modify, terminate
or fail to comply with the “special purpose provisions” of its organizational
documents relating to its status as an SPE Bankruptcy Remote Entity (provided,
that, such organizational documents may be amended or modified to the extent
that, in addition to the satisfaction of the requirements related thereto set
forth therein, Lender’s prior written consent and, if required by Lender, a
Rating Agency Confirmation are first obtained);

(v) own any subsidiary, or make any investment in, any Person;

(vi) commingle its funds or assets with the funds or assets of any other Person
(except (i) with other Individual Borrowers, and (ii) with respect to Tenant
Insurance Revenue, the TRS Borrowers, Property Manager or their Affiliates,
provided that the Borrower’s TIR Share of such Tenant Insurance Revenue shall
continue be held by such Persons for the account of the applicable TRS Borrower,
and constitute the property of such TRS Borrower, and appropriate allocations
and accounting notations shall be made on the books and records of such Persons
providing for the same and to indicate the separateness of such TRS Borrowers
from such Persons and to indicate that the assets and credit of such TRS
Borrowers are not available to satisfy the debts and other obligations of such
Persons);

 

Page 100



--------------------------------------------------------------------------------

(vii) other than Prior Loans, incur any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (A) the
Loan and (B) Permitted Indebtedness. From and after the Closing Date, no
Indebtedness other than the Loan (senior, subordinate or pari passu) may be
secured by the Property (except for Permitted Encumbrances);

(viii) (A) fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (including, without
limitation, any Affiliates) or (B) permit its assets to be listed as assets on
the financial statement of any other Person; provided, however, that its assets
may be included in a consolidated financial statement of its Affiliates provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of such Individual Borrower and such
Affiliates and to indicate that its assets and credit are not available to
satisfy the debts and other obligations of such Affiliates or any other Person,
except, with respect to each Individual Borrower, as contemplated by the Loan
Documents with respect to any other Individual Borrower, and (ii) such assets
shall be listed on its own separate balance sheet. Such Individual Borrower has
maintained and will maintain its books, records, resolutions and agreements as
official records;

(ix) other than capital contributions and distributions permitted under the
terms and conditions of its organizational documents and properly reflected in
its books and records, enter into any contract or agreement with any partner,
member, shareholder, principal or Affiliate, except, in each case, in the
ordinary course of business and upon terms and conditions that are fair and
reasonable and substantially similar to those that would be available on an
arm’s-length basis with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) other than for Prior Loans, assume or guaranty the debts of any other
Person, hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets for the benefit of any other Person or hold out its
credit as being available to satisfy the obligations of any other Person except,
with respect to each Individual Borrower, as contemplated by the Loan Documents
with respect to any other Individual Borrower;

(xii) make any loans or advances to any Person;

(xiii) fail to file its own tax returns separate from any other Person (to the
extent the Borrower is required to file any such tax returns). Such Individual
Borrower has not and will not file a consolidated federal income tax return with
any other Person (except that such Individual Borrower, if it is a disregarded
entity for federal income tax purposes, may be included in the federal income
tax return of such Individual Borrower’s regarded owner to the extent required
or permitted by applicable law);

(xiv) fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name (except for business conducted on behalf of such Individual Borrower by the
Property Manager, provided that such Property Manager holds itself out as the
agent for such Individual Borrower), (C) hold its assets in its own name or
(D) correct any known misunderstanding regarding its separate identity;
provided, however, that the Individual Property owned by such Individual
Borrower may be operated and branded as a “SmartStop” self-storage facility;

 

Page 101



--------------------------------------------------------------------------------

(xv) fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so);

(xvi) without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Director, (a) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute with respect to such
Individual Borrower, (b) seek or consent to the appointment of a receiver,
liquidator or any similar official with respect to any Individual Borrower,
(c) make a general assignment for the benefit of creditors or (d) take any other
Material Action with respect to such Individual Borrower (provided, that, none
of any member, shareholder or partner (as applicable) of any Individual Borrower
or any board of directors or managers (as applicable) of any Individual Borrower
may vote on or otherwise authorize the taking of any of the foregoing actions
unless, in each case, there are at least two (2) Independent Directors then
serving in such capacity in accordance with the terms of the applicable
organizational documents and each of such Independent Directors have consented
to such foregoing action);

(xvii) fail to allocate fairly and reasonably shared expenses (including,
without limitation, shared office space) or fail to use separate invoices and
checks;

(xviii) fail to pay its own liabilities (including, without limitation, salaries
of its own employees) from its own funds or fail to maintain a sufficient number
of employees in light of its contemplated business operations and the engagement
of the Property Manager pursuant to the Management Agreement with respect to the
Individual Property owned by such Individual Borrower (in each case to the
extent there exists sufficient cash flow from the applicable Individual Property
to do so after the payment of all operating expenses, capital expenditures and
Debt Service; provided, however, that no equity owner of such Individual
Borrower shall be required to make any additional capital contributions or loans
to such Individual Borrower or to arrange for any capital contributions or loans
from any third party);

(xix) acquire obligations or securities of its partners, members, shareholders
or other Affiliates, as applicable;

(xx) identify its partners, members, shareholders or other Affiliates, as
applicable, as a division or part of it; or

(xxi) violate or cause to be violated the assumptions made with respect to such
Individual Borrower and its principals in the Insolvency Opinion or in any
replacement or supplement thereof.

(B) The limited liability company agreement of each Individual Borrower (each,
the “LLC Agreement”) shall provide that (i) upon the occurrence of any event
that causes the last remaining member of such Individual Borrower (“Member”) to
cease to be the member of such Individual Borrower (other than (A) upon an
assignment by Member of all of its limited liability company interest in such
Individual Borrower and the admission of the transferee in accordance with the
Loan Documents and the LLC Agreement, or (B) the resignation of Member and the
admission of an additional member of such Individual Borrower in accordance with
the terms of the Loan Documents and the LLC Agreement), any person acting as
Independent Director of such Individual Borrower shall, without any action of
any other Person and simultaneously with the Member ceasing to be the member of
such Individual Borrower

 

Page 102



--------------------------------------------------------------------------------

automatically be admitted to such Individual Borrower as a member with a 0%
economic interest (“Special Member”) and shall continue such Individual Borrower
without dissolution and (ii) Special Member may not resign from such Individual
Borrower or transfer its rights as Special Member unless (A) a successor Special
Member has been admitted to such Individual Borrower as a Special Member in
accordance with requirements of Delaware law and (B) after giving effect to such
resignation or transfer, there remains at least two (2) Independent Directors of
such Individual Borrower in accordance with Section 10.2 below. The LLC
Agreement shall further provide that (I) Special Member shall automatically
cease to be a member of such Individual Borrower upon the admission to such
Individual Borrower of the first substitute member, (II) Special Member shall be
a member of such Individual Borrower that has no interest in the profits, losses
and capital of such Individual Borrower and has no right to receive any
distributions of the assets of such Individual Borrower, (III) pursuant to the
applicable provisions of the limited liability company act of the State of
Delaware (the “Act”), Special Member shall not be required to make any capital
contributions to such Individual Borrower and shall not receive a limited
liability company interest in such Individual Borrower, (IV) Special Member, in
its capacity as Special Member, may not bind the Individual Borrower and
(V) except as required by any mandatory provision of the Act, Special Member, in
its capacity as Special Member, shall have no right to vote on, approve or
otherwise consent to any action by, or matter relating to, such Individual
Borrower including, without limitation, the merger, consolidation, Division or
conversion of such Individual Borrower; provided, however, such prohibition
shall not limit the obligations of Special Member, in its capacity as
Independent Director, to vote on such matters required by the Loan Documents or
the LLC Agreement. In order to implement the admission to such Individual
Borrower of Special Member, Special Member shall execute a counterpart to the
LLC Agreement. Prior to its admission to such Individual Borrower as Special
Member, Special Member shall not be a member of such Individual Borrower, but
Special Member may serve as an Independent Director of such Individual Borrower.

(C) Each LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of any Individual Borrower
to the fullest extent permitted by law, the personal representative of Member
shall, within ninety (90) days after the occurrence of the event that terminated
the continued membership of Member in such Individual Borrower agree in writing
(A) to continue such Individual Borrower and (B) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of such Individual Borrower effective as of the occurrence of
the event that terminated the continued membership of Member in such Individual
Borrower, (ii) any action initiated by or brought against Member or Special
Member under the Bankruptcy Code or any other federal or state bankruptcy or
state law shall not cause Member or Special Member to cease to be a member of
such Individual Borrower and upon the occurrence of such an event, the business
of such Individual Borrower shall continue without dissolution and (iii) each of
Member and Special Member waives any right it might have to agree in writing to
dissolve such Individual Borrower upon the occurrence of any action initiated by
or brought against Member or Special Member under the Bankruptcy Code or any
other federal or state bankruptcy or state law, or the occurrence of an event
that causes Member or Special Member to cease to be a member of such Individual
Borrower.

Section 10.2. Independent Director.

(A) The organizational documents of each Individual Borrower shall provide that
at all times there shall be at least two duly appointed independent directors or
managers of such entity (each, an “Independent Director”) who each shall (I) not
have been at the time of each such individual’s initial appointment, and shall
not have been at any time during the preceding five years, and shall not be at
any time while serving as Independent Director, (i) a shareholder (or other
equity owner) of, or an officer, director (other than in its capacity as
Independent Director), partner, member (other than the Special Member) or
employee of, such Individual Borrower or any of its respective shareholders,
partners, members, subsidiaries or Affiliates (other than serving as a special
member or springing member or an Independent Director or an Affiliate of such
Individual Borrower that is not in a direct chain of ownership

 

Page 103



--------------------------------------------------------------------------------

of such Individual Borrower), (ii) a customer of, or supplier to, or other
Person who derives any of its purchases or revenues from its activities with,
any Individual Borrower, (iii) a Person who Controls or is under common Control
with any such shareholder, officer, director, partner, member, employee
supplier, customer or other Person, (iv) a member of the immediate family of any
such shareholder, officer, director, partner, member, employee, supplier,
customer or other Person, or (v) a trustee or similar Person in any proceeding
under the Bankruptcy Code (or any other federal or state bankruptcy or state
law) involving such Individual Borrower or any of its respective shareholders,
partners, members, subsidiaries or Affiliates, (II) shall have, at the time of
their appointment, had at least three (3) years’ experience in serving as an
independent director, and (III) be employed by, in good standing with and
engaged by such Individual Borrower in connection with, in each case, an
Approved ID Provider. A natural person who satisfies the foregoing definition
other than clause (ii) above shall not be disqualified from serving as an
Independent Director of an Individual Borrower if such individual is an
Independent Director employed by, and in good standing with, an Approved ID
Provider that provides professional independent directors, independent managers
and special managers and also provides other corporate services in the ordinary
course of its business.

(B) The organizational documents of each Individual Borrower shall further
provide that (I) the board of directors or managers of such Individual Borrower
and the members of such entity shall not take any action set forth in
Section 10.1(A)(xvi) or any other action which, under the terms of any
organizational documents of such Individual Borrower, requires the vote of the
Independent Directors unless, in each case, at the time of such action there
shall be at least two Independent Directors engaged as provided by the terms
hereof and such Independent Directors vote in favor of or otherwise consent to
such action; (II) any resignation, removal or replacement of any Independent
Director shall not be effective without (1) prior written notice to Lender and
the Rating Agencies (which such prior written notice must be given on the
earlier of five (5) days or three (3) Business Days prior to the applicable
resignation, removal or replacement) and (2) evidence that the replacement
Independent Director satisfies the applicable terms and conditions hereof and of
the applicable organizational documents (which such evidence must accompany the
aforementioned notice); (III) to the fullest extent permitted by applicable law,
including Section 18-1101(c) of the Act and notwithstanding any duty otherwise
existing at law or in equity, the Independent Directors shall consider only the
interests of the Constituent Owners and such Individual Borrower (including such
Individual Borrower’s respective creditors) in acting or otherwise voting on the
matters provided for herein and in such Individual Borrower’s organizational
documents (which such fiduciary duties to the Constituent Owners and such
Individual Borrower (including such Individual Borrower’s creditors), in each
case, shall be deemed to apply solely to the extent of their respective economic
interests in such Individual Borrower exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Owners),
(y) the interests of other Affiliates of the Constituent Owners and such
Individual Borrower and (z) the interests of any group of Affiliates of which
the Constituent Owners or such Individual Borrower is a part)); (IV) other than
as provided in subsection (III) above, the Independent Directors shall not have
any fiduciary duties to any Constituent Owners, any directors of such Individual
Borrower or any other Person; (V) the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing under applicable law; and
(VI) to the fullest extent permitted by applicable law, including
Section 18-1101(e) of the Act, an Independent Director shall not be liable to
such Individual Borrower, any Constituent Owner or any other Person for breach
of contract or breach of duties (including fiduciary duties), unless the
Independent Director acted in bad faith or engaged in willful misconduct.

Section 10.3. Recycled Entity. Borrower hereby represents and warrants to Lender
that: (a) no Individual Borrower has, since its formation (i) failed to be duly
formed, validly existing, and in good standing under the laws of the State of
Delaware and each applicable state in which its Individual Property is located;
(ii) had any judgments or liens of any nature against it except for (A) tax
liens not yet delinquent, (B) judgments which have been satisfied in full,
(C) liens in connection with the Prior Loan and (D)

 

Page 104



--------------------------------------------------------------------------------

Permitted Encumbrances; (iii) to such Individual Borrower’s knowledge, failed to
comply in all material respects with all laws, regulations, and orders
applicable to such Individual Borrower or failed to receive all permits and
licenses necessary for such Individual Borrower to operate its business as
presently conducted and for which a failure to possess would materially
adversely affect its condition, financial or otherwise or the condition, value
or ownership of the applicable Individual Property; (iv) been involved in any
dispute with any taxing authority which is unresolved as of the Closing Date or
failed to pay or cause to be paid all real estate taxes due and payable with
respect to the applicable Individual Property prior to the delinquency thereof
(or, if later, then with all applicable penalties, interest and other sums due
in connection therewith); (v) ever been party to any lawsuit, arbitration,
summons, or legal proceeding that is still pending and if adversely determined,
would be reasonably likely to result in a Material Adverse Effect or that
resulted in a judgment against it that has not been paid in full; (vi) failed to
comply in all material respects with all separateness covenants contained in its
organizational documents since its formation; (vii) other than for Prior Loans,
had any material contingent or actual obligations not related to the applicable
Individual Property, except as permitted by this Agreement; or (viii) been the
product of, the subject of or otherwise involved in, in each case, any Division;
(b) the Prior Loan has been satisfied or defeased in full on or before the date
hereof (other than environmental and other limited and customary indemnity
obligations which survive the satisfaction or defeasance in full of the Prior
Loan), (c) neither Borrower nor Guarantor has any remaining liabilities or
obligations, actual or contingent, in connection with the Prior Loan (other than
environmental and other limited and customary indemnity obligations which
survive the satisfaction or defeasance in full of the Prior Loan), (d) all
collateral and security for the Prior Loan (including any Individual Property
that was collateral for any Prior Loan) has been released on or prior to the
date hereof, (e) under no circumstance shall any recourse be had whatsoever
against all or any portion of the Property to satisfy the Prior Loan (or any
portion thereof), nor shall all or any portion of the Property be available to
satisfy any Prior Loan, (f) Borrower has provided Lender with true, correct and
complete copies of (i) Borrower’s current financial statements, and
(ii) Borrower’s organizational documents since formation (and all amendments and
modifications thereto) (collectively, “Borrower’s Organizational Documents”),
and (g) Borrower has at all times prior to the Closing Date conducted its
affairs in substantial accordance with the provisions of Borrower’s
Organizational Documents and the loan documents for the Prior Loan.

ARTICLE XI

RESTRICTIONS ON LIENS AND TRANSFERS

Section 11.1. Restrictions on Transfer and Encumbrance. Borrower acknowledges
that the identity, creditworthiness and experience of Borrower and its
constituents are material to Lender’s decision to make the Loan. Except as
expressly provided in this Agreement, or as otherwise may be consented to by
Lender (which consent may be withheld in Lender’s sole and absolute discretion),
Borrower shall not cause or suffer to occur any (a) sale, transfer, pledge, or
encumbrance of (i) all or any part of the Property or any direct or indirect
interest therein, or (ii) any direct or indirect ownership or beneficial
interest in any Individual Borrower, irrespective of the number of tiers of
ownership or tiers of beneficial interest, or any profits or proceeds of any
such direct or indirect ownership interest (other than the pledge of direct or
indirect ownership interests in Borrower as collateral for the Mezzanine Loan),
or(b) any change of Control of any Individual Borrower or any member or
shareholder of any Individual Borrower (any of the foregoing, a “Transfer”). Any
consent by Lender, if granted, may be subject to satisfaction of such conditions
as Lender may specify. The term “Transfer” shall also include the creation or
issuance of new stock, membership interests, partnership interests or other
ownership or beneficial interests in any Individual Borrower or in any entity
that owns, directly or indirect, any interest in any Individual Borrower, or any
merger, Division or consolidation of any such Person; provided, however, that in
no event shall the term “Transfer” include any cash distributions made to any
direct or indirect partner, stockholder, member, beneficiary or other
constituent of any Individual Borrower.

 

Page 105



--------------------------------------------------------------------------------

Section 11.2. Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 11.1, the following Transfers (the “Permitted Transfers”)
shall be permitted without notice to Lender (unless otherwise required under
this Agreement) or Lender’s consent:

(A) Leases entered into in accordance with this Agreement;

(B) Permitted Encumbrances;

(C) any Transfer (but not the pledge), including the issuance, sale, conveyance,
transfer, redemption or other disposition, of the limited partnership interests
in Operating Partnership or the stock in Guarantor, and including, without
limitation, a Self Administration Transaction and the issuance, sale,
conveyance, transfer, redemption or other disposition of the limited partnership
interests in Operating Partnership or the stock of Guarantor resulting from the
consummation of a Self Administration Transaction, as long as the following
conditions are and continue to be satisfied: (a) such Transfer shall not result
in a change in Control of any of Guarantor, Operating Partnership, any Mezzanine
Borrower or any Individual Borrower; (b) SST II Mezz Borrower shall continue to
be the sole member of each SSGT Borrower and each SST Borrower, SST II TRS Mezz
Borrower shall continue to be the sole member of SST II TRS Borrower and SSGT
TRS Mezz Borrower shall continue to be the sole member of SSGT TRS Borrower,
(c) Strategic Storage TRS II shall continue to be the sole member of SST II TRS
Mezz Borrower and SS Growth TRS shall continue to be the sole member of SSGT TRS
Mezz Borrower, (d) Operating Partnership shall continue to be the sole member of
SST II Mezz Borrower, Strategic Storage TRS II and SS Growth TRS, (e) Guarantor
shall continue to be the sole general partner of Operating Partnership and shall
continue to own not less than fifty-one percent (51%) of (i) the direct common
equity interests in Operating Partnership and (ii) any other equity interests
with voting rights similar in nature to those voting rights attributable to the
common equity interests in Operating Partnership, (f) Affiliated Manager shall
continue to be an Affiliate of, and Controlled by, Sponsor, Guarantor or their
respective Affiliates, (g) to the extent that any transfer would result in any
Person (either itself or collectively with its affiliates) not shown on the
organizational chart attached hereto as Schedule 4.1(A) owning and equity
interest (directly or indirectly) in any Individual Borrower, Operating
Partnership or Guarantor which equals or exceeds, as applicable, (1) prior to a
Securitization of the entire Loan, ten percent (10%) or (2) after Securitization
of the entire Loan, twenty percent (20%), Lender shall have received
satisfactory Patriot Act, OFAC, AC Laws, AML Laws, credit and similar searches,
provided, the foregoing shall not apply to any issuance of preferred equity, and
(h) such transfer shall not result in breach of any representation (if remade
after giving effect to such non-compliance with the covenants of this Agreement
regarding ERISA matters;

(D) Property Releases in accordance with Section 2.13;

(E) a Transfer and Assumption in accordance with Section 11.3; and

(F) the transfer of a direct or indirect ownership interest in any Individual
Borrower to Mezzanine Lender upon (i) a foreclosure of the Mezzanine Loan, or
(ii) any assignment-in-lieu of foreclosure of the Mezzanine Loan.

Section 11.3. Permitted Property Transfer (Assumption). Notwithstanding the
provisions of Section 11.1, at any time other than during the Blackout Period,
Borrower shall have the right to convey all of the Property to a new borrower
(the “Transferee Borrower”) and have Transferee Borrower assume all of
Borrower’s obligations under the Loan Documents, and have replacement guarantors
and indemnitors

 

Page 106



--------------------------------------------------------------------------------

replace the guarantors and indemnitors with respect to all of the obligations of
the indemnitors and guarantors of the Loan Documents from and after the date of
such transfer (collectively, a “Transfer and Assumption”), subject to the terms
and full satisfaction of all the conditions precedent set forth below in this
Section 11.3:

(A) no Default or Event of Default shall then exist;

(B) Borrower shall provide Lender with not less than thirty (30) days prior
written notice thereof, which notice shall contain sufficient detail to enable
Lender to reasonably determine that the Transferee Borrower complies with the
requirements set forth herein;

(C) Transferee Borrower shall be a SPE Bankruptcy Remote Entity;

(D) Transferee Borrower shall be controlled by a Person whose identity,
experience, financial condition and creditworthiness, including net worth and
liquidity, is reasonably acceptable to Lender. Lender shall have the right to
approve or disapprove the proposed transfer based on its then current
underwriting and credit requirements for similar loans secured by similar
properties which loans are sold in the secondary market, such approval not to be
unreasonably withheld conditioned or delayed. In determining whether to give or
withhold its approval of the proposed transfer, Lender shall consider the
experience and track record of Transferee Borrower and its principals in owning
and operating facilities similar to the Property, the financial strength of
Transferee Borrower, the Replacement Guarantor(s) and their respective
principals, the general business standing of Transferee Borrower, the
Replacement Guarantor(s) and their respective principals and Transferee
Borrower’s, the Replacement Guarantor(s)’ and their respective principals’
relationships and experience with contractors, vendors, tenants, lenders and
other business entities; provided, however, that, notwithstanding Lender’s
agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Lender determines to be commercially reasonable and, if given, may be given
subject to such conditions as Lender may deem reasonably appropriate;

(E) the Property shall be managed by a Qualified Manager;

(F) Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance reasonably acceptable to Lender;

(G) one or more replacement guarantors and indemnitors which (i) satisfies the
Guarantor Financial Covenants, (ii) who controls Transferee Borrower and owns a
direct or indirect interest in Transferee Borrowers, (iii) is formed in (or, if
such Person is an individual, is a citizen of), maintains its principal place of
business in (or, if such Person is an individual, maintains a primary residence
in), and is subject to service in the United States and (iv) is otherwise
approved by Lender (such approval not to be unreasonably withheld, conditioned
or delayed) (each a “Replacement Guarantor”) shall execute and deliver to Lender
a guaranty of recourse obligations (in the same form as the Guaranty delivered
to Lender by Guarantor on the date hereof, including, without limitation, the
continued maintenance and satisfaction of the Guarantor Financial Covenants) and
an environmental indemnity agreement (in the same form as the Environmental
Indemnity delivered to Lender by Guarantor on the date hereof), pursuant to
which, in each case, such Replacement Guarantor(s) agree(s) to be liable under
each such guaranty of recourse obligations and environmental indemnity agreement
from and after the date of such Transfer and Assumption (whereupon such
replacement guarantor and indemnitor shall be the “Guarantor” for all purposes
set forth in this Agreement);

 

Page 107



--------------------------------------------------------------------------------

(H) Transferee Borrower shall submit to Lender true, correct and complete copies
of all documents reasonably requested by Lender concerning the direct and
indirect ownership, organization and existence of Transferee Borrower and each
Replacement Guarantor;

(I) Lender shall have received Rating Agency Confirmation of the Transfer and
Assumption;

(J) counsel to Transferee Borrower and each Replacement Guarantor shall deliver
to Lender opinions in form and substance reasonably satisfactory to Lender as to
such matters as Lender shall reasonably require, which may include opinions as
to substantially the same matters as were required in connection with the
origination of the Loan (including an Additional Insolvency Opinion);

(K) satisfactory Patriot Act, OFAC, AC Laws, AML Laws, credit and similar
searches shall have been received by Lender with respect to (i) each Replacement
Guarantor, (ii) Transferee Borrower, (iii) any Person that Controls Transferee
Borrower or owns a direct or indirect equity interest in Transferee Borrower
which equals or exceeds, as applicable, (1) prior to a Securitization of the
entire Loan, ten percent (10%) or (2) after Securitization of the entire Loan,
twenty percent (20%), and (iv) any other Person reasonably required by Lender in
order for Lender to fulfill its then-current Patriot Act compliance guidelines;

(L) Borrower shall cause to be delivered to Lender, an endorsement (relating to
the change in the identity of the vestee and execution and delivery of the
Transfer and Assumption documents) to each Title Policy in form and substance
acceptable to Lender insuring that fee simple or leasehold title to each
Individual Property, as applicable, is vested in Transferee Borrower (subject to
Permitted Encumbrances);

(M) Transferee Borrower and/or Borrower, as the case may be, shall deliver to
Lender, upon such conveyance, a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan;

(N) Borrower shall pay or cause to be paid all of Lender’s reasonable
out-of-pockets costs and expenses in connection with the Transfer and Assumption
(including, without limitation, Lender’s counsel fees and disbursements) and
third party costs and expenses, including, without limitation, all recording
fees, title insurance premiums and mortgage and intangible taxes and costs and
expenses of the Rating Agencies; and

(O) Such Transfer shall be permitted pursuant to the Mezzanine Loan Documents
and the Property Documents.

Section 11.4. Costs and Expenses. Borrower shall pay all reasonable costs and
expenses actually incurred by Lender in connection with any Transfer, whether or
not such Transfer is deemed to be a Permitted Transfer, including, without
limitation, all reasonable fees and expenses of Lender’s outside counsel, and
the cost of any required counsel opinions related to REMIC or other
securitization or tax issues and any Rating Agency fees.

Section 11.5. Due on Sale. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Loan immediately due and payable upon a Transfer in
violation of this Agreement. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer.

 

Page 108



--------------------------------------------------------------------------------

ARTICLE XII

RECOURSE; LIMITATIONS ON RECOURSE

Section 12.1. Limitations on Recourse. Subject to the provisions and
qualifications of this Article, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in the
Note, this Agreement, the Security Instruments or the other Loan Documents by
any action or proceeding wherein a money judgment shall be sought against
Borrower, except that Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Security Instruments and the other Loan Documents, or in the Property, the
Rents, or any other Collateral pursuant to the Loan Documents; provided,
however, that, except as specifically provided herein, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other Collateral,
and Lender, by accepting the Note, this Agreement, the Security Instruments and
the other Loan Documents, shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Security
Instruments or the other Loan Documents. Notwithstanding anything to the
contrary in this Agreement, the Security Instrument or any of the Loan
Documents, the provisions of this Section 12.1 and the other provisions of the
Loan Documents shall not, however: (a) constitute a waiver of any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations
secured by the Security Instruments or to require that all Collateral shall
continue to secure all of the Obligations owing to Lender in accordance with the
Loan Documents; (b) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (c) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instruments or other Loan Documents;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Security Instruments; or (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower (to be
realized, subject to Sections 12.2 and 12.3 below, solely from the Collateral
and Borrower’s equity interest, if any, in the Collateral) in order to fully
realize the security granted by the Security Instruments and other Loan
Documents or to commence any other appropriate action or proceeding in order for
Lender to exercise its remedies against the Property or any other Collateral.

Section 12.2. Full Springing Recourse. Notwithstanding Section 12.1, upon the
occurrence of any of the events listed below in clauses (a) through (k),
Borrower and Guarantor, jointly and severally, shall be personally liable for
the entire Loan and all the other Obligations, all of which shall be the
personal obligation and liability of Borrower and Guarantor to Lender under this
Agreement, and the provisions of Section 12.1 shall not in any way limit or
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower and Guarantor, by money judgment or otherwise:
(a) Borrower fails to obtain Lender’s prior written consent to any Transfer, as
required by Article XI of this Agreement or by the Security Instruments, other
than a Permitted Transfer, (b) any Individual Borrower is substantively
consolidated with any other Person; unless such consolidation was involuntary
and not consented to by Borrower or Guarantor and is discharged, stayed or
dismissed within ninety (90) days following the occurrence of such
consolidation, (c) a voluntary bankruptcy filing under the Bankruptcy Code or
any other federal or state bankruptcy or insolvency law by any Individual
Borrower; (e) the filing of an involuntary petition against any Individual
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, (f) Borrower, Operating Partnership or Guarantor, or any of
their respective Affiliates filing an answer consenting to or otherwise
acquiescing or joining in any involuntary petition filed against any Individual
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law (but excluding filings and/or responses that are legally required
so long as such filings do not affirmatively consent to or join in support of
such petition); (g) Borrower, Operating Partnership or

 

Page 109



--------------------------------------------------------------------------------

Guarantor or any of their respective Affiliates consenting to or otherwise
acquiescing or joining in an application for the appointment of a custodian,
receiver (except a receiver requested by Lender), trustee, or examiner for any
Individual Borrower or any portion of the Property; (h) any Individual Borrower
making a general assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; or (i) Borrower failing to obtain Lender’s prior written
consent to any Indebtedness or voluntary Lien encumbering any Individual
Property as required by this Agreement or the Security Instruments other than
Permitted Indebtedness or Permitted Encumbrances. Notwithstanding
Section 12.2(e) above, neither Borrower nor Guarantor shall be personally liable
by reason of an involuntary bankruptcy involving an Individual Borrower,
Operating Partnership or Guarantor, provided that either (1) such involuntary
bankruptcy is not solicited or procured by Borrower, Operating Partnership,
Guarantor, or any Affiliate of any of them and is finally dismissed within
ninety (90) days of its original filing date, or (2) all of the following
conditions are satisfied: (A) such involuntary bankruptcy is not solicited or
procured by Borrower, Guarantor, Operating Partnership or any of their
respective Affiliates; (B) Borrower, Operating Partnership and Guarantor (and
any Affiliate of any of them to the extent that they have interests in such
case) shall consent to, support and perform all actions taken or requested by
Lender to obtain relief from the automatic stay and to obtain adequate
protection; (C) none of Borrower, Guarantor, Operating Partnership nor any
Affiliate of any of them shall propose or in any way support any plan of
reorganization which in any way modifies or seeks to modify any provisions of
the Loan Documents or any of Lender’s rights under any of the Loan Documents;
and (D) none of Borrower, Operating Partnership, Guarantor, nor any of their
respective Affiliates shall propose or consent to any use of cash collateral
except with Lender’s consent, which may be withheld in Lender’s sole discretion.

Section 12.3. Recourse for Damages. Notwithstanding Section 12.1, Borrower and
Guarantor, jointly and severally, shall be personally liable for, and the
provisions of Section 12.1 shall not in any way limit or constitute a waiver of
the right of Lender to enforce the liability and obligation of Borrower and
Guarantor, by money judgment or otherwise, for the following, all of which shall
be the personal obligation and liability of Borrower and Guarantor to Lender
under this Agreement: (a) without limiting the provisions of Section 12.2 above,
the amount of (i) any insurance proceeds, condemnation awards or other sums or
payments attributable to the Property which are not applied in accordance with
the provisions of the Loan Documents or are misapplied or misappropriated by any
Individual Borrower or Affiliated Manager or at the direction of, or with the
consent or acquiescence of, any Individual Borrower or Affiliated Manager, as
the case may be; (ii) all Rents and Receipts of the Property received or
collected by or on behalf of Borrower or any Borrower Party and not applied in
accordance with the Loan Documents and/or otherwise received after the
occurrence and during the continuance of an Event of Default (other than by
Lender or Servicer) and not applied in accordance with the Loan Documents;
(iii) any Security Deposits or Rents or early lease termination fees collected
in advance (other than by Lender or Servicer) or any other funds held by
Borrower for the benefit of another party, in each case which are
misappropriated, or which are not delivered to Lender (including the transfer of
any letters of credit to Lender as beneficiary thereof), after the occurrence
and during the continuance of an Event of Default, or which are not applied in
accordance with the provisions of this Agreement, and any misappropriation or
conversion of proceeds of any letter of credit posted by any Tenant; and
(iv) all reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, actually incurred in collecting any amount due under the Loan
Documents which is a recourse obligation of Borrower or Guarantor as described
in Section 12.2 or this Section 12.3, or an obligation of Borrower under the
Environmental Indemnity; and (b) without limiting the provisions of Section 12.2
or clause (a) above, any liability, loss, damage, cost, claim, expense or other
obligation (including, without limitation, reasonable attorneys’ fees and
expenses) actually incurred by Lender resulting from any and all of the
following:

(i) any failure to comply with the provisions of Section 12.2 or clause
(a) above;

 

Page 110



--------------------------------------------------------------------------------

(ii) fraud or intentional misrepresentation by or at the direction of any
Borrower Party or Affiliated Manager in this Agreement or any other Loan
Document or otherwise in connection with the Loan;

(iii) gross negligence or willful misconduct of any of the Borrower Parties or
Affiliated Manager;

(iv) breach by a Borrower Party or Affiliated Manager of any legal requirement
(including RICO) or any criminal act or activity (or alleged criminal act or
activity) mandating the forfeiture, seizure or loss of the Property or any
portion thereof;

(v) intentional material physical waste of any Individual Property by any
Borrower Party or any Person at the direction of any of the foregoing (excluding
any waste to the extent resulting from the insufficiency of cash flow or
Lender’s failure to disburse funds from the Reserves held for such repairs
and/or maintenance items, so long as Lender’s access to such sums was not
restricted or constrained in any manner);

(vi) wrongful removal or disposal of any portion of any Property during the
existence of an Event of Default or damage to any portion of any Property caused
by willful misconduct or gross negligence of any Borrower Party or any Person at
the direction of any of the foregoing;

(vii) without limiting the provisions of clause (a) above (and without
duplication of any amounts paid under clause (a) above), the misappropriation by
or on behalf of Borrower of any funds due under the Loan Documents;

(viii) failure by Borrower to obtain and maintain, from time to time, the fully
paid for insurance policies in accordance with Section 6.1 of this Agreement
(excluding, if the insurance policies are not blanket policies, any such failure
to the extent resulting from insufficiency of cash flow or Lender’s failure to
disburse Reserve funds held for such amounts, so long as Lender’s access to such
sums was not restricted or constrained in any manner);

(ix) if Borrower, Guarantor, any other Borrower Party or any of their respective
Affiliates, or any other person directly or indirectly responsible for the
management of Borrower or liable for repayment of Borrower’s obligations under
the Loan (whether as maker, endorser, guarantor, surety, general partner or
otherwise), in bad faith, frivolously or without merit, seeks any defense,
judicial intervention or injunctive or other equitable relief of any kind, or
asserts in a pleading filed in connection with a proceeding any defense against
Lender or any right in connection with any security for the Loan, to materially
delay any foreclosure against any of the Property or Collateral or any other
exercise by Lender of its remedies under the Loan Documents, which attempts
shall include, without limitation, any claim that any Loan Document is invalid
or unenforceable;

(x) Unless such amounts are being contested by Borrower in accordance with, and
satisfying the requirements of, Section 7.3 of this Agreement, Borrower’s
failure to pay any real estate taxes, assessments, costs and other charges for
labor or materials or other charges, the non-payment of which may result in (or
have resulted in) a Lien on any portion of the Property (excluding any such
failure to the extent resulting from insufficiency of cash flow or Lender’s
failure to disburse Reserve funds held for such amounts, so long as Lender’s
access to such sums was not restricted or constrained in any manner);

(xi) payment by Borrower of any fees or commissions to any Affiliate of Borrower
after the occurrence of an Event of Default or as otherwise prohibited by the
Loan Documents; and/or

 

Page 111



--------------------------------------------------------------------------------

(xii) Borrower’s breach of any representation, warranty or covenant set forth in
Article X or Section 7.1(B) or failure to maintain its status as a SPE
Bankruptcy Remote Entity, as required by, and in accordance with, the terms and
provisions of this Agreement or the Security Instruments.

Section 12.4. Miscellaneous. No provision of this Article shall (a) affect
(i) the enforcement of, or (ii) the personal liability of and recourse against
any guarantor or indemnitor (including without limitation, Guarantor) and the
assets of any such guarantor and indemnitor for all liabilities and obligations
under the Guaranty, the Environmental Indemnity or any guaranty or similar
agreement executed in connection with the Loan, (b) affect the enforcement of,
or (ii) the personal liability of and recourse against Borrower under the
Environmental Indemnity, (c) release or reduce the debt evidenced by the Note,
(d) impair the lien of the Security Instruments, this Agreement or any other
Loan Document, or (e) limit Lender’s ability to obtain a deficiency judgment or
judgment on the Note or otherwise against any Borrower Party to the extent
necessary to obtain any amount for which such Borrower Party is personally
liable in accordance with this Article or any other Loan Document.

Section 12.5. Event of Default not Affected by Automatic Stay. If an actual
Event of Default is prevented from occurring by reason of the automatic stay in
any bankruptcy or by reason of any provision in the Bankruptcy Code or similar
law which prevents or tolls the giving of default notice, the lapse of time in
which to cure, or the declaration or maturation of an Event of Default, then
nonetheless an Event of Default shall be deemed to occur for purposes of this
Article if the applicable underlying condition or event shall have occurred (and
in any case where notice and opportunity to cure otherwise would be required
under this Agreement but is prevented as aforesaid, thirty (30) days shall have
passed after the first occurrence of the underlying condition or event).

Section 12.6. Recourse Obligations of Borrower. The obligations and liabilities
of Borrower for which Borrower shall be personally liable pursuant to this
Article XII are referred to herein and in the other Loan Documents as the
“Guaranteed Recourse Obligations of Borrower”.

ARTICLE XIII

ASSIGNMENT BY LENDER; PARTICIPATIONS; SECURITIZATION;

SEVERED LOAN DOCUMENTS; ADMINISTRATION

Section 13.1. Assignments and Participations. Borrower acknowledges that Lender
may on or after the Closing Date sell and assign one or more participation
interests in and to the Loan, or pledge, hypothecate or encumber, or sell and
assign all or any portion of the Loan, to or with such domestic or foreign
banks, insurance companies, pension funds, trusts or other institutional lenders
or other Persons, parties or investors (including, without limitation, grantor
trusts, owner trusts, special purpose corporations, REMICs, real estate
investment trusts or other similar or comparable investment vehicles) as may be
selected by Lender in its sole and absolute discretion and on terms and
conditions satisfactory to Lender in its sole and absolute discretion. Each Note
and/or Component comprising the Loan may be subject to one or more Secondary
Market Transactions. Borrower and all other Persons associated or connected with
the Loan or the Property shall cooperate with Lender in all reasonable respects,
in connection with the sale of participation interests in, or the pledge,
hypothecation or encumbrance or sale or assignment of all or any portion of, the
Loan, and shall, in connection therewith, (1) execute and deliver, and shall use
commercially reasonable efforts to cause the other Borrower Parties and Sponsor
Affiliated Manager to execute and deliver, such estoppels, certificates,
instruments and documents as may be reasonably requested by Lender, and (2) if
requested by Lender, Borrower shall execute and deliver, and shall use
commercially reasonable efforts to cause the other Borrower Parties and Sponsor
Affiliated Manager to execute and deliver, such documents and instruments as may
be necessary to split the Loan into two or more loans evidenced by separate sets
of notes and secured by separate sets of other related Loan Documents, or to
terminate any

 

Page 112



--------------------------------------------------------------------------------

cross-default provisions with respect to any other loan, to the full extent
reasonably required by Lender to facilitate the sale of participation interests
in the Loan or the sale of the Loan or the making of a loan to Lender secured by
the Loan, it being agreed that (a) the Loan Documents securing the Loan as so
split will have such priority of lien as may be specified by Lender, and (b) the
retained interest of Lender in the Loan as so split shall be allocated to or
among one or more of such separate loans in a manner specified by Lender in its
sole and absolute discretion; provided, however, in each such instance (i) the
outstanding principal balance of all the resulting notes evidencing the Loan (or
components of such notes) immediately after the effective date of such
modification equals the outstanding principal balance of the Loan immediately
prior to such modification and the weighted average of the interest rates for
all such notes (or components of such notes) immediately after the effective
date of such modification equals the interest rate of the original Note
immediately prior to such modification, (ii) neither Borrower, the other
Borrower Parties nor Sponsor Affiliated Manager shall be required to enter into
any modification or amendment to this Agreement or the other Loan Documents or
any other document, instrument or certificate if such modification, amendment,
document, instrument or certificate would adversely affect or diminish the
respective rights or increase their respective obligations and liabilities as
presently set forth in this Agreement and in the other Loan Documents, in each
case other than to a de minimis extent, and other than resulting from any
componentization of the Loan pursuant to Section 13.6, including any “rate
creep” that would occur as a result of applications of principal payments
(whether voluntary, mandatory, involuntary or otherwise occurring, including
without limitation partial prepayments associated with Property Releases and
applications of Casualty Proceeds and Condemnation Proceeds) and/or upon
occurrence and during the continuance of an Event of Default, and (iii) Borrower
shall not be required to incur any costs and expenses in the performance of
Borrower’s obligations under this Section 13.1 other than expenses of Borrower’s
counsel, accountants and consultants.

Section 13.2. Effect of Assignment. Pursuant to any assignment or participation
of all or any portion of the Loan as contemplated in this Section to any Person
(an “Assignee”) (a) all references to Lender in this Agreement and in any Loan
Document (or to an individual assigning Co-Lender in the event an individual
Co-Lender makes such assignment rather than an assignment in whole by Lender)
shall be deemed to refer to such assignee or successor in interest and such
assignee or successor in interest shall thereafter stand in the place of Lender
(or in the case of an individual assigning Co-Lender in the event an individual
Co-Lender makes such assignment rather than an assignment in whole by Lender,
such assignee of or successor-in-interest to such Co-Lender) in all respects
with respect to each individual Note or portion of the Loan assigned to it,
(b) Lender (or, if applicable, each Co-Lender) may transfer its obligations
hereunder and under the other Loan Documents (or may transfer the portion
thereof corresponding to the transferred portion of the Obligations) and, except
as otherwise specified herein, any Assignee shall succeed to the rights and
obligations of Lender (or, if applicable, such Co-Lender) hereunder in respect
of the transferred portion, and (c) Lender (or the applicable Co-Lender) shall
relinquish its rights and be released from its obligations hereunder and under
the Loan Documents as to the transferred portion. The liabilities of Lender (and
each Co-Lender) and each of the other Assignees shall be separate and not joint
and several. Neither Lender (or any Co-Lender) nor any Assignee shall be
responsible for the obligations of any other Assignee or any other Co-Lender.

Section 13.3. Securitization.

(A) Lender, at its option, may elect to effect a Securitization of all or any
portion of the Loan (including any Component thereof). In such event and upon
request by Lender to seek to effect such a Securitization, Borrower shall
promptly as reasonably practicable thereafter cooperate in all reasonable
respects with Lender in connection with the Securitization to amend this
Agreement and the other Loan Documents, and to execute such additional
documents, in order to bifurcate the Loan into two or more constituent loans, to
terminate any cross-default provisions with respect to any other loan to the
extent reasonably requested by Lender, or to effect such other changes as may be
reasonably necessary or

 

Page 113



--------------------------------------------------------------------------------

desirable in connection with a Securitization or requested by a Rating Agency,
provided, however, in each such instance (i) the outstanding principal balance
of all the resulting notes evidencing the Loan (or components of such notes)
immediately after the effective date of such modification equals the outstanding
principal balance of the Loan immediately prior to such modification and the
weighted average of the interest rates for all such notes (or components of such
notes) immediately after the effective date of such modification equals the
interest rate of the original Note immediately prior to such modification,
(ii) neither Borrower, the other Borrower Parties nor Sponsor Affiliated Manager
shall be required to enter into any modification or amendment to this Agreement
or the other Loan Documents or any other document, instrument or certificate if
such modification, amendment, document, instrument or certificate would
adversely affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Casualty Proceeds and Condemnation
Proceeds) and/or upon occurrence and during the continuance of an Event of
Default, and (iii) Borrower shall not be required to incur any costs and
expenses in the performance of Borrower’s obligations under this Section 13.3(A)
other than expenses of Borrower’s counsel, accountants and consultants.

(B) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation, to:

(i) provide (x) updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor, Sponsor
and Property Manager, and (y) at Lender’s cost and expense, updated appraisals,
market studies, environmental reviews (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of the
Property (collectively, the “Updated Information”), together, if customary, with
appropriate verification of the Updated Information through letters of auditors
or opinions of counsel reasonably acceptable to Lender and the Rating Agencies;

(ii) provide such other information as may be reasonably requested in connection
with the preparation of a private placement memorandum or registration statement
required to privately place or publicly distribute the Securities in a manner
which does not conflict with applicable federal or state securities laws
(provided that Borrower shall not be required to provide any information for
which the disclosure would be a violation of any Lease);

(iii) provide new and/or updated opinions of counsel, which may be relied upon
by Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to substantive non-consolidation, matters of Delaware and
federal bankruptcy law relating to limited liability companies, and any other
opinion customary in Secondary Market Transactions or required by the Rating
Agencies with respect to the Property, the Loan Documents, Borrower, Guarantor
and Borrower’s Affiliates, which counsel and opinions shall be reasonably
satisfactory in form and substance to Lender and the Rating Agencies;

(iv) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require
that are customary in Secondary Market Transactions; and

 

Page 114



--------------------------------------------------------------------------------

(v) amending any Individual Borrower’s or any partner or member or shareholder
of such Individual Borrower’s organizational documents, and

(vi) providing such information regarding the Property, Collateral and Borrower,
the other Borrower Parties and their respective Affiliates as may be requested
by a Rating Agency or potential investors in Securities or otherwise required in
connection with an election of REMIC or other tax status and ongoing
administration and reporting by any trust formed in connection with the
Securitization (provided that Borrower shall not be required to provide any
information for which the disclosure would be a violation of any Lease).

Borrower shall not be required to incur any costs or expenses in the performance
of its obligations under this Section 13.3(B) other than expenses of Borrower’s
counsel, accountants and consultants. In addition, neither Borrower, the other
Borrower Parties nor Sponsor Affiliated Manager shall be required under this
Section 13.3(B) to enter into any modification or amendment to this Agreement or
the other Loan Documents or any other document, instrument or certificate if
such modification, amendment, document, instrument or certificate would
adversely affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Casualty Proceeds and Condemnation
Proceeds) and/or upon occurrence and during the continuance of an Event of
Default.

Section 13.4. Other Business. Lender, each Assignee and each participant and
their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with
the Borrower Parties, or any of them, any Affiliate of a Borrower Party, any of
Borrower’s subsidiaries and any Person who may do business with or own interests
in or securities of any Borrower Party or any such Affiliate or subsidiary,
without any duty to account therefor.

Section 13.5. Privity of Contract. This Agreement is being entered into by
Lender individually and as agent for all present and future Assignees, and
privity of contract is hereby created among Lender and all present and future
Assignees, on the one hand, and Borrower, on the other hand.

Section 13.6. Severed Loan Documents; Componentization.

(A) (1) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes (including senior and
subordinate notes), one or more “component” notes, pledge agreements and other
security documents or documents evidencing the Loan (the “Severed Loan
Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder, (2) Borrower shall execute and deliver to Lender from time
to time, within three (3) Business Days after the request of Lender, a severance
and such other documents as Lender shall reasonably request in order to effect
the severance described in the preceding clause (1), all in form and substance
reasonably satisfactory to Lender, (3) Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents reasonably
necessary or desirable to effect the aforesaid severance, Borrower ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three
(3) Business Days after written notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power, and (4) Lender may
require Borrower to modify the Loan in order to reduce the number of components
of the Note or Notes, revise the interest rate for each component, reallocate
the

 

Page 115



--------------------------------------------------------------------------------

principal balances of the Notes and/or the components, increase or decrease the
monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments);
provided in each instance (i) that the outstanding principal balance of all
components immediately after the effective date of such modification equals the
outstanding principal balance of the Loan immediately before the effective date
of such modification and the weighted average of the interest rates for all such
components of such notes immediately after the effective date of such
modification equals the interest rate of the original Loan immediately prior to
such modification, (ii) neither Borrower, the other Borrower Parties nor Sponsor
Affiliated Manager shall be required to enter into any modification or amendment
to this Agreement or the other Loan Documents or any other document, instrument
or certificate if such modification, amendment, document, instrument or
certificate would adversely affect or diminish the respective rights or increase
their respective obligations and liabilities as presently set forth in this
Agreement and in the other Loan Documents, in each case other than to a de
minimis extent, and other than resulting from any componentization of the Loan
pursuant to this Section 13.6, including any “rate creep” that would occur as a
result of applications of principal payments (whether voluntary, mandatory,
involuntary or otherwise occurring, including without limitation partial
prepayments associated with Property Releases and applications of Casualty
Proceeds and Condemnation Proceeds) and/or upon occurrence and during the
continuance of an Event of Default, and (iii) Borrower shall not be required to
incur any costs or expenses in the performance of its obligations under this
Section 13.6(A) other than expenses of Borrower’s counsel, accountants and
consultants.

(B) Without limiting Section 13.6(A) above, upon written notice from Lender
(each a “Componentization Notice”), the Loan will be deemed to have been divided
into multiple Components (or if previously divided into Components, re-allocated
to the Components specified by Lender in the most recent Componentization Notice
delivered by Lender to Borrower, which shall constitute the Componentization
Notice for all purposes hereunder). Each Component shall have such notional
balance and interest rate equal to the sum of LIBOR plus such amount as Lender
shall specify in such notice (the “Component Spread”), provided that that the
sum of the principal balances of all Components shall equal the then-current
outstanding principal balance of the Loan, and the weighted average of the
Component Spreads, weighted on the basis of their respective principal balances,
shall initially equal the percentage set forth in clause (i) of the definition
of “Spread”. Borrower shall be treated as the obligor with respect to each of
the Components and acknowledges that each Component may be individually
beneficially owned by a separate Person. The Components need not be represented
by separate physical promissory notes, but if requested by Lender, each
Component shall be represented by a separate physical promissory note, in which
case the Borrower shall execute and return to the applicable holder each such
promissory note in substitution of one or more of the promissory notes
constituting the Note, as applicable, in substantially the same form as the Note
executed and delivered on the Closing Date (except that the principal balance of
such promissory note shall be the principal balance of the applicable
Component), promptly following Borrower’s receipt of an execution copy thereof
and upon such execution and delivery of such replacement promissory note or
notes, Lender shall return the originals of such substituted note or notes to
Borrower. Monthly Debt Service Payment Amounts shall be applied to the
Components in accordance with Section 2.3(A) and partial prepayments of the Loan
shall be applied to the Components in accordance with Section 2.8(E), which may
result in “rate creep”. Borrower shall not be required to incur any costs or
expenses in the performance of its obligations under this Section 13.6(B) other
than expenses of Borrower’s counsel, accountants and consultants.

Section 13.7. Cooperation; Securitization Indemnity.

(A) Borrower and Guarantor agree to cooperate with Lender (and agree to cause
their respective officers and representatives to cooperate) in connection with
any transfer made or any Securities created pursuant to this Article XIII,
including, without limitation, the delivery of an estoppel certificate

 

Page 116



--------------------------------------------------------------------------------

reasonably required hereunder and such other documents as may be reasonably
requested by Lender, and the execution of amendments to this Agreement, the
Note, the Security Instruments and other Loan Documents and Borrower’s
organizational documents as reasonably requested by Lender; provided, however,
that neither Borrower, the other Borrower Parties nor Sponsor Affiliated Manager
shall be required to enter into any modification or amendment to this Agreement
or the other Loan Documents or any other document, instrument or certificate if
such modification, amendment, document, instrument or certificate would
adversely affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Casualty Proceeds and Condemnation
Proceeds) and/or upon occurrence and during the continuance of an Event of
Default.

(B) Borrower grants to Lender the right to distribute and disclose in any
Disclosure Document, in any promotional or marketing materials that are prepared
by or on behalf of Lender in connection with any Secondary Market Transaction,
in connection with any oral or written presentation made by or on behalf of
Lender in connection with any Secondary Market Transaction, or as may be
reasonably required by any Investors or prospective Investors or any Rating
Agency in connection with any Secondary Market Transaction including without
limitation to any Investor or any Rating Agency rating securities or the Loan,
all documents and information which Lender now has or may hereafter acquire
relating to the Loan, any Borrower Party, any guarantor, any indemnitor, the
Collateral and/or the Property, which shall have been furnished by Borrower, any
guarantor, any indemnitor, or any party to any Loan Document, or which was
otherwise furnished to Lender in connection with the Loan, as Lender in its
reasonable discretion determines necessary or desirable. Borrower shall not be
required to incur any costs or expenses in the performance of its obligations
under this Section 13.7(A) other than expenses of Borrower’s counsel,
accountants and consultants.

(C) [Reserved].

(D) Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or registration statement or (ii) a
preliminary and final prospectus or prospectus supplement, as applicable, in
each case used in connection with a Securitization, an agreement (A) certifying
that Borrower has examined the following sections of the Disclosure Documents:
(1) with respect to the term sheet, the sections entitled “Executive Summary and
Transaction Highlights,” “Portfolio Overview,” “Sponsorship and Management
Overview” and “Historical and Underwritten Financials” (or sections similarly
titled), and (2) with respect to the other Disclosure Documents, those sections
of the Disclosure Documents entitled “Risk Factors,” “Description of the
Properties,” “Description of the Borrowers and the Borrower Sponsors and Related
Parties,” “Description of the Property Manager and the Management Agreement,”
“Description of the Mezzanine Borrower,” “Sources and Uses,” “Annex A—Mortgage
Loan Collateral Schedule,” “Annex E – Representations and Warranties of the
Borrowers,” “Annex G—Borrowers Organizational Charts” and “Annex H – Borrower
Names” (or sections similarly titled) and in the portions of the “Summary of
Offering Circular” that relate to the foregoing, as each of the foregoing in
clauses (1) and (2) relates to the Borrower Parties, their Affiliates, the
Property Manager and the Property (and in all cases excluding any summary of the
Loan Documents or terms of the Loan) (the foregoing in clauses (1) and (2),
collectively, the “Relevant Sections”), and (2) the Relevant Sections do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 13.7, Lender hereunder shall include
its officers and directors), the Affiliate of Lender (“Lender Affiliate”) that
has filed the registration statement relating to the Securitization (the
“Registration Statement”), each of its directors, each of its officers who have

 

Page 117



--------------------------------------------------------------------------------

signed the Registration Statement and each Person that controls or is under
common control with the Lender Affiliate within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), the issuer of the Securities (the “Issuer” and each of its officers,
director and each Person who controls or is under common control with the Issuer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and any placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
or is under common control with Lender Affiliate or any other placement agent or
underwriter within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
Liabilities to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Relevant Sections or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(C) agreeing to reimburse Lender, the Lender Group and/or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Lender Group,
the Issuer and the Underwriter Group in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (B) or (C) above only to the extent that any the
related Liability arises out of or is based upon any such untrue statement or
omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including, without limitation, financial statements of
Borrower, operating statements and rent rolls with respect to the Property. The
indemnification provided for in clauses (B) and (C) above shall be effective
whether or not the indemnification agreement described above is provided. The
aforesaid indemnity will be in addition to any liability which Borrower may
otherwise have. Borrower’s obligations pursuant to this Section 13.7, including
any indemnity obligations, with respect to the Provided Information and Relevant
Sections shall not include, (1) any untrue statements or omissions about which
Borrower has provided notice in writing to Lender prior to the distribution of
the Disclosure Document, (2) any statements which are derived from thirty-party
information not prepared by or on behalf of Borrower or Guarantor with respect
to which Borrower has provided notice to Lender in writing prior to the
distribution of the Disclosure Document that Borrower is unable to verify,
(3) any Disclosure Document (or any provisions thereof) with respect to which
Borrower is not provided a reasonable opportunity to review, it being
acknowledged and agreed that Borrower shall in all events have five Business
Days to review the initial draft of each Disclosure Document and two
(2) Business Days to review each subsequent draft of any Disclosure Document (or
any provision thereof). Any notice given by Borrower pursuant to clauses
(1) through (3) above may be given by email to the list of email addresses from
time to time indicated by Lender or its counsel when distributing the related
Disclosure Document to Borrower.

(E) In connection with filings under Exchange Act and/or the Securities Act or
but subject to clauses (1) through (3) in Section 13.7(C), Borrower shall
(i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group for
Liabilities to which Lender, the Lender Group, the Issuer or the Underwriter
Group may become subject insofar as the Liabilities arise out of or are based
upon the omission or alleged omission to state in the Relevant Sections a
material fact required to be stated in the Relevant Sections or necessary in
order to make the statements in the Relevant Sections, in the light of the
circumstances under which they were made, not misleading and (ii) reimburse
Lender, the Lender Group, the Issuer or the Underwriter Group for any reasonable
out-of-pocket legal or other expenses incurred by Lender, the Lender Group, the
Issuer or the Underwriter Group in connection with defending or investigating
the Liabilities.

(F) Borrower agrees that if any indemnification or reimbursement sought pursuant
to this Section 13.7 is finally judicially determined to be unavailable for any
reason or is insufficient to hold any indemnified person harmless (with respect
only to the Liabilities that are the subject of this

 

Page 118



--------------------------------------------------------------------------------

Section 13.7), then Borrower, on the one hand, and such indemnified person, on
the other hand, shall contribute to the Liabilities for which such
indemnification or reimbursement is held unavailable or is insufficient: (x) in
such proportion as is appropriate to reflect the relative benefits to Borrower,
on the one hand, and such indemnified person, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (y) if
the allocation provided by clause (x) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (x) but also the relative faults of Borrower, on the one
hand, and all indemnified persons, on the other hand, as well as any other
equitable considerations. Notwithstanding the provisions of this Section 13.7,
no party found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) Lender’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

(G) Promptly after receipt by an indemnified party under this Section 13.7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.7, notify the indemnifying party in writing of the commencement
thereof (but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party). In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party as soon
as reasonably practicable after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party. After notice from the indemnifying party to such
indemnified party under this Section 13.7, such indemnifying party shall pay for
any legal or other expenses subsequently incurred by such indemnifying party in
connection with the defense thereof; provided, however, if the defendants in any
such action include both the indemnified party and the indemnifying party and
the indemnified party shall have reasonably concluded that there are any legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party at the cost of the indemnifying party. The
indemnifying party shall not be liable for the expenses of more than one
separate counsel (plus local and special counsel, as applicable) unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party. Without the prior written consent of
Lender (which consent shall not be unreasonably withheld or delayed), no
indemnifying party shall settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder unless the indemnifying
party shall have given Lender reasonable prior written notice thereof and shall
have obtained an unconditional release of each indemnified party hereunder from
all liability arising out of such claim, action, suit or proceedings, and such
settlement requires no statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of the indemnified party.

(H) Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 13.7 shall apply whether or not any
indemnified person is a formal party to any lawsuits, claims or other
proceedings. Borrower acknowledges and agrees that any Person that is included
in the Lender Group, the Issuer and/or the Underwriter Group that is not a
direct party to this Agreement shall be deemed to be a third-party beneficiary
to this Agreement with respect to this Section 13.7.

 

Page 119



--------------------------------------------------------------------------------

(I) The indemnities, liabilities and obligations of both Borrower and Lender
under this Section 13.7 shall survive the termination of this Agreement and the
satisfaction and discharge of the Obligations.

Section 13.8. Resizing; New Mezzanine Option.

(A) Borrower covenants and agrees that after the Closing Date and prior to a
Securitization, Lender shall have the right to establish different interest
rates and to reallocate the principal balances between the Loan and the
Mezzanine Loan and to require the payment of the Loan and the Mezzanine Loan in
such order of priority as may be designated by Lender, which may result in
varying interest rates, but which shall have the same aggregate initial weighted
average interest rate and aggregate principal balance of the original Note and
the Mezzanine Note (the “Resizing Option”).Borrower shall cooperate with Lender
in Lender’s exercise of the Resizing Option, using commercially reasonable
efforts and in a timely manner, which such cooperation shall include, but not be
limited to, (a) executing such amendments to the Loan Documents and any
Individual Borrower’s organizational documents as may be reasonably requested by
Lender or requested by the Rating Agencies, (b) executing such agreements,
instruments and other documents as may be reasonably required by Lender in
connection with the Lender’s effectuating of the resizing of the Loan and
Mezzanine Loan; and (c) delivering such opinions, title endorsements, UCC title
insurance policies, documents and/or instruments relating to any declarations or
reciprocal easement agreements affecting the Property and other materials as may
be required by Lender or the Rating Agencies; and (iv) delivering an Interest
Rate Cap Agreement and related Assignment of Cap for the Loan and the mezzanine
loan; provided, however, that neither Borrower, the other Borrower Parties nor
Sponsor Affiliated Manager shall be required to enter into any modification or
amendment to this Agreement or the other Loan Documents or any other document,
instrument or certificate if such modification, amendment, document, instrument
or certificate would adversely affect or diminish the respective rights or
increase their respective obligations and liabilities as presently set forth in
this Agreement and in the other Loan Documents, in each case other than to a de
minimis extent, and other than (x) as affected by the resizing of the relative
principal balances and interest rates pursuant to the Resizing Option and the
relative senior/subordinate priorities of the resized Loan and Mezzanine Loan
resulting therefrom, and (y) resulting from any componentization of the Loan
pursuant to Section 13.6, including any “rate creep” that would occur as a
result of applications of principal payments (whether voluntary, mandatory,
involuntary or otherwise occurring, including without limitation partial
prepayments associated with Property Releases and applications of Casualty
Proceeds and Condemnation Proceeds) and/or upon occurrence and during the
continuance of an Event of Default.

(B) New Mezzanine Option. Lender shall have the option (the “New Mezzanine
Option”) at any time to create one or more new mezzanine loans (the “New
Mezzanine Loan”), provided, that (i) the total loan amounts for the Loan, the
Mezzanine Loan, and the New Mezzanine Loan shall equal the then outstanding
amount of the Loan and Mezzanine Loan immediately prior to Lender’s exercise of
the New Mezzanine Option, and (ii) the weighted average interest rate of the
Loan, Mezzanine Loan, and New Mezzanine Loan shall initially equal the weighted
average interest rate of the Loan and Mezzanine Loan. Borrower shall cooperate
with Lender in Lender’s exercise of the New Mezzanine Option using commercially
reasonable efforts and in a timely manner, which such cooperation shall include,
but not be limited to, (i) executing such amendments to the Loan Documents and
any Individual Borrower’s organizational documents as may be reasonably
requested by Lender or requested by the Rating Agencies, (ii) newly forming one
or more entities satisfying applicable Rating Agency criteria for single-purpose
entities (the “New Mezzanine Borrower”), which such New Mezzanine Borrower shall
(A) own, directly

 

Page 120



--------------------------------------------------------------------------------

or indirectly, 100% of the equity ownership interests in Borrower or Mezzanine
Borrower (the “Equity Collateral”), and (B) together with such constituent
equity owners of such New Mezzanine Borrower as may be reasonably designated by
Lender, execute such agreements, instruments and other documents as may be
reasonably required by Lender in connection with the New Mezzanine Loan
(including, without limitation, a promissory note evidencing the New Mezzanine
Loan and a pledge and security agreement pledging the Equity Collateral to
Lender as security for the New Mezzanine Loan); and (iii) delivering such
opinions, title endorsements, UCC title insurance policies, documents and/or
instruments relating to any declarations or reciprocal easement agreements
affecting the Property and other materials as may be required by Lender or the
Rating Agencies; and (iv) delivering an Interest Rate Cap Agreement and related
Assignment of Cap for the Loan and the mezzanine loan; provided, however, that
neither Borrower, the other Borrower Parties nor Sponsor Affiliated Manager
shall be required to enter into any modification or amendment to this Agreement
or the other Loan Documents or any other document, instrument or certificate if
such modification, amendment, document, instrument or certificate would
adversely affect or diminish the respective rights or increase their respective
obligations and liabilities as presently set forth in this Agreement and in the
other Loan Documents, in each case other than to a de minimis extent, and other
than (x) as affected by the creation of the New Mezzanine Loan and the resizing
of the relative principal balances and interest rates pursuant to the New
Mezzanine Loan Option and the relative senior/subordinate priorities of the
Loan, Mezzanine Loan and New Mezzanine Loan resulting therefrom, and
(y) resulting from any componentization of the Loan pursuant to Section 13.6,
including any “rate creep” that would occur as a result of applications of
principal payments (whether voluntary, mandatory, involuntary or otherwise
occurring, including without limitation partial prepayments associated with
Property Releases and applications of Casualty Proceeds and Condemnation
Proceeds) and/or upon occurrence and during the continuance of an Event of
Default.

(C) Borrower shall not be required to incur any costs or expenses in the
performance of its obligations under this Section 13.8 other than expenses of
Borrower’s counsel, accountants and consultants.

Section 13.9. REMIC Savings Clause. Notwithstanding anything herein to the
contrary, if the Loan or any portion thereof is included in a REMIC Trust and,
immediately following a release of any portion of the real property relating to
the Property, the ratio of the unpaid principal balance of the Loan (or such
portion included in the REMIC Trust) to the value of the remaining real property
relating to the Property is greater than 125% (such value to be determined, in
Lender’s discretion, by any commercially reasonable method permitted to a REMIC
Trust and it being agreed and acknowledged that such loan-to-value determination
shall be based on the value of only real property and shall exclude any personal
property or going-concern value, if any), the principal balance of the Loan (or
such portion included in the REMIC Trust) must be paid down by Borrower by an
amount sufficient to satisfy REMIC Requirements, unless the Lender receives a
REMIC Opinion that the Loan will not fail to maintain its status as a “qualified
mortgage” within the meaning of Section 860G(a)(3)(A) of the IRC as a result of
the related release of lien. For purposes of clarity, no Spread Maintenance
Premium shall be due or payable in connection with any prepayment pursuant to
this Section 13.9.

Section 13.10. Reliance on Notice of Mezzanine Loan Default; Mezzanine Monthly
Debt Service Payment Amount. With respect to the Mezzanine Loan, Lender shall be
entitled to conclusively rely on any notice from the Mezzanine Lender concerning
the existence, cure or waiver of a Mezzanine Loan Default and the amount of the
Mezzanine Monthly Debt Service Payment Amount, and shall have no obligation to
investigate or independently verify the facts or circumstances described in any
such notice or the amount of the Mezzanine Monthly Debt Service Payment Amount
or the existence or non-existence of a Mezzanine Loan Default, and Lender shall
have no liability to any Individual Borrower, Mezzanine Borrower, Mezzanine
Lender or any other Person as a result of Lender’s good faith reliance on any
such notice received from Mezzanine Lender.

 

Page 121



--------------------------------------------------------------------------------

Section 13.11. Co-Lenders.

(A) Borrower hereby acknowledges and agrees that notwithstanding the fact that
the Loan may be serviced by Servicer, prior to a Securitization of the entire
Loan, all requests for approval and consents hereunder and in every instance in
which Lender’s consent or approval is required, each of Borrower and Guarantor
shall be required to obtain the consent and approval of each Co-Lender and all
copies of documents, reports, requests and other delivery obligations of
Borrower and Guarantor required hereunder shall be delivered by Borrower or
Guarantor, as applicable, to each Co-Lender.

(B) (i) The liabilities of Lender shall be several and not joint, (ii) no
Co-Lender shall be responsible for the obligations of any other Co-Lender, and
(iii) each Co-Lender shall be liable to Borrower only for its respective Ratable
Share of the Loan. Notwithstanding anything to the contrary herein, all
indemnities by Borrower and obligations for costs, expenses, damages or advances
set forth herein shall run to and benefit each Co-Lender in accordance with its
Ratable Share.

(C) Each Co-Lender agrees that it has, independently and without reliance on any
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower, Guarantor, and their
respective Affiliates and decision to enter into this Agreement and that it
will, independently and without reliance upon any other Co-Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Loan Document.

(D) With respect to the enforcement of the rights and remedies of Lender under
the Loan Documents upon the occurrence and during the continuance of an Event of
Default, if at such time there are multiple Co-Lenders holding the Loan, then
either:

(i) the Co-Lenders shall exercise such rights and remedies jointly together, or

(ii) the Co-Lenders shall designate from time to time, such designations to be
made from time to time in the Co-Lenders’ sole and absolute discretion, one or
more servicers or agents (which may be a Co-Lender, applicable servicer or other
agent designated by Lender) that shall exercise such rights and remedies under
the Loan Documents on behalf of Lender (and all Co-Lenders) such that, with
respect to any exercise of applicable rights and remedies at any given time,
there shall be a single servicer or agent exercising such rights and remedies as
or on behalf of Lender notwithstanding that there may be multiple Co-Lenders
holding the Loan.

(E) Borrower acknowledges that the Co-Lenders may from time to time enter into
one or more co-lending agreement, intercreditor agreement or similar agreements
governing the relationship between such parties with respect to the Loan
(“Co-Lender Agreements”). The Co-Lender Agreements are intended solely for the
benefit of the Co-Lenders and any other parties thereto, and Borrower
acknowledges that neither Borrower nor any of its Affiliates is an intended
third-party beneficiary of any Co-Lender Agreement and shall not be entitled to
rely on any of the terms or provisions contained therein. No Co-Lender shall
have any obligation to disclose to Borrower or any of its Affiliates the
contents of any Co-Lender Agreement.

ARTICLE XIV

MISCELLANEOUS

Section 14.1. Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to promptly pay all
reasonable out-of-pocket fees, costs

 

Page 122



--------------------------------------------------------------------------------

and expenses incurred by Lender in connection with any matters contemplated by
or arising out of this Agreement or the Loan Documents, and such reasonable
out-of-pocket fees, costs and expenses incurred in connection with the
negotiation, documentation, closing, administration, servicing, enforcement,
interpretation, and collection of the Loan and the Loan Documents, and in the
preservation and protection of Lender’s rights hereunder and thereunder, and in
response to requests or other matters presented by Borrower, all of which shall
be part of the Obligations. By way of example and not limitation, the reasonable
out-of-pocket fees, costs and expenses incurred by Lender in connection with the
following shall be included: (a) examination, review, due diligence,
investigation, documentation and closing of the transactions evidenced the Loan
Documents; (b) any amendments, modifications and waivers relating thereto,
whether proposed or consummated; (c) administration of the Loan and Loan
Documents, including response to any requests by Borrower; (d) review,
documentation, negotiation, closing and administration of any subordination
agreements, non-disturbance agreements, Leases, or intercreditor agreements;
(e) any action to enforce or interpret this Agreement or the other Loan
Documents or to collect any payments due from Borrower or any guarantor or
indemnitor under this Agreement or any other Loan Document; (f) any case or
proceeding under Title 11 or any other Title of the United States Code (or any
law succeeding or replacing any of the same); and (g) any refinancing or
restructuring of the Loan or the Loan Documents, whether in the nature of a
“workout,” in connection with any insolvency or bankruptcy proceedings, or
otherwise, and (h) any matter as to which Borrower is obligated to indemnify
Lender hereunder. In each case, Lender’s fees, costs and expenses to be
reimbursed by Borrower hereunder shall include the reasonable fees, costs and
expenses of legal counsel and other professionals retained by Lender, provided,
however, that the obligation of Borrower to pay attorneys’ fees pursuant to any
provision of this Agreement or any other Loan Documents shall not include costs
of Lender’s internal “in house” legal personnel. At the Closing, Lender is
authorized to pay directly from the proceeds of the Loan any or all of the
foregoing fees, costs and expenses then or theretofore incurred. Any costs and
expenses due and payable to Lender after the Closing Date may be paid to Lender
pursuant to the terms hereof. If Lender so elects, Lender may acquire a tax
service contract for the Property, in which case the reasonable costs of the
same shall be reimbursed by Borrower

Section 14.2. Indemnity. In addition to Borrower’s obligations to pay reasonable
out-of-pocket costs and expenses as provided elsewhere herein, whether or not
the transactions contemplated hereby shall be consummated, Borrower shall
indemnify, defend, protect, pay and hold the Indemnified Parties harmless from
and against any and all claims, suits, actions, obligations, liabilities,
judgments, losses, damages, penalties, Indemnifiable Taxes, Other Taxes,
brokerage, leasing, finder’s or similar fees, reasonable out-of-pocket costs,
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of legal counsel for such Indemnified Parties
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnified Parties shall be
designated a party thereto) that may be imposed on, incurred by, or asserted
against any Indemnified Party, in any manner relating to or arising out of any
of the following, except that Borrower shall not be liable hereunder to any
Indemnified Party to the extent the same is caused by such Indemnified Party’s
willful misconduct, gross negligence, fraud or illegal acts in the conduct of
its activities at or with respect to the Property or the Loan: (a) the
negotiation, execution, delivery, performance, administration, ownership, or
enforcement of any of the Loan Documents; (b) any of the transactions
contemplated by the Loan Documents or any ownership of the Security Instruments,
the Property or any interest therein, or receipt of any Rents; (c) any breach by
any Borrower Party of any representation, warranty, covenant, or other agreement
contained in any of the Loan Documents; (d) [Reserved]; (e) Lender’s agreement
to make the Loan hereunder; (f) any claim brought by any third party arising out
of any condition or occurrence at or pertaining to any Individual Property,
including without limitation, any claims and demands for damages or injury,
including claims for property damage, personal injury or wrongful death, arising
out of or in connection with any accident or fire or other casualty on any
Individual Property or any nuisance or trespass made or suffered thereon,
(g) any design, construction, operation, repair, maintenance, use, non-use or
condition of any Individual Property, including claims or penalties arising from
violation of any applicable

 

Page 123



--------------------------------------------------------------------------------

laws or insurance requirements, as well as any claim based on any patent or
latent defect, whether or not discoverable by Lender; (h) any performance of any
labor or services or the furnishing of any materials or other property in
respect of any Individual Property or any part thereof, and any Liens (whether
judgments, mechanics’, materialmen’s or otherwise), charges and encumbrances
filed against any Individual Property; (i) any contest referred to in
Section 7.3; (j) any obligation or undertaking relating to the performance or
discharge of any of the terms, covenants and conditions of the landlord
contained in the Leases; (k) any information provided by or on behalf of any
Individual Borrower, or contained in any documentation approved by any
Individual Borrower or (l) the use or intended use of the proceeds of any of the
Loan. In addition, Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties from and
against any and all Losses (including, without limitation, reasonable attorneys’
fees and costs actually incurred in the investigation, defense, and settlement
of Losses incurred in correcting any prohibited transaction or in the sale of a
prohibited loan, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Lender’s sole discretion) that
Lender may incur, directly or indirectly, as a result of a default under
Sections 4.17 or 7.20 of this Agreement. Elsewhere herein, Borrower is required
to obtain a waiver of subrogation against Lender from its insurance carrier and,
consequently, Borrower waives any and all right to claim or recover against
Lender or any of its officers, directors, employees, agents, Affiliates and
attorneys, for loss of or damage to Borrower, the Property, Borrower’s property
or the property of others under Borrower’s control from any cause insured
against or required to be insured against by the provisions of this Agreement.
Any amounts payable to any Indemnified Party by reason of the application of
this Section 14.2 shall be payable on demand and shall bear interest at the
Default Rate from the date such loss or damage is sustained by any Indemnified
Party until paid. The obligations and liabilities of Borrower under this
Section 14.2 shall survive the term of the Loan and the exercise by Lender of
any of its rights or remedies under the Loan Documents, including the
acquisition of any Property by foreclosure or a conveyance in lieu of
foreclosure, and shall expire upon the expiration of the applicable statute of
limitation.

Section 14.3. Actions Affecting Lender’s Interests. Irrespective of whether any
Default or Event of Default shall have occurred, if any action or proceeding of
any kind (including, but not limited to, any bankruptcy, insolvency,
arrangement, reorganization or other debtor relief proceeding) is commenced
which might affect Lender’s interest in the Loan or in all or any part of the
Property or the other Collateral, then Lender may, at its option, make any
appearances, disburse any funds and take any actions as Lender may deem
necessary or appropriate. Without limiting the generality of the foregoing, in
the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition or other proceedings affecting Borrower or
any Guarantor, or their respective creditors or property, Lender shall be
entitled to file such proofs of claim and other documents as Lender may
determine in order to have the claims of Lender allowed in such proceedings for
the entire amount of the Obligations. Lender shall have such rights irrespective
of whether or not any Event of Default shall have occurred, and whether or not
any notice shall have been given to Borrower. No exercise of any such rights
shall constitute or give rise to a waiver or cure of any default by Borrower.
Borrower shall reimburse Lender within ten (10) days after written demand for
all out-of-pocket costs, expenses and disbursements incurred by Lender under
this provision, including reasonable attorneys’ fees and expenses, together with
interest thereon at the same rate as is then applicable to other principal
hereunder. Borrower’s obligations under this Section shall survive payment in
full of the Obligations.

Section 14.4. Amendments and Waivers. Except as otherwise provided herein, no
amendment, modification, termination or waiver of any provision of this
Agreement, the Note or any other Loan Document, or consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Lender and by the party against whom enforcement is sought. Each
amendment, modification, termination or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given. No notice
to or demand on any Borrower Party in any case shall entitle the same or any
other Borrower Party or any other Person to any other or further notice or
demand in similar or other circumstances (except for any notices as expressly
required herein or under the other Loan Documents).

 

Page 124



--------------------------------------------------------------------------------

Section 14.5. Retention of Borrower’s Documents. Lender may, in accordance with
Lender’s customary practices, destroy or otherwise dispose of all documents,
schedules, invoices or other papers, delivered by Borrower to Lender unless
Borrower requests in writing that same be returned. Upon such request and at
Borrower’s expense, Lender shall return such papers when Lender’s actual or
anticipated need for same has terminated.

Section 14.6. Notices. Unless otherwise specifically provided herein, any notice
or other communication required or permitted to be given shall be in writing and
addressed to the respective party as set forth below. Notices shall be effective
(i) three (3) days after the date such notice is mailed, (ii) on the next
Business Day if sent by a nationally recognized overnight courier service,
(iii) on the date of delivery by personal delivery and (iv) on the date of
transmission if sent by telefax during business hours on a Business Day
(otherwise on the next Business Day) (with receipt of confirmation).

Notices shall be addressed as follows:

If to any Borrower Party, at the address(es) set forth in the Information
Schedule.

If to Lender:

KeyBank National Association

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Facsimile No.: 877-379-1625

Attention: Loan Servicing

And to:

Citi Real Estate Funding Inc.

388 Greenwich Street

6th Floor

New York, New York 10013

Attention: Ana Rosu Marmann

Facsimile No.: (646) 328-2938

With a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attention: Charles Schrank

Facsimile No.: (646) 328-2938

Any party may change the address at which it is to receive notices to another
address in the United States at which business is conducted (and not a
post-office box or other similar receptacle), by giving notice of such change of
address in accordance with the foregoing. This provision shall not invalidate or
impose additional requirements for the delivery or effectiveness of any notice
(i) given in accordance with applicable statutes or rules of court, or (ii) by
service of process in accordance with applicable law. If there is any assignment
or transfer of any Co-Lender’s interest in the Loan, then the new Co-Lender may
give notice to the parties in accordance with this Section, specifying the
addresses at which the new Co-Lender shall receive notice, and they shall be
entitled to notice at such address in accordance with this Section.

 

Page 125



--------------------------------------------------------------------------------

Section 14.7. Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made in the Loan Documents shall survive the
execution and delivery of the Loan Documents and the making of the Loan and the
execution and delivery of the Note. Notwithstanding anything in the Loan
Documents or implied by law to the contrary, the agreements of Borrower to
indemnify or release Lender or Persons related to Lender, or to pay Lender’s
costs, expenses, or Taxes shall survive the payment of the Loan, the release of
the Security Instrument and the Liens created under the Loan Documents and the
termination of this Agreement.

Section 14.8. Failure or Indulgence Not Waiver. No failure or delay on the part
of Lender in the exercise of any power, right or privilege under any of the Loan
Documents shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. Failure of
consideration of any Borrower Party to another, or nonperformance by any
Borrower Party or in favor of another Borrower Party, or any other matter among
Borrower Parties, shall not relieve Borrower Parties from, nor in any way serve
as a waiver of, any of the obligations of Borrower Parties under any of the Loan
Documents.

Section 14.9. Marshaling; Payments Set Aside. Lender shall not be under any
obligation to marshal any assets in favor of any Person or against or in payment
of any or all of the Obligations. To the extent that any Person makes a payment
or payments to Lender, or Lender enforces its remedies or exercises its rights
of set off, and such payment or payments or the proceeds of such enforcement or
set off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
if any, and rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or set
off had not occurred.

Section 14.10. Severability. The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Agreement, the
Note or other Loan Documents shall not affect or impair the validity, legality
or enforceability of the remaining provisions or obligations under this
Agreement, the Note or other Loan Documents or of such provision or obligation
in any other jurisdiction.

Section 14.11. Contact with Tenants. Lender is irrevocably authorized to
communicate in any manner regarding any subject with any Tenant. Without
limitation, Lender is irrevocably authorized to deliver copies of Loan Documents
to any Tenant, and to issue instructions and demands to Tenants regarding
payment of Rent in accordance with the rights of Lender under the Loan Documents
and applicable law.

Section 14.12. Headings. Headings for sections, subsections, and other parts of
this Agreement and in the other Loan Documents are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or the other Loan Documents for any other purpose or be given any substantive
effect.

Section 14.13. Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LOAN WAS MADE BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED

 

Page 126



--------------------------------------------------------------------------------

FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND/OR THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

Section 14.14. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that no Borrower Party may assign its rights or obligations
hereunder or under any of the other Loan Documents except as expressly provided
in Article XI. To the extent that Lender transfers any of its interest under
this Agreement or the other Loan Documents, then without the necessity of
further action by Borrower, Lender shall be released by Borrower from any
further liability hereunder and thereunder.

Section 14.15. Sophisticated Parties, Reasonable Terms, No Fiduciary
Relationship. Borrower represents and acknowledges that (i) the Borrower Parties
are sophisticated real estate investors, familiar with transactions of this
kind, and (ii) they have entered into this transaction, and the Loan Documents
have been executed and delivered only after the Borrower Parties have conducted
their own assessment of the alternatives available to them in the market, and
after lengthy negotiations in which they have been represented by competent
legal counsel of their choice, and (iii) the rights of Lender under the Loan
Documents are reasonable and appropriate, taking into consideration all of the
facts and circumstances including without limitation the quantity of the Loan,
the nature of the Property, and the risks incurred by Lender in this
transaction. No provision in this Agreement or in any of the other Loan
Documents and no course of dealing between the parties shall be deemed to create
(i) any partnership or joint venture between Lender and Borrower or any other
Person, or (ii) any fiduciary or similar duty by Lender to Borrower or any other
Person. The relationship between Lender and Borrower is exclusively the
relationship of a creditor and a debtor, and all relationships between Lender
and any other Borrower Party are ancillary to such creditor/debtor relationship.

 

Page 127



--------------------------------------------------------------------------------

Section 14.16. Reasonableness of Determinations. In any instance where any
consent, approval, determination or other action by Lender is, pursuant to the
Loan Documents or applicable law, required to be done reasonably or required not
to be unreasonably withheld, then Lender’s action shall be presumed to be
reasonable, and Borrower shall bear the burden of proof of showing that the same
was not reasonable. In all cases Lender shall be conclusively deemed to be
acting reasonably when implementing any standard or requirement of any
applicable Rating Agency. If a claim or adjudication is made that Lender or its
agents have acted unreasonably or unreasonably delayed acting in any case where,
by law or under this Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly,
neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedy shall be limited to commencing an action seeking
injunctive relief or declaratory judgment and the right to recover reasonable
attorneys’ fees and costs incurred in such action if Borrower prevails in such
action. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.

Section 14.17. Limitation of Liability. Anything to the contrary anywhere in the
Loan Documents notwithstanding, Borrower agrees (i) that no Borrower Party shall
sue Lender or any Affiliate of Lender for punitive, speculative or consequential
damages in respect of any claim or liability in connection with, arising out of,
or in any way related to, the Loan, the Property, this Agreement, any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or the other Loan Documents, and (ii) that they shall not in any event for any
reason sue any of Lender’s or Lender’s Affiliate’s officers, directors,
employees, attorneys, or agents. Borrower on behalf of itself and anyone
claiming by, through or under Borrower, hereby forever releases Lender, its
Affiliates, and their officers, directors, employees, attorneys, and agents from
the matters for which Borrower has agreed not to sue.

Section 14.18. No Liability for Consents and Approvals. Lender’s consent to or
acceptance or approval of any matter shall not relieve Borrower from any
obligation with respect to such matter (such as, for example, the obligation
that the same shall comply with Legal Requirements). Any such consent,
acceptance or approval is for Lender’s purposes only. Borrower shall not rely on
Lender’s consent, acceptance or approval for any purpose in evaluating the
subject matter. No such consent, acceptance or approval shall comprise any part
of the basis of any liability on the part of Lender. By way of example only, by
consenting to or accepting or approving any item that may be delivered to Lender
pursuant to the Loan Documents (including, but not limited to, any Authorized
Officer’s Certificate, Financial Statements, survey, appraisal, insurance
policy, plans, specifications, or reports), Lender shall not incur any liability
whatsoever to Borrower or to anyone claiming by, through or under Borrower.

Section 14.19. No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Lender shall have the right to
act exclusively in the interest of Lender and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Borrower Party or Affiliates thereof, or any other Person.

Section 14.20. Entire Agreement. This Agreement, the Note, and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous, or subsequent oral agreements or discussions of the
parties hereto. There are no oral agreements among the parties to the Loan
Documents.

Section 14.21. Construction as Mutually Drafted. Borrower Parties and Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by Borrower and
Lender.

 

Page 128



--------------------------------------------------------------------------------

Section 14.22. Supremacy of Loan Agreement. The Loan Documents shall be read
together so as to give effect to all provisions of all of them. Nonetheless, if
any term, condition or provision of this Agreement shall contradict or be
irreconcilably inconsistent with any term, condition or provision of any other
Loan Document, then this Agreement shall control.

Section 14.23. Consent to Jurisdiction and Service of Process. ANY LEGAL SUIT,
ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

Norton Rose Fulbright US LLP

1301 Avenue of the Americas

New York, New York 10019-6022

Attention: Patrick Dolan

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

Section 14.24. Waiver of Jury Trial. BORROWER AND LENDER AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND TO THE FULLEST EXTENT
THAT THEY MAY LAWFULLY DO SO, HEREBY FOREVER AND IRREVOCABLY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY
TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS AGREEMENT, INCLUDING
THIS PARAGRAPH, IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

 

Page 129



--------------------------------------------------------------------------------

Section 14.25. Contractual Statute of Limitations. Borrower agrees that any
claim or cause of action by Borrower or anyone claiming by, through or under
Borrower against Lender, or any of Lender’s directors, officers, employees,
agents, accountants or attorneys, in connection with, arising out of, or in any
way related to, the Loan, the Property, this Agreement, any of the other Loan
Documents, or any of the transactions contemplated by this Agreement or the
other Loan Documents, whether sounding in contract or in tort or otherwise,
shall be barred unless asserted by the commencement of an action or proceeding
in a court of competent jurisdiction by the filing of a complaint within one
year after Borrower first acquires or reasonably should have acquired knowledge
of the first act, occurrence or omission upon which such claim or cause of
action, or any part thereof, is based and service of a summons and complaint on
an officer of Lender or any other person authorized to accept service of process
on behalf of Lender, within thirty (30) days thereafter. Borrower agrees that
such one-year period of time is reasonable and sufficient time to investigate
and act upon any such claim or cause of action. The one-year period provided
herein shall not be waived, tolled or extended except by the specific written
agreement of Lender. This provision shall survive any termination of this
Agreement or any of the other Loan Documents.

Section 14.26. Counterparts; Effectiveness. The Loan Documents and any
amendments, waivers, consents, or supplements thereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute but one and the same
instrument. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto, upon the first advance of
principal by Lender to Borrower hereunder.

Section 14.27. Servicer; Trust Fund Expenses; Rating Agency Costs.

(A) Lender shall have the right from time to time to designate and appoint one
or more Servicers, and to change or replace any Servicer. All rights of the
Lender under the Loan Documents may be exercised by Servicer. Servicer shall be
entitled to the benefit of all obligations of any of Borrower Party in favor of
Lender. Borrower shall pay all of the reasonable fees and reasonable
out-of-pocket costs and expenses of the Servicer upon written demand from
Lender.

(B) Borrower shall pay to Lender, or reimburse Lender for, all Trust Fund
Expenses, including without limitation all Trust Fund Expenses arising with
respect to or in connection with the Loan, the Property and/or the related trust
fund or other Securitization vehicle.

(C) In connection with any Rating Agency Confirmation or other Rating Agency
consent, approval or review required hereunder (other than the initial review of
the Loan by the Rating Agencies in connection with a Securitization), Borrower
shall pay all of the reasonable out-of-pocket costs and expenses of Lender,
Servicer and each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.

Section 14.28. Attorney-In-Fact. Borrower hereby irrevocably appoints Lender as
Borrower’s attorney-in-fact. This power of attorney shall be irrevocable so long
as any Obligations remain outstanding under the Loan Documents, shall be deemed
to be coupled with an interest, shall survive the voluntary or involuntary
dissolution of Borrower, and shall not be affected by any disability or
incapacity suffered by Borrower subsequent to the date hereof. Lender shall have
the right and power, without the obligation to do so, in Lender’s name or in the
name of Borrower, to execute and deliver any and all documents and instruments
and perform any and all acts that are required of Borrower hereunder or that
otherwise serve the purpose of providing to Lender the full benefit of this
Agreement and the other Loan Documents. Without limitation, but subject to the
provisions of the Loan Documents, Lender is hereby granted full power and
authority (i) to demand, collect and receive any Receipts and any Insurance
Proceeds and

 

Page 130



--------------------------------------------------------------------------------

Condemnation Proceeds, and to make any compromise or settlement in connection
with any of the foregoing, subject to the provisions of this Agreement, (ii) to
appear in any lawsuit or other proceeding, and to file any pleading and take any
action therein or with respect thereto, (iii) to endorse and deposit checks,
drafts and other payments and instruments, to execute checks and drafts in the
name of Borrower, and otherwise to direct the investment and payment of all
funds received by Lender or on deposit in any Account, (iv) to execute and file
or record financing statements, continuation statements, applications for
registration and like papers to create, perfect or preserve any of Lender’s
security interests and rights, (v) to exercise any rights of Borrower pertaining
to any Account or any funds therein, and (vi) to give notices to Tenants.

Section 14.29. Time of the Essence. Time is strictly of the essence with respect
to all provisions of this Agreement.

Section 14.30. No Third-Party Beneficiaries. No Persons other than the express
parties to this Agreement shall have any rights hereunder, and no Person shall
be a third party beneficiary hereof.

Section 14.31. Borrower Responsible for Obligations of Borrower Parties. Where
this Agreement or any of the Loan Documents sets forth any requirement
pertaining to any Borrower Party, then the failure of such requirement to be
satisfied shall constitute a Default hereunder, binding on Borrower, whether or
not the subject Borrower Party is a party hereto or thereto, whether or not such
Borrower Party is contractually bound by that requirement, and whether or not
Borrower has the power to cause or influence compliance or noncompliance with
such requirement. Without limitation of the foregoing, any such Default may
become an Event of Default in the time provided in Article IX herein as if the
same were a requirement pertaining to Borrower, without extension of time by
reason of the inability of Borrower to cause performance or cure by the
applicable Borrower Party. Where this Agreement or any of the Loan Documents
provides that any act, omission, condition or event pertaining to any Borrower
Party shall result in recourse liability to Borrower, then such recourse
liability shall occur, whether or not the subject Borrower Party is a party
hereto or thereto, whether or not such Borrower Party is bound by that
provision, and whether or not Borrower has the power to cause or influence the
occurrence or cure of the matter giving rise to such liability.

Section 14.32. Guaranty and Environmental indemnity Unsecured. Anything to the
contrary herein or elsewhere notwithstanding, the Guaranty and the Obligations
of Guarantor (as opposed to Borrower) under the Environmental Indemnity and all
obligations of Guarantor arising under any of them, including the obligations of
Guarantor incorporated therein from this Agreement by reference, are not and
shall not be secured in any manner whatsoever, including by any Security
Instrument or by any Lien on any Collateral.

Section 14.33. Multiple Parties Provisions; Joint and Several Liability.

(A) The representations, covenants, warranties and obligations of Borrower
hereunder are joint and several representations, covenants, warranties and
obligations of each and every Individual Borrower. Without limitation of the
foregoing, the obligations and liabilities of each Individual Borrower hereunder
shall be joint and several with each and every other Individual Borrower, and
all representations, warranties, covenants (both affirmative and negative) and
all other obligations hereunder and under the other Loan Documents shall be the
joint and several obligation of each Individual Borrower and any default by any
Individual Borrower shall be deemed a default by such Individual Borrower and
each and every other Individual Borrower. The representations, covenants and
warranties contained herein or in any other Loan Documents shall be read to
apply to each Individual Borrower when the context so requires but a breach of
any such representation, covenant or warranty or a breach of any obligation
under the Loan Documents by any Individual Borrower shall be deemed a breach by
each and every Individual Borrower.

 

Page 131



--------------------------------------------------------------------------------

(B) Funds advanced by Lender to or at the direction of any Individual Borrower
shall be deemed advanced to or for the benefit of all of the Borrowers.

(C) Any notice delivered to any Individual Borrower shall be binding on all
Borrower Parties as if delivered to all of them.

(D) Any waiver given, request made, forbearance extended, or right, election or
option exercised by any Borrower Party shall bind all of the Borrower Parties as
if the same were done by or on behalf of all of them.

(E) Lender shall be entitled to rely on any Person reasonably believed by Lender
to be acting on behalf of any Individual Borrower, and the Borrower shall be
bound by any such reliance.

Section 14.34. Registration.

(A) Borrower hereby acknowledges and makes the Note a registered obligation for
United States withholding tax purposes. Lender or its designee (which may
include the Servicer), as Borrower’s non-fiduciary agent for this purpose, or,
in Lender’s sole discretion, the Borrower, shall be the registrar for the Note
(the “Registrar”).

(B) The Registrar shall maintain, or cause to be maintained, a register (the
“Register”) for the recordation of the names and addresses of Lender and any
Assignees of all or any portion of Lender’s interest in the Loan (collectively,
“Loan Assignees”), and the principal amount of the Loan (and stated interest
thereon) (the “Registered Loan”) held by Lender and each Loan Assignee from time
to time. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, Lender and the Loan Assignees shall treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice. The
Registrar shall not be entitled to any fee from Borrower or Lender or any other
lender in respect of transfers of the Note and other Loan Documents.

(C) If a Co-Lender sells participations, such Co-Lender shall maintain a
register on which it enters the name and the address of each participant
(“Participant”) and the principal amounts of each Participant’s participation
interest in the Loan (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Co-Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation interest as the owner thereof for all purposes notwithstanding any
notice to the contrary. In maintaining the Participant Register, such Co-Lender
shall be acting as the non-fiduciary agent of the Borrower solely for purposes
of applicable United States federal income tax law and undertakes no duty,
responsibility or obligation to the Borrower (without limitation, in no event
shall such Co-Lender be a fiduciary of the Borrower for any purpose. Such
Co-Lender shall have no obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

 

Page 132



--------------------------------------------------------------------------------

Section 14.35. Contributions and Waivers.

(A) As a result of the transactions contemplated by this Agreement and the other
Loan Documents, each Individual Borrower will benefit, directly and indirectly,
from each Individual Borrower’s obligation to pay and perform the Obligations
and in consideration therefore each Individual Borrower desires to enter into an
allocation and contribution agreement among themselves as set forth in this
Section to allocate such benefits among themselves and to provide a fair and
equitable agreement to make contributions among each of the Individual Borrowers
in the event any payment is made by any Individual Borrower hereunder to Lender
(such payment being referred to herein as a “Contribution,” and for purposes of
this Section, includes any exercise of recourse by Lender against any Individual
Property of any Individual Borrower and application of proceeds of such
Individual Property in satisfaction of such Individual Borrower’s obligations to
Lender under the Loan Documents).

(B) Each Individual Borrower shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of applicable Legal Requirements.

(C) In order to provide for a fair and equitable contribution among Borrower in
the event that any Contribution is made by any Individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Individual Borrowers
for all payments, damages and expenses incurred by that Funding Borrower in
discharging any of the Obligations, in the manner and to the extent set forth in
this Section.

(D) For purposes hereof, the “Benefit Amount” of any Individual Borrower as of
any date of determination shall be the net value of the benefits to such
Individual Borrower and its Affiliates from extensions of credit made by Lender
to (i) such Individual Borrower and (ii) to the other Individual Borrowers
hereunder and the Loan Documents to the extent such other Individual Borrowers
have guaranteed or mortgaged their property to secure the Obligations of such
Individual Borrower to Lender.

(E) Each Individual Borrower shall be liable to a Funding Borrower in an amount
equal to the greater of (i) the (A) ratio of the Benefit Amount of such
Individual Borrower to the total amount of Obligations, multiplied by (B) the
amount of Obligations paid by such Funding Borrower, or (ii) ninety-five percent
(95%) of the excess of the fair saleable value of the property of such
Individual Borrower over the total liabilities of such Individual Borrower
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities) determined as of the date on which the payment made by a
Funding Borrower is deemed made for purposes hereof (giving effect to all
payments made by other Funding Borrowers as of such date in a manner to maximize
the amount of such Contributions).

(F) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Individual Borrowers
pursuant hereto shall be allocated among such Funding Borrowers in proportion to
the total amount of the Contribution made for or on account of the other
Individual Borrowers by each such Funding Borrower pursuant to the Applicable
Contribution. In the event that at any time any Individual Borrower pays an
amount hereunder in excess of the amount calculated pursuant to this Section
above, that Individual Borrower shall be deemed to be a Funding Borrower to the
extent of such excess and shall be entitled to a Reimbursement Contribution from
the other Individual Borrowers in accordance with the provisions of this
Section.

 

Page 133



--------------------------------------------------------------------------------

(G) Each Individual Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of Borrower to which
such Reimbursement Contribution is owing.

(H) No Reimbursement Contribution payments payable by an Individual Borrower
pursuant to the terms of this Section shall be paid until all amounts then due
and payable by all of Individual Borrowers to Lender, pursuant to the terms of
the Loan Documents, are paid in full in cash. Nothing contained in this Section
shall limit or affect in any way the Obligations of any Individual Borrower to
Lender under the Loan Documents.

(I) Each Individual Borrower waives:

(i) any right to require Lender to proceed against any other Individual Borrower
or any other Person or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy in Lender’s power before proceeding
against such Individual Borrower;

(ii) any defense based upon any legal disability or other defense of any other
Individual Borrower, any guarantor of any other Person or by reason of the
cessation or limitation of the liability of any other Individual Borrower or any
guarantor from any cause other than full payment of all sums payable under the
Loan Documents;

(iii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Individual
Borrower or any principal of any other Individual Borrower or any defect in the
formation of any other Individual Borrower or any principal of any other
Individual Borrower;

(iv) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v) any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;

(vi) presentment, demand, protest and notice of any kind;

(vii) any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Individual Borrower or to any
other Person or any defect in any notice that may be given in connection with
any sale or disposition of any collateral;

(viii) any defense based upon any failure of Lender to comply with applicable
laws in connection with the sale or other disposition of any collateral,
including any failure of Lender to conduct a commercially reasonable sale or
other disposition of any collateral;

(ix) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

(x) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

(xi) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

 

Page 134



--------------------------------------------------------------------------------

(xii) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

(xiii) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

(xiv) any defense or benefit based upon such Individual Borrower’s, or any other
party’s, resignation of the portion of any obligation secured by the Security
Instrument to be satisfied by any payment from any other Individual Borrower or
any such party;

(xv) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as non-judicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed such Individual Borrower’s rights of subrogation and
reimbursement against any other Individual Borrower; and

(xvi) all rights and defenses that such Individual Borrower may have because any
of the Loan is secured by real property. This means, among other things (subject
to the other terms and conditions of the Loan Documents): (1) Lender may collect
from such Individual Borrower without first foreclosing on any real or personal
property collateral pledged by any other Individual Borrower, and (2) if Lender
forecloses on any real property collateral pledged by any other Individual
Borrower, (I) the amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price and (II) Lender may collect from such Individual
Borrower even if any other Individual Borrower, by foreclosing on the real
property collateral, has destroyed any right such Individual Borrower may have
to collect from any other Individual Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses such Individual Borrower may have
because any of the Obligations are secured by real property; and except as may
be expressly and specifically permitted herein, any claim or other right which
such Individual Borrower might now have or hereafter acquire against any other
Individual Borrower or any other Person that arises from the existence or
performance of any obligations under the Loan Documents, including any of the
following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.

(J) Each Individual Borrower hereby restates and makes the waivers made by
Guarantor in the Guaranty for the benefit of Lender. Such waivers are hereby
incorporated by reference as if fully set forth herein (and as if applicable to
each Individual Borrower) and shall be effective for all purposes under the Loan
(including, without limitation, in the event that any Individual Borrower is
deemed to be a surety or guarantor of the Loan (by virtue of each Individual
Borrower being co-obligors and jointly and severally liable hereunder, by virtue
of each Individual Borrower encumbering its interest in the applicable
Individual Property for the benefit or debts of the other Individual Borrowers
in connection herewith or otherwise)).

Section 14.36. Cross-Default; Cross-Collateralization. Borrower acknowledges
that Lender has made the Loan to Borrower upon the security of its collective
interest in the Property and in reliance upon the aggregate of the Individual
Properties taken together being of greater value as collateral security than the
sum of each Individual Property taken separately. Borrower agrees that each of
the Loan Documents (including, without limitation, the Security Instruments) are
and will be cross collateralized and cross defaulted with each other so that
(i) an Event of Default under any of the Loan Documents shall constitute an
Event of Default under each of the other Loan Documents; (ii) an Event of
Default hereunder shall constitute an Event of Default under each Security
Instrument; (iii) each Security Instrument shall constitute security for the
Note as if a single blanket lien were placed on all of the Individual Properties
as security for the Note; and (iv) such cross collateralization shall in no
event be deemed to constitute a fraudulent conveyance and Borrower waives any
claims related thereto.

 

Page 135



--------------------------------------------------------------------------------

Section 14.37. EU Bail-In Rule. Notwithstanding anything to the contrary in any
of the Loan Documents or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(A) the application of any EEA Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(B) the effects of any EEA Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the EEA Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 14.38. Brokers and Advisors. Borrower acknowledges and agrees that no
agreement, arrangement or dealings by or between Borrower or Guarantor with any
broker or intermediary creates any right of broker or intermediary to bind
Lender, and that Lender shall not be responsible for any undertaking, assurance,
information or advice given to Borrower by any broker or intermediary,
irrespective of whether such entity is compensated by Lender or by Borrower.
Borrower acknowledges that Lender may pay fees to one or more brokers or
intermediaries in addition to any fees that are paid by Borrower or Lender at
closing. The fees may include a direct, one-time payment, incentive payments
based on volume and size of financings, profit-sharing payments, and/or an
ongoing interest strip in the Loan. In addition, any such broker or intermediary
may be retained by Lender to act as a servicer or sub-servicer for the Loan, in
which case such entity will receive fees relating to that activity, and may
receive compensation if a buyout of such servicing or sub-servicing may occur.

Section 14.39. Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(A) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice; and

 

Page 136



--------------------------------------------------------------------------------

(B) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by any
Individual Borrower of any other significant property (other than personal
property required for the day to day operation of the applicable Individual
Property).

The rights described above in this Section 14.39 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in any Co-Lender.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Page 137



--------------------------------------------------------------------------------

IN WITNESS the due execution hereof by the respective duly authorized officers
of the undersigned as of the date first written above.

 

BORROWER: SSGT 1001 TOLLGATE RD, LLC SSGT 1111 W GLADSTONE ST, LLC SSGT 1302
MARQUETTE DR, LLC SSGT 1671 NORTHPARK DR, LLC SSGT 4349 S JONES BLVD, LLC SSGT
4866 E RUSSELL RD, LLC SSGT 7211 ARLINGTON AVE, LLC SSGT 7760 LORRAINE AVE, LLC
SSGT 8239 BROADWAY ST, LLC SST II 10451 NW 33RD ST, LLC SST II 120 CENTREWEST
CT, LLC SST II 1325 BENDEN WAY, LLC SST II 1341 S STATE RD 7, LLC SST II 1401
ENTERPRISE ST, LLC SST II 150 AIRPORT BLVD, LLC SST II 1597 MARKET ST, LLC SST
II 1840 VICTORIA ST, LLC SST II 1880 WILLIAMSBURG PIKE, LLC SST II 1900
BELLBROOK AVE, LLC SST II 21 KINGS CHAPEL DR, LLC SST II 4950 WESTERN AVE, LLC
SST II 5012 NEW BERN AVE, LLC SST II 5200 COLISEUM WAY, LLC SST II 525 SW SOUTH
MACEDO BLVD, LLC SST II 660 GARDEN HWY, LLC SST II 6950 S GARTRELL RD, LLC SST
II 700 RUSSELL RD, LLC SST II 7755 PRESERVE LN, LLC SST II ROSSVILLE BLVD, LLC
each a Delaware limited liability company By:   Strategic Storage Trust II,
Inc., a Maryland corporation, its Manager By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President [Signature Pages Continue]



--------------------------------------------------------------------------------

SST II TRS MORTGAGE, LLC,

a Delaware limited liability company

By:  

Strategic Storage TRS II, Inc,

a Delaware corporation, its Manager

By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President

SSGT TRS MORTGAGE, LLC,

a Delaware limited liability company

By:   SS Growth TRS, Inc., a Delaware corporation, its Manager By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President [Signature Pages Continue]



--------------------------------------------------------------------------------

LENDER:

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:  

/s/ Cynthia Milioto

Name:  

Cynthia Milioto

Title:  

Vice President

CITI REAL ESTATE FUNDING INC.,

a New York corporation

By:  

/s/ Harry Kramer

Name:  

Harry Kramer

Title:  

Vice President